Case 2:12-cv-09012-AB-FFM Document 610 Filed 11/25/20 Page 1 of 147 Page ID
                                #:21116



  1
  2
  3
  4
  5
  6
  7
  8                        UNITED STATES DISTRICT COURT
  9
                         CENTRAL DISTRICT OF CALIFORNIA
 10
 11   DUNCAN ROY, et al.,                   Case No. CV 12-09012 (FFMx)
 12
                 Plaintiffs,                [Honorable André Birotte, Jr.]
 13
           vs.                             [PROPOSED] PRELIMINARY
 14                                        APPROVAL ORDER; EXHIBITS
 15   COUNTY OF LOS ANGELES, et al.,       Date: November 20, 2020
 16                                        Time: 10:00 a.m.
                 Defendants.               Place: Courtroom 10A
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
Case 2:12-cv-09012-AB-FFM Document 610 Filed 11/25/20 Page 2 of 147 Page ID
                                #:21117



  1          The parties have submitted this joint Preliminary Approval Order of the
  2   Class Settlement for the Court’s review. Upon review and consideration of the
  3   Settlement Agreement (Exhibit A hereto) (the “Settlement Agreement”) and the
  4   exhibits attached thereto made and entered into by counsel for the parties, who
  5   represent that their respective clients have approved the settlement.
  6          The Named Plaintiffs/Class Representatives are Alain Martinez-Perez and
  7   Clemente de la Cerda. Plaintiffs are former prisoners of the Los Angeles County
  8   Sheriff’s Department (“LASD”), whose claims arose from the LASD’s policy of
  9   detaining inmates beyond the expiration of their state criminal charges on the basis
 10   of immigration detainers (“detainers” or “ICE holds”), which are issued by
 11   Immigration and Customs Enforcement (“ICE”) for suspected immigration
 12   violations. Plaintiffs specifically challenged: 1) LASD’s practice of holding
 13   inmates on detainers after they became due for release on criminal matters (i.e.
 14   after they were acquitted or otherwise ordered released by a judge, or after serving
 15   a jail sentence); 2) LASD’s practice of incarcerating arrestees with bail of less
 16   than $25,000 who, in the absence of an immigration detainer, would have been
 17   released on their own recognizance pursuant to LASD policy; and 3) LASD’s
 18   (disputed) practice of refusing to accept bail on behalf of inmates with immigration
 19   detainers.
 20          While Defendants continue to dispute the validity of Plaintiffs’ allegations,
 21   the parties have agreed to enter into a Settlement Agreement to avoid the mutual
 22   risks of litigation.
 23          IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:
 24   I.       PRELIMINARY APPROVAL OF SETTLEMENT
 25
             1.     This Order incorporates by reference the definitions in the Settlement
 26
      Agreement, a copy of which is attached to this Order as Exhibit A, and also
 27
      incorporates Exhibits B through D, thereto. All terms defined therein shall have
 28
      the same meaning in this Order.
                                                1
Case 2:12-cv-09012-AB-FFM Document 610 Filed 11/25/20 Page 3 of 147 Page ID
                                #:21118



  1         2.      The Settlement Agreement is hereby preliminarily approved, subject
  2   to further consideration thereof at the Fairness Hearing provided for below. The
  3   Court finds that the class settlement fund of $14,000,000 and its proposed
  4   allocation, and the other provisions contained within the Settlement Agreement,
  5   are within the range of what would constitute a fair, reasonable, and adequate
  6   settlement in the best interests of the Class as a whole, and that the terms of the
  7   Settlement Agreement otherwise satisfy the Federal Rules of Civil Procedure 23(e)
  8   and due process requirements.
  9   II.    DEADLINES FOR NOTICE, FILING OBJECTIONS AND OPT-
 10          OUTS, AND DATE OF FAIRNESS HEARING
 11         3.      The Court has set the following dates for purposes of this class action:
 12              (a) Final class identifying information, to the extent not already provided,
 13                 will be provided to Class Administrator Heffler Claims Group no later
 14                 than Friday, November 27, 2020;
 15              (b) Friday, November 27, 2020: Class member website shall be
 16                 established and reflect preliminary approval order and provide a
 17                 means for Class Members to submit claims online;
 18              (c) Friday, January 8, 2021 (or earlier): Class Notice shall be issued by
 19                 U.S. mail, and electronically by email, text message and social media
 20                 (for all Class Members whose contact information can be obtained);
 21                 skip tracing shall have been completed prior to that date.
 22              (d) Friday, January 8, 2021 (or earlier): The LASD will advise on its
 23                 website of the existence of this Settlement and place a link on the
 24                 website to connect viewers to the Class Administrator’s website. The
 25                 LASD will also post physical notices (whose content will be agreed
 26                 on) in all LA County jail facilities, including IRC, MCJ, Twin Towers
 27                 and CRDF.
 28              (e) Pursuant to a separately filed motion and order thereon, physical
                                                 2
Case 2:12-cv-09012-AB-FFM Document 610 Filed 11/25/20 Page 4 of 147 Page ID
                                #:21119



  1                notices be posted at the Adelanto ICE Processing Center, NB18,
  2                Musick, Theo Lacey and any other ICE detention facilities in
  3                California.
  4             (f) Friday, February 5, 2021: The Class Administrator will begin
  5                periodically reminding Class Members through email/text blasts to
  6                file claims;
  7             (g) Friday, March 19, 2021: Filing of Plaintiffs’ Motion for Award of
  8                Attorneys’ Fees and Costs;
  9             (h) Friday, August 9, 2021: Deadline to file Class Members’ Objections
 10                to any aspect of the Settlement (including Plaintiffs’ Motion for
 11                Award of Attorneys’ Fees and Costs): Must be postmarked or
 12                received by that date;
 13             (i) Friday, August 9, 2021: Deadline to opt-out: Must be postmarked or
 14                received by that date;
 15             (j) Friday, August 9, 2021: Deadline to file class claims: Must be
 16                postmarked or received by that date;
 17             (k) Friday, September 3, 2021: Deadline to file Opposition or Reply to
 18                Objections (including to objections to award of attorneys’ fees and
 19                costs);
 20             (l) Friday, September 3, 2021: Deadline to file proposed final approval
 21                order and motion for final approval of settlement;
 22             (m)      Friday, October 1, 2021: Final Approval hearing.
 23        4.      In the event that the class notice is not communicated through text
 24   message, email and regular mail by January 8, 2021, the subsequent dates
 25
      contained herein will be deferred for the number of additional days before such
 26
      notice occurs without the need for additional Court approval. However, the Court
 27
      must approve any change of the date of the Final Approval Hearing.
 28
           5.      On September 9, 2016, the Court certified various damages classes.
                                                3
Case 2:12-cv-09012-AB-FFM Document 610 Filed 11/25/20 Page 5 of 147 Page ID
                                #:21120



  1   Dkt. 184, 9/9/16 Class Cert Order. The class definitions were later modified to
  2   conform to the liability determination. The classes are defined as follows:
  3   Fourth Amendment (“Gerstein”) Class: All LASD inmates who were detained
  4   beyond the time they are due for release from criminal custody, solely on the basis
      of immigration detainers, excluding inmates who had a final order of removal or
  5   were subject to ongoing removal proceedings as indicated on the face of the
  6   detainer. (Class period: 10/19/2010 to June 6, 2014).
  7   Equal Protection Class (“No Money Bail Class”): All LASD inmates on whom
      an immigration detainer had been lodged, who would otherwise have been subject
  8
      to LASD’s policy of rejecting for booking misdemeanor defendants with bail of
  9   less than $25,000 (including Order of Own Recognizance (OR)). (Class period:
 10   10/19/2010 to June 6, 2014).

 11   No-Bail-Notation Class: All LASD inmates on whom an immigration detainer
      had been lodged and recorded in LASD’s AJIS database, and who were held on
 12   charges for which they would have been eligible to post bail. (Class period:
 13   10/19/2010 to 10/18/2012).
 14          6.   The Parties have identified exclusively from Los Angeles County Jail
 15   records Damages Class Members based on who qualifies as a Class Member. Only
 16   persons so identified are Damages Class members. There are an estimated 18,571
 17   Class Members and an estimated 71,580 unlawful detention days. (These are
 18   estimated because identification of some Gerstein Class Members requires more
 19   information than is contained in ICE data and will require reviewing LASD
 20   booking jackets (which contain an inmate’s jail records) and locating the copy of
 21   their immigration detainer form (I-247 form) LASD data.) Thus, class notice will
 22   be sent to potential as well as confirmed Gerstein class members.
 23          7.   The “Class Damages Period” refers to the period between October 19,
 24   2010 (two years before the filing of the complaint) and June 6, 2014.
 25   III.    SETTLEMENT TERMS.
 26          8.   In summary, the settlement’s basic terms, as they relate to Damages
 27   Class Members, are that Defendants will provide payment of a total of Fourteen
 28   Million dollars ($14,000,000). From that amount, the following awards will be

                                               4
Case 2:12-cv-09012-AB-FFM Document 610 Filed 11/25/20 Page 6 of 147 Page ID
                                #:21121



  1   made, subject to court approval:
  2        a. Incentive awards to the two Named Plaintiffs in the amount of $10,000
  3            each (for a total of $20,000).
  4        b. Payment of $1000 to each claiming Gerstein and Equal Protection (No
  5            Money Bail) Class Member for each unlawful detention day, except that
  6            no Class Member shall receive more than $25,000 total (or 25
  7            overdetention days) even if their unlawful detention days would
  8            otherwise result in more.
  9        c. In addition, No Notation Bail class members who attest that they had
 10            access to financial resources to post bail if had been allowed to do so will
 11            receive a flat $250.
 12        d. No claiming Class Member will receive less than $250.
 13        e. The “Remainder” of the Class Fund, a term referring to the amount
 14            available for distribution to Class Members, refers to the amount in the
 15            Class Fund after payment of attorney’s fees and costs, litigation costs,
 16            and mediation costs. The Remainder is a figure used for purposes of
 17            determining whether cy pres payments (discussed below) are made. The
 18            Remainder is estimated to amount to approximately $8,733,334, based on
 19            the estimate of the maximum fees to be sought (1/3 of the $14,000,000
 20            Class Fund), estimated litigation costs ($200,000) and estimated class
 21            administration costs ($400,000).
 22        f. Each Class Member’s share of the Remainder of the class fund depends
 23            on the number of Class Members who make Timely Claims, multiplied
 24            by the number of unlawful detention days attributable to each claiming
 25
               Class Member. This will be converted into a point system, with one point
 26
               per unlawful detention day. To the extent that fewer Class Members
 27
               make a claim, the money per Class Member making a Timely Claim will
 28
               increase proportionately, up to a per-day maximum of $1000 and a
                                                5
Case 2:12-cv-09012-AB-FFM Document 610 Filed 11/25/20 Page 7 of 147 Page ID
                                #:21122



  1           maximum total payment per Class Member of $25,000. See Settlement
  2           Agreement, ¶¶ 21-25.
  3        g. Should the Remainder not be consumed by the points allocated to
  4           claiming Class Members, limited as indicated in sub-paragraph (b), any
  5           residual funds will be allocated as cy pres payments as set forth in §VII,
  6           below.
  7        h. The parties and the Court recognize that there is the possibility of an
  8           unusually low claims rate in this case, due in large part to the fact that a
  9           significant percentage of Class Members were transferred to ICE custody
 10           and subsequently deported. These individuals are likely living abroad and
 11           may be difficult or impossible to locate. Even those Class Members who
 12           were released (and not deported) may be reluctant to come forward to
 13           pursue claims against the LASD. Accordingly, as a form of indirect
 14           compensation to absent Class Members, if there are funds left after
 15           paying out the maximum Class Member compensation ($1000 per day of
 16           overdetention, capped at $25,000 for any Class Member), the balance of
 17           the available funds will be cy pres funds split 50/50 between
 18           organizations/activities designated by Plaintiffs (and reasonably approved
 19           by the County) and organizations/activities designated by the County
 20           (and reasonably approved by the Plaintiffs).
 21        i. Although each party designates the recipient of 50% of cy pres funds,
 22           those funds may only be used to fund Los Angeles County programs that
 23           provide legal representation to persons facing immigration consequences
 24           because of a criminal arrest or conviction in Los Angeles County, and
 25
              must augment (emphasis in settlement agreement) the funding already
 26
              provided by the County of Los Angeles to support activities that these
 27
              programs would not be able to pursue without the cy pres funds. The
 28
              parties are to work in good faith to reach an agreement regarding the
                                               6
Case 2:12-cv-09012-AB-FFM Document 610 Filed 11/25/20 Page 8 of 147 Page ID
                                #:21123



  1             organizations or programs to receive those funds based on the foregoing
  2             criteria. If they cannot agree, the Parties will separately brief the Court,
  3             and the Court will determine the organizations and/or programs to which
  4             the cy pres funds will be paid, consistent with identified criteria
  5        j. The settlement is non-reversionary. None of the Class Fund shall revert
  6             to the LASD or be used to fund LASD programs. No cy pres funds may
  7             be used to supplant or replace County funding already provided by the
  8             Board of Supervisors.
  9        k. Payment of the third-party class settlement administration costs to the
 10             chosen class administrator, Heffler Claims Group, estimated at a
 11             maximum of approximately $350,000. In addition to the Claims
 12             Administrator, Plaintiffs anticipate costs of up to $50,000 for
 13             community-based outreach in Mexico and Central America. However,
 14             depending on the response rate to the notice, Plaintiffs’ counsel may
 15             request additional outreach, which would increase the cost.
 16        l. Plaintiffs will file a motion for attorney’s fees and costs to be approved
 17             by the court. The settlement agreement provides that Plaintiffs’ counsel
 18             may request up to 1/3 of the class fund but not more, plus reimbursement
 19             of litigation costs. The final determination of the appropriate attorney’s
 20             fee will be made by the Court.
 21        m. The remainder of the Class Fund (estimated as a minimum of over $8
 22             Million assuming class notice related costs do not exceed $400,000) shall
 23             be distributed to the Class Members (including Named Plaintiffs/Class
 24             Representatives) under the formula contained in sub-paragraph Section
 25             VI, ¶¶ 21-25 of the Settlement Agreement (Exhibit A to the proposed
 26             Preliminary Approval Order), or to cy pres funding.
 27        9.      Once the claims period closes, the claims administrator will calculate
 28   the total points for each Class Member and total points for all claiming Class
                                                 7
Case 2:12-cv-09012-AB-FFM Document 610 Filed 11/25/20 Page 9 of 147 Page ID
                                #:21124



  1   Members who submitted timely claims. Each Class Member’s recovery will be
  2   determined based on that Class Member’s percentage of the total points for all
  3   Class Members, subject to the maximum per diem and per Class Member
  4   compensation provided in the Settlement Agreement.
  5   IV.         CLASS ADMINISTRATOR
  6         10.      The Court approves the retention of Heffler Claims Group as Class
  7   Administrator, to administer the distribution of the Class and Settlement Notice
  8   and publication of the Class and Settlement Notice, and to distribute the proceeds
  9   of the settlement to all eligible Class Members pursuant to the Plan set out in the
 10   Settlement Agreement (Exhibit A) should the Court grant final approval. Exhibit
 11   D (the Class Administrator bid) includes Heffler’s qualifications, notice proposal
 12   and pricing.
 13         11.      The Class Administrator shall preserve all written communications
 14   from Class Members in response to the Class and Settlement Notice at least until
 15   December 31, 2024, or pursuant to further order of the Court. All written
 16   communications received by the Class Administrator from Class Members relating
 17   to the Settlement Agreement shall be available at all reasonable times for
 18   inspection and copying by Counsel for the Parties, and copies shall be regularly
 19   provided to Counsel for the Parties.
 20         12.      The Class Administrator shall be compensated from the Class
 21   Damages Fund for its services in connection with notice and administration and
 22   for the costs of giving mailed and published notice, and the other services it
 23   performs, pursuant to such orders as the Court may enter from time to time.
 24         13.      Within two weeks after this Preliminary Approval Order is signed by
 25
      the Court, the County of Los Angeles shall deposit or cause to be deposited into an
 26
      account designated by the Class Administrator by check sent by overnight mail an
 27
      amount of same day available funds equal to the amount requested by the Class
 28
      Administrator to cover the costs of notice as provided herein, and will provide
                                                8
Case 2:12-cv-09012-AB-FFM Document 610 Filed 11/25/20 Page 10 of 147 Page ID
                                 #:21125



   1   additional funds for its administrative work pursuant to the terms of its accepted
   2   bid, a copy of which is attached as Exhibit D. Prior to entry of the Final Order of
   3   Approval of Settlement, the Class Administrator will not accrue any costs not
   4   itemized in Exhibit D unless agreed to by the Plaintiffs’ counsel and approved by
   5   the Court. If the Court does not enter the Final Order of Approval and Settlement,
   6   then all such funds paid to the Class Administrator, to the extent they are available
   7   after payment of all accrued class administration expenses, shall be returned to
   8   Defendants.
   9         14.     If this settlement does not go through for any reason, a new settlement
  10   is not reached, the case goes to trial, and Plaintiffs are not successful in their
  11   prosecution of the case, Defendants shall not seek reimbursement from Plaintiffs
  12   of class administration funds paid under this settlement.
  13   V.          CLASS COUNSEL
  14         15.     Barrett S. Litt and Lindsay Battles of Kaye, McLane, Bednarski &
  15   Litt, Jennifer Pasquarella and Jessica Bansal of the ACLU of Southern California,
  16   and Mark Fleming of the National Immigrant Justice Center and Chris Newman of
  17   the National Day Laborer Organizing Network are hereby confirmed as counsel
  18   for the Class Representatives and the Class (“Class Counsel”).
  19         16.     Class Counsel are authorized to act on behalf of the Class with respect
  20   to all acts or consents required by or which may be given pursuant to the
  21   Settlement, and such other acts reasonably necessary to consummate the
  22   Settlement.
  23   VI.         CLASS AND SETTLEMENT NOTICE
  24
             17.     Class Counsel shall provide the Class and Settlement Notice to the
  25
       Class Administrator for distribution according to the schedule set forth above.
  26
       Such notice shall be in substantially the form as proposed in Exhibit B to the
  27
       Settlement Agreement and shall be communicated as provided in ¶ 3 (c) above
  28
       (providing for both text message, email and regular mail notice); returned mail
                                                  9
Case 2:12-cv-09012-AB-FFM Document 610 Filed 11/25/20 Page 11 of 147 Page ID
                                 #:21126



   1   shall be subject to follow up mailings after appropriate searches of the available
   2   databases. No notice by publication shall be required because such notice has not
   3   proven effective at reaching Class Members, and the resources are better spent on
   4   attempting to reach Class Members through electronic email and other means of
   5   electronic outreach. See revisions to F.R.Civ.P 23 (c)(2)(B) effective December
   6   2019 (acknowledging that notice “may be by … electronic means, or other
   7   appropriate means” in addition to or in lieu of United States mail).
   8         18.    To the extent not already provided, Defendants will provide the name,
   9   address, social security number, date of birth, driver's license information, and any
  10   other identifying information of Damages Class Members, to Plaintiffs’ counsel,
  11   who will transmit it to the Class Administrator. Such information shall be
  12   confidential and may not be disclosed to anyone except counsel of record, the
  13   Class Administrator, and designated representatives of Defendants. Should the
  14   Defendants discover at any time any additional information containing relevant
  15   class information, they shall promptly provide it to Plaintiffs’ counsel and the
  16   Class Administrator.
  17         19.    At least seven days before the Fairness Hearing, Class Counsel and/or
  18   the Class Administrator shall serve and file a sworn statement by the Class
  19   Administrator attesting to compliance with the provisions of this Order governing
  20   Class and Settlement Notice. This shall include a list of all people who have opted
  21   out of the class.
  22         20.    The Court approves the Class and Settlement Notice attached as
  23   Exhibit B.
  24         21.    The Court approves the Claim Form attached as Exhibit C.
  25
             22.    The Court approves the Class Administrator Bid attached as Exhibit
  26
       D.
  27
             23.    The Court finds that the notice required by the foregoing provisions of
  28
       this Order is the best notice practicable under the circumstances and shall
                                                10
Case 2:12-cv-09012-AB-FFM Document 610 Filed 11/25/20 Page 12 of 147 Page ID
                                 #:21127



   1   constitute due and sufficient notice of the Settlement and the Fairness Hearing to
   2   all Class Members and other persons affected by and/or entitled to participate in
   3   the settlement, in full compliance with the notice requirements of Rule 23 Federal
   4   Rules of Civil Procedure and due process.
   5   VII.    THE FAIRNESS HEARING
   6          24.   A Fairness Hearing shall be held on October 1, 2021, to consider: (a)
   7   the fairness, reasonableness, and adequacy of the Settlement; (b) whether a Final
   8   Order of Approval and Settlement should be entered in its current or some
   9   modified form; and (c) the application by Class Counsel for attorneys’ fees and
  10   expenses (the “Fee Motion”).
  11          25.   By September 3, 2021, Plaintiffs shall submit a proposed Final
  12   Approval Order, which shall be approved by Defendants. That proposed order will
  13   contain the final provisions the Parties seek the Court to finally approve and the
  14   Parties’ proposed court orders related to any objections that have been filed. It will
  15   not be necessary to file a separate motion for final approval.
  16          26.   The date and time of the Fairness Hearing shall be set forth in the
  17   Class and Settlement Notice but shall be subject to adjournment by the Court
  18   without further notice to the Class Members other than that which may be posted
  19   at the Court and on the Court’s web site.
  20          27.   Any Class Member who objects to the approval of the Settlement
  21   Agreement, the Fee Motion, the Named Plaintiffs’ incentive awards or the
  22   proposed allocation of damages among Class Members may appear at the Fairness
  23   Hearing and show cause why any one of the foregoing should not be approved as
  24   fair, reasonable, and adequate, and why the Final Order of Approval and
  25
       Settlement should not be entered, except that no such Class Member may appear at
  26
       the Fairness Hearing unless the Class Member, no later than August 6, 2021 [the
  27
       date to file objections to the Settlement] (a) files with the Clerk of the Court a
  28
       notice of such person’s intention to appear, a statement that indicates the basis and
                                                 11
Case 2:12-cv-09012-AB-FFM Document 610 Filed 11/25/20 Page 13 of 147 Page ID
                                 #:21128



   1   grounds for such person’s objection to the Settlement Agreement, the Fee Petition,
   2   the Named Plaintiffs’ incentive awards or the proposed allocation of damages
   3   among Class Members, and all documentation, papers, or briefs in support of such
   4   objection; and by the same date (b) serves upon all Counsel to the Parties (as listed
   5   in the Class Notice), either in person or by mail, copies of such notice of intention
   6   to appear, statement of objections and all documentation, papers, or briefs that
   7   such person files with the Court. The required documentation shall include the
   8   information requested on the Claim Form. Final determination of whether any
   9   such objector is a Class Member who has standing to object shall be determined
  10   solely from the Defendants’ records, from which the list of Class Members has
  11   been compiled. In the absence of the timely filing and timely service of the notice
  12   of intention to appear and all other materials required by this paragraph, any
  13   objection shall be deemed untimely and denied.
  14         28.   Pending final approval of the Settlement Agreement, no Class
  15   Member shall, either directly, representatively, or in any other capacity,
  16   commence, prosecute against any Defendant or participate in any action or
  17   proceeding in any court or tribunal asserting any of the matters, claims, or causes
  18   of action that are to be released by the Settlement Agreement upon final approval.
  19         29.   In the event of final approval of the Settlement Agreement, all
  20   Damages Class Members (except those who have opted out, who by virtue of
  21   opting out are no longer Class Members) shall be forever enjoined and barred
  22   from asserting any of the matters, claims or causes of action released by the
  23   Settlement Agreement, and all such Class Members shall be deemed to have
  24   forever released any and all such matters, claims and causes of action as provided
  25
       for in the Settlement Agreement.
  26
             30.   In the event of the final approval of the settlement, the Court will
  27
       issue an order of final approval of the settlement, which order will provide for the
  28
       dismissal of the complaint with prejudice and entry of judgment to that effect.
                                                12
Case 2:12-cv-09012-AB-FFM Document 610 Filed 11/25/20 Page 14 of 147 Page ID
                                 #:21129
Case 2:12-cv-09012-AB-FFM
  Case                     Document
        2:12-cv-09012-AB-FFM        608610
                             Document    Filed  11/12/20
                                             Filed        Page
                                                   11/25/20    4 of15
                                                            Page    29of Page ID #:21089
                                                                         147 Page   ID
                                     #:21130




               &255(&7(' (;+,%,7 $
Case 2:12-cv-09012-AB-FFM
  Case  2:12-cv-09012-AB-FFM    Document
                                   Document 608610
                                                 Filed  11/12/20
                                                     Filed        Page
                                                           11/25/20    5 of16
                                                                    Page    29of Page ID #:21090
                                                                                 147 Page   ID
         Roy v. County of Los Angeles 6HWWOHPHQW $JUHHPHQW
                                             #:21131
         &21),'(17,$/ 6(77/(0(17 &20081,&$7,21




                               81,7(' 67$7(6 ',675,&7 &2857
                              &(175$/ ',675,&7 2) &$/,)251,$
         '81&$1 52< et al                             &DVH 1R &9  ))0[

                       3ODLQWLIIV                       >+RQRUDEOH $QGUp %LURWWH -U@

                YV                                      6(77/(0(17 $*5((0(17

         &2817< 2) /26 $1*(/(6 et al

                       'HIHQGDQWV




                3ODLQWLIIV $ODLQ 0DUWLQH]3HUH] DQG &OHPHQWH GH OD &HUGD LQGLYLGXDOO\ DQG
         RQ EHKDOI RI WKH FODVVHV SUHYLRXVO\ FHUWLILHG LQ WKLV FDVH VHH 'NW 1RV  
          FROOHFWLYHO\ ³3ODLQWLIIV´ DQG 'HIHQGDQWV &RXQW\ RI /RV $QJHOHV WKH /RV
         $QJHOHV 6KHULII¶V 'HSDUWPHQW ³/$6'´  LWV SULRU 6KHULII /HUR\ %DFD
          FROOHFWLYHO\ ³'HIHQGDQWV´  E\ DQG WKURXJK WKHLU UHVSHFWLYH FRXQVHO KHUHE\ HQWHU
         LQWR WKH IROORZLQJ 6HWWOHPHQW $JUHHPHQW ³6HWWOHPHQW $JUHHPHQW´ 

         ,     5(&,7$/6
                     3ODLQWLIIV DUH IRUPHU LQPDWHV RI WKH /RV $QJHOHV &RXQW\ 6KHULII¶V
         'HSDUWPHQW ³/$6'´  2Q 2FWREHU   3ODLQWLIIV ILOHG WKLV DFWLRQ LQ 8QLWHG
         6WDWHV 'LVWULFW &RXUW IRU WKH &HQWUDO 'LVWULFW RI &DOLIRUQLD ³&RXUW´ RQ EHKDOI RI
         WKHPVHOYHV DQG D FODVV RI VLPLODUO\ VLWXDWHG LQPDWHV 7KHLU FODLPV DURVH IURP WKH
         /$6'¶V SROLF\ RI GHWDLQLQJ LQPDWHV EH\RQG WKH H[SLUDWLRQ RI WKHLU VWDWH FULPLQDO
         FKDUJHV RQ WKH EDVLV RI LPPLJUDWLRQ GHWDLQHUV ³GHWDLQHUV´ RU ³,&( KROGV´  ZKLFK
         DUH LVVXHG E\ ,PPLJUDWLRQ DQG &XVWRPV (QIRUFHPHQW ³,&(´ IRU VXVSHFWHG

                                                     
Case 2:12-cv-09012-AB-FFM
  Case  2:12-cv-09012-AB-FFM    Document
                                   Document 608610
                                                 Filed  11/12/20
                                                     Filed        Page
                                                           11/25/20    6 of17
                                                                    Page    29of Page ID #:21091
                                                                                 147 Page   ID
         Roy v. County of Los Angeles 6HWWOHPHQW $JUHHPHQW
                                             #:21132
         &21),'(17,$/ 6(77/(0(17 &20081,&$7,21


         LPPLJUDWLRQ YLRODWLRQV 3ODLQWLIIV VSHFLILFDOO\ FKDOOHQJHG
                 x    /$6'¶V SUDFWLFH RI KROGLQJ LQPDWHV RQ GHWDLQHUV DIWHU WKH\ EHFDPH GXH
                      IRU UHOHDVH RQ FULPLQDO PDWWHUV LH DIWHU WKH\ ZHUH DFTXLWWHG RU RWKHUZLVH
                      RUGHUHG UHOHDVHG E\ D MXGJH RU DIWHU VHUYLQJ D MDLO VHQWHQFH 
                 x /$6'¶V SUDFWLFH RI LQFDUFHUDWLQJ DUUHVWHHV ZLWK EDLO RI OHVV WKDQ 
                      ZKR LQ WKH DEVHQFH RI DQ LPPLJUDWLRQ GHWDLQHU ZRXOG KDYH EHHQ UHOHDVHG
                      RQ WKHLU RZQ UHFRJQL]DQFH SXUVXDQW WR /$6' SROLF\ DQG
                 x /$6'¶V GLVSXWHG SUDFWLFH RI UHIXVLQJ WR DFFHSW EDLO RQ EHKDOI RI LQPDWHV
                      ZLWK LPPLJUDWLRQ GHWDLQHUV
                 %DVHG RQ WKHVH FODLPV 3ODLQWLIIV DOOHJHG YDULRXV FDXVHV RI DFWLRQ XQGHU WKH
         )HGHUDO DQG 6WDWH &RQVWLWXWLRQV RI  86&  DQG &DOLIRUQLD &LYLO &RGH 
         
                       2Q 6HSWHPEHU   WKH &RXUW FHUWLILHG YDULRXV GDPDJHV FODVVHV
         'NW   &ODVV &HUW 2UGHU 7KH FODVV GHILQLWLRQV ZHUH ODWHU PRGLILHG WR
         FRQIRUP WR WKH OLDELOLW\ GHWHUPLQDWLRQ GHVFULEHG EHORZ  7KH FODVVHV DUH GHILQHG DV
         IROORZV
         )RXUWK $PHQGPHQW ³Gerstein´ &ODVV $OO /$6' LQPDWHV ZKR ZHUH GHWDLQHG
         EH\RQG WKH WLPH WKH\ DUH GXH IRU UHOHDVH IURP FULPLQDO FXVWRG\ VROHO\ RQ WKH EDVLV
         RI LPPLJUDWLRQ GHWDLQHUV H[FOXGLQJ LQPDWHV ZKR KDG D ILQDO RUGHU RI UHPRYDO RU
         ZHUH VXEMHFW WR RQJRLQJ UHPRYDO SURFHHGLQJV DV LQGLFDWHG RQ WKH IDFH RI WKH
         GHWDLQHU &ODVV SHULRG  WR -XQH  
         (TXDO 3URWHFWLRQ &ODVV ³1R 0RQH\ %DLO &ODVV´  $OO /$6' LQPDWHV RQ ZKRP
         DQ LPPLJUDWLRQ GHWDLQHU KDG EHHQ ORGJHG ZKR ZRXOG RWKHUZLVH KDYH EHHQ VXEMHFW
         WR /$6'¶V SROLF\ RI UHMHFWLQJ IRU ERRNLQJ PLVGHPHDQRU GHIHQGDQWV ZLWK EDLO RI
         OHVV WKDQ  LQFOXGLQJ 2UGHU RI 2ZQ 5HFRJQL]DQFH 25  &ODVV SHULRG
          WR -XQH  
         1R%DLO1RWDWLRQ &ODVV $OO /$6' LQPDWHV RQ ZKRP DQ LPPLJUDWLRQ GHWDLQHU KDG
         EHHQ ORGJHG DQG UHFRUGHG LQ /$6'¶V $-,6 GDWDEDVH DQG ZKR ZHUH KHOG RQ FKDUJHV
         IRU ZKLFK WKH\ ZRXOG KDYH EHHQ HOLJLEOH WR SRVW EDLO &ODVV SHULRG  WR
          
                       2Q )HEUXDU\   -XGJH $QGUp %LURWWH JUDQWHG VXPPDU\ MXGJPHQW
         WR 3ODLQWLIIV RQ WKHLU )RXUWK $PHQGPHQW DQG (TXDO 3URWHFWLRQ FODLPV 7KHUH ZDV QR

                                                       
Case 2:12-cv-09012-AB-FFM
  Case  2:12-cv-09012-AB-FFM    Document
                                   Document 608610
                                                 Filed  11/12/20
                                                     Filed        Page
                                                           11/25/20    7 of18
                                                                    Page    29of Page ID #:21092
                                                                                 147 Page   ID
         Roy v. County of Los Angeles 6HWWOHPHQW $JUHHPHQW
                                             #:21133
         &21),'(17,$/ 6(77/(0(17 &20081,&$7,21


         OLDELOLW\ GHWHUPLQDWLRQ UHJDUGLQJ WKH 1R%DLO1RWDWLRQ &ODVV +RZHYHU WKH 3DUWLHV
         DJUHH WKDW WKLV 6HWWOHPHQW LQFOXGHV WKH 1R%DLO1RWDWLRQ &ODVV
                     )ROORZLQJ WKH &RXUW¶V VXPPDU\ MXGJPHQW UXOLQJ WKH 3DUWLHV
         VXEVHTXHQWO\ HQWHUHG LQWR D SURWUDFWHG DUP¶V OHQJWK PHGLDWLRQ SURFHVV ZLWK WKH
         DVVLVWDQFH RI WKH PHGLDWRU $QWRQLR 3LD]]D 7KH 3DUWLHV KDYH UHDFKHG D SURSRVHG
         6HWWOHPHQW VXEMHFW WR WKH DSSURYDO RI WKH /RV $QJHOHV &RXQW\ %RDUG RI 6XSHUYLVRUV
          ³WKH %RDUG´  DQG WKHUHDIWHU WKH &RXUW ,Q HQWHULQJ LQWR WKLV 6HWWOHPHQW 'HIHQGDQWV
         GHQ\ WKDW WKH\ KDYH GRQH DQ\WKLQJ ZURQJ ZKDWVRHYHU GHQ\ DOO OLDELOLW\ WR WKH
         GHILQHG &ODVVHV DQG GR QRW FRQFHGH DQ\ LQILUPLW\ LQ WKH GHIHQVHV WKDW WKH\ KDYH
         DVVHUWHG RU FRXOG SUHVHQW LQ WKHVH SURFHHGLQJV RU DQ\ IXWXUH DSSHDO EXW DUH DOVR
         FRJQL]DQW RI WKH WLPH DQG H[SHQVH RI IXUWKHU OLWLJDWLRQ DQG WKH SRWHQWLDO H[SRVXUH
         'HIHQGDQWV PD\ KDYH
                     ,Q WKH LQWHUHVW RI DYRLGLQJ H[SHQVH GHOD\ DQG LQFRQYHQLHQFH RI IXUWKHU
         OLWLJDWLRQ RI LVVXHV UDLVHG LQ WKLV DFWLRQ DQG ZLWKRXW DQ\ DGPLVVLRQ RI OLDELOLW\ E\
         'HIHQGDQWV DQG LQ UHOLDQFH XSRQ WKH UHSUHVHQWDWLRQV FRQWDLQHG KHUHLQ DQG LQ
         FRQVLGHUDWLRQ RI WKH PXWXDO SURPLVHV FRYHQDQWV DQG REOLJDWLRQV LQ WKLV 6HWWOHPHQW
         $JUHHPHQW DQG IRU JRRG DQG YDOXDEOH FRQVLGHUDWLRQ 3ODLQWLIIV DQG 'HIHQGDQWV
         WKURXJK WKHLU XQGHUVLJQHG FRXQVHO HQWHU LQWR WKLV 6HWWOHPHQW $JUHHPHQW VXEMHFW WR
         WKH DSSURYDO RI WKH %RDUG DQG WKH &RXUW
                     ,Q VXPPDU\ WKLV 6HWWOHPHQW SURYLGHV IRU GLVPLVVDO RI WKLV FDVH ZLWK
         SUHMXGLFH LQ H[FKDQJH IRU D FODVV GDPDJHV IXQG RI  IURP ZKLFK FRVWV
         RI DGPLQLVWUDWLRQ OLWLJDWLRQ FRVWV DQG DWWRUQH\¶V IHHV FODVV PHPEHU DZDUGV DQG cy
         pres GLVWULEXWLRQV ZLOO EH SDLG
                     7KH 5HPDLQGHU RI WKH &ODVV )XQG GHILQHG LQ 6HFWLRQ ³T´ EHORZ ZLOO
         EH GLVWULEXWHG WR FODVV PHPEHUV ZKR ILOH FODLPV VXEMHFW WR FHUWDLQ UHTXLUHPHQWV IRU
         D PD[LPXP per-diem UHFRYHU\ WKH VFKHGXOH IRU ZKLFK LV VHW IRUWK LQ 6HFWLRQ ,9
         6KRXOG WKH FODLPV UDWH EH VR ORZ WKDW WKH WRWDO QXPEHU RI XQODZIXO GHWHQWLRQ GD\V
         FRUUHVSRQGLQJ WR WLPHO\ FODLPV PXOWLSOLHG E\ WKH SHUGLHP PD[LPXP SOXV
         SD\PHQWV WR WLPHO\ FODLPV E\ 1R %DLO 'HVLJQDWLRQ &ODVV PHPEHUV GRHV QRW

                                                     
Case 2:12-cv-09012-AB-FFM
  Case  2:12-cv-09012-AB-FFM    Document
                                   Document 608610
                                                 Filed  11/12/20
                                                     Filed        Page
                                                           11/25/20    8 of19
                                                                    Page    29of Page ID #:21093
                                                                                 147 Page   ID
         Roy v. County of Los Angeles 6HWWOHPHQW $JUHHPHQW
                                             #:21134
         &21),'(17,$/ 6(77/(0(17 &20081,&$7,21


         FRQVXPH WKH HQWLUH 5HPDLQGHU VXUSOXV IXQGV ZLOO EH GLVWULEXWHG WR WKH GHVLJQDWHG
         cy pres RUJDQL]DWLRQV DV IXUWKHU GLVFXVVHG LQ   infra) 6XFK IXQGV VKDOO EH
         UHIHUUHG WR DV WKH 8QFODLPHG 5HPDLQGHU
           ,, '(),1,7,216
                     7KH OLVWHG WHUPV XVHG WKURXJKRXW WKLV 6WLSXODWLRQ RI 6HWWOHPHQW DQG
         'LVPLVVDO DUH LQWHQGHG WR KDYH WKH IROORZLQJ PHDQLQJV
             D    ³$GPLQLVWUDWRU´ PHDQV WKH &ODVV $GPLQLVWUDWRU DV DJUHHG XSRQ RU WR EH
                  DJUHHG XSRQ E\ WKH 3DUWLHV DQG DSSRLQWHG E\ WKH &RXUW WR LVVXH QRWLFH DQG
                  UHYLHZ FODLPV VXEPLWWHG E\ D 6HWWOHPHQW &ODVV 0HPEHU ³6&0´ DV
                  GHILQHG KHUHLQ  DFFRUGLQJ WR WKH SURFHGXUHV VHW IRUWK KHUHLQ

             E    7KH ³%DU 'DWH´ LV WKH GHDGOLQH IRU ILOLQJ D 3URRI RI &ODLP DQG 5HOHDVH
                  )RUP REMHFWLRQV WR WKH 6HWWOHPHQW $JUHHPHQW RU UHTXHVW WR EH H[FOXGHG
                  IURP WKLV 6HWWOHPHQW RSWRXW  7KH %DU 'DWH VKDOO EH FDOFXODWHG DV WKH FORVH
                  RI EXVLQHVV HLJKW  PRQWKV DIWHU WKH ODVW GD\ RI LVVXLQJ RI WKH &ODVV
                  1RWLFH ZKLFK LV VFKHGXOHG WR RFFXU ZLWKLQ WZR FRQVHFXWLYH EXVLQHVV GD\V

             F    ³&ODVV &RXQVHO´ KHUHLQ UHIHUV WR %DUUHWW 6 /LWW DQG /LQGVD\ %DWWOHV RI .D\H
                  0F/DQH %HGQDUVNL /LWW -HQQLIHU 3DVTXDUHOOD RI WKH $&/8 )RXQGDWLRQ
                  RI 6RXWKHUQ &DOLIRUQLD -HVVLFD %DQVDO RI WKH 1DWLRQDO 'D\ /DERUHU
                  2UJDQL]LQJ 1HWZRUN DQG 0DUN )OHPLQJ RI WKH 1DWLRQDO ,PPLJUDWLRQ -XVWLFH
                  &HQWHU

             G    7KH ³&ODVV )XQG´ UHIHUV WR WKH DPRXQW RI  WR EH SDLG E\
                  'HIHQGDQWV WR WKH $GPLQLVWUDWRU DQG RXW RI ZKLFK DGPLQLVWUDWLRQ FRVWV
                  3ODLQWLIIV¶ FRXQVHO H[SHUWFRQVXOWLQJ OLWLJDWLRQ DQG PHGLDWLRQ IHHV DQG
                  FRVWV 3ODLQWLIIV¶ FRXQVHO¶V DWWRUQH\¶V IHHV LQFHQWLYH DZDUGV DQG
                  FRPSHQVDWLRQ WR GDPDJHV &ODVV 0HPEHUV ZLOO EH SDLG

             H    7KH ³&ODVV 3HULRG´ UHIHUV WR WKH SHULRG EHWZHHQ 2FWREHU   DQG -XQH
                   

             I    ³&ODVV 1RWLFH´ PHDQV WKH QRWLFH WR WKH &ODVV UHJDUGLQJ WKH 6HWWOHPHQW WR
                  EH VHQW WR &ODVV 0HPEHUV LQ D IRUP VXEVWDQWLDOO\ VLPLODU WR WKDW DWWDFKHG
                  KHUHWR DV ([KLELW ³$´ RU DV RWKHUZLVH DSSURYHG E\ WKH &RXUW DQG VXFK
                  RWKHU VXPPDU\ QRWLFH WR EH SXEOLVKHG LQ DFFRUGDQFH ZLWK WKH WHUPV RI WKLV
                  6HWWOHPHQW $JUHHPHQW


                                                     
Case 2:12-cv-09012-AB-FFM
  Case  2:12-cv-09012-AB-FFM    Document
                                   Document 608610
                                                 Filed  11/12/20
                                                     Filed        Page
                                                           11/25/20    9 of20
                                                                    Page    29of Page ID #:21094
                                                                                 147 Page   ID
         Roy v. County of Los Angeles 6HWWOHPHQW $JUHHPHQW
                                             #:21135
         &21),'(17,$/ 6(77/(0(17 &20081,&$7,21


             J    $ ³&ODVV 0HPEHU´ LV DQ\ PHPEHU RI WKH FHUWLILHG FODVVHV GHILQHG LQ 
                  supra

             K    7KH ³(IIHFWLYH 'DWH´ LV WKH GDWH RQ ZKLFK WKH 'LVWULFW &RXUW LVVXHV DQ RUGHU
                  JUDQWLQJ ILQDO DSSURYDO RI WKH 6HWWOHPHQW $JUHHPHQW LI QR REMHFWLRQV DUH
                  ILOHG ,I DQ\ REMHFWLRQV WR WKH 6HWWOHPHQW DUH VXEPLWWHG WR WKH &RXUW WKH
                  (IIHFWLYH 'DWH LV WKH GDWH RI WKH ILQDO UHVROXWLRQ RI DQ\ DSSHDO RI WKH )LQDO
                  $SSURYDO RI WKLV 6HWWOHPHQW $JUHHPHQW RU LI QR VXFK DSSHDO LV ILOHG WKLUW\
                  GD\V DIWHU )LQDO $SSURYDO WKH H[SLUDWLRQ RI WKH GHDGOLQH IRU ILOLQJ D 1RWLFH
                  RI $SSHDO 

             L    7KH ³)LQDO 2UGHU RI $SSURYDO DQG 6HWWOHPHQW´ LV WKH 2UGHU ILQDOO\
                  DSSURYLQJ WKH 6HWWOHPHQW HQWHUHG E\ WKH &RXUW ZKLFK PD\ DOVR EH UHIHUUHG
                  WR KHUHLQ DV ³)LQDO 2UGHU´ 

             M    7KH ³/DZVXLW´ UHIHUV WR WKH DFWLRQ VW\OHG Roy v. County of Los Angeles.
                  &DVH 1R &9  $% ))0[ 

             N    7KH ³1DPHG 3ODLQWLIIV´ RU ³&ODVV 5HSUHVHQWDWLYHV´ UHIHUV WR WKH 3ODLQWLIIV
                  $ODLQ 0DUWLQH]3HUH] DQG &OHPHQWH GH OD &HUGD )RU SXUSRVHV RI WKLV
                  6HWWOHPHQW QR GLVWLQFWLRQ LV PDGH EHWZHHQ WKHP

             O    ³3UHOLPLQDU\ $SSURYDO´ LV WKH &RXUW V GHWHUPLQDWLRQ WKDW WKLV 6HWWOHPHQW LV
                  ZLWKLQ WKH UDQJH RI SRVVLEOH DSSURYDO DQG WKHUHIRUH WKDW D &ODVV 1RWLFH
                  VKRXOG EH VHQW WR WKH &ODVV DQG D KHDULQJ VKRXOG EH KHOG ZLWK UHVSHFW WR
                  IDLUQHVV

             P    7KH ³3UHOLPLQDU\ $SSURYDO 2UGHU´ LV DQ RUGHU HQWHUHG E\ WKH &RXUW
                  SUHOLPLQDULO\ DSSURYLQJ WKH 6HWWOHPHQW DIWHU ZKLFK &ODVV 1RWLFH WKH
                  RSSRUWXQLW\ WR REMHFW DQG 2SW 2XW DQG D )LQDO $SSURYDO KHDULQJ DUH WR
                  RFFXU

             Q    $Q ³2SW2XW´ LV DQ\ &ODVV 0HPEHU ZKR ILOHV D WLPHO\ UHTXHVW IRU
                  H[FOXVLRQ SXUVXDQW WR WKH WHUPV RI WKLV 6HWWOHPHQW $JUHHPHQW WR EH
                  H[FOXGHG IURP WKLV 6HWWOHPHQW ,I XVHG DV D YHUE LW UHIHUV WR WKH SURFHVV RI
                  ILOLQJ VXFK H[FOXVLRQ

             R    7KH ³&ODLP )RUP´ PHDQV WKH 3URRI RI &ODLP DQG 5HOHDVH )RUP UHTXLUHG WR
                  EH XVHG LQ RUGHU WR PDNH D FODLP IRU SD\PHQW XQGHU WKLV 6HWWOHPHQW $ FRS\
                  RI WKH SURSRVHG &ODLP )RUP LV DWWDFKHG DV ([KLELW ³%´ 7KH SUHSUHSDUHG


                                                     
Case2:12-cv-09012-AB-FFM
Case 2:12-cv-09012-AB-FFM Document
                               Document610 608 Filed
                                                 Filed11/25/20
                                                      11/12/20 Page
                                                               Page21
                                                                    10of
                                                                      of147
                                                                         29 Page
                                                                            PageID
                                                                                 ID
     Roy v. County of Los Angeles 6HWWOHPHQW $JUHHPHQW
                                         #:21095
                                         #:21136
     &21),'(17,$/ 6(77/(0(17 &20081,&$7,21


             &ODLP IRUPV VKDOO EH EDU FRGHG WR OLQN ZLWK WKH &ODVV 0HPEHU¶V GDWDEDVH
             LQIRUPDWLRQ

         S   ³5HOHDVHG 3HUVRQ´ PHDQV WKH 'HIHQGDQWV DQG WKHLU DIILOLDWHV VXEVLGLDULHV
             SUHGHFHVVRUV VXFFHVVRUV DQGRU DVVLJQV WRJHWKHU ZLWK DOO SDVW SUHVHQW DQG
             IXWXUH RIILFLDOV HPSOR\HHV UHSUHVHQWDWLYHV DWWRUQH\V RXWVLGH FRXQVHO
             DQGRU DJHQWV RI /RV $QJHOHV &RXQW\ ³5HOHDVHG 3HUVRQV´ DOVR LQFOXGHV DQ\
             DQG DOO LQVXUDQFH FDUULHUV DQGRU WKHLU UHSUHVHQWDWLYHV DQG DWWRUQH\V IRU WKH
             5HOHDVHG 3HUVRQV

         T   ³5HPDLQGHU´ UHIHUV WR WKH DPRXQW LQ WKH &ODVV )XQG after SD\PHQW RI
             DWWRUQH\¶V IHHV DQG FRVWV OLWLJDWLRQ FRVWV DQG PHGLDWLRQ FRVWV 7KH
             5HPDLQGHU LV D ILJXUH XVHG IRU SXUSRVHV RI GHWHUPLQLQJ ZKHWKHU cy pres
             SD\PHQWV DUH PDGH

             7KH 5HPDLQGHU LV WKXV HVWLPDWHG WR DPRXQW WR DSSUR[LPDWHO\ 
             EDVHG RQ WKH HVWLPDWH RI WKH PD[LPXP IHHV WR EH VRXJKW  RI WKH
              &ODVV )XQG  HVWLPDWHG OLWLJDWLRQ FRVWV  DQG
             HVWLPDWHG FODVV DGPLQLVWUDWLRQ FRVWV  

         U   7KH ³8QFODLPHG 5HPDLQGHU´ PHDQV DQ\ SRUWLRQ RI WKH &ODVV )XQG WKDW JRHV
             XQFODLPHG DIWHU DOO YDOLG FODLPV DWWRUQH\¶V IHHV DQG FRVWV GHVFULEHG KHUHLQ
             KDYH EHHQ SDLG

         V   7KH ³6HWWOHPHQW´ UHIHUV WR WKLV DJUHHPHQW

         W   $ ³6HWWOHPHQW &ODVV 0HPEHU´ ³6&0´ PHDQV DQ\ &ODVV 0HPEHU RI WKH DV
             GHILQHG KHUHLQ ZKHWKHU RU QRW WKDW SHUVRQ ILOHV D 7LPHO\ &ODLP IRUP 
             LQFOXGLQJ UHSUHVHQWDWLYHV VXFFHVVRUV DQG DVVLJQV ZKR GRHV QRW ILOH D YDOLG
             DQG WLPHO\ 5HTXHVW IRU ([FOXVLRQ DV SURYLGHG IRU LQ WKLV 6HWWOHPHQW
             $JUHHPHQW

         X   7KH ³6HWWOHPHQW )XQG´ LV WKH IXQG HVWDEOLVKHG E\ WKH $GPLQLVWUDWRU ZLWK
             IXQGV WUDQVIHUUHG IURP 'HIHQGDQWV IURP ZKLFK WKH GDPDJHV WR WKH &ODVV
             5HSUHVHQWDWLYHV DQG &ODVV 0HPEHUV ZLOO EH SDLG 7KH 'HIHQGDQWV ZLOO SD\
             DOO PRQH\V WKH\ DUH REOLJDWHG WR SD\ XQGHU WKH 3UHOLPLQDU\ $SSURYDO 2UGHU
             DQG WKH 6HWWOHPHQW DSSURYHG E\ WKH &RXUW LI DQ\ LQWR WKH 6HWWOHPHQW )XQG

         Y   $ ³7LPHO\ &ODLP´ LV RQH ILOHG D ZLWKLQ WKH VL[  PRQWK ZLQGRZ VWDWHG LQ
             WKH &ODVV 1RWLFH DQG E WR WKH H[WHQW WKH &RXUW VR DSSURYHV DQ\ ODWH FODLPV


                                                
Case2:12-cv-09012-AB-FFM
Case 2:12-cv-09012-AB-FFM Document
                               Document610 608 Filed
                                                 Filed11/25/20
                                                      11/12/20 Page
                                                               Page22
                                                                    11of
                                                                      of147
                                                                         29 Page
                                                                            PageID
                                                                                 ID
     Roy v. County of Los Angeles 6HWWOHPHQW $JUHHPHQW
                                         #:21096
                                         #:21137
     &21),'(17,$/ 6(77/(0(17 &20081,&$7,21


              LH FODLPV ILOHG DIWHU WKH &ODVV 1RWLFH SHULRG WKDW DUH ILOHG EHIRUH WKH
             )LQDO $SSURYDO 2UGHU LV LVVXHG

       ,,, ',6&/$,0(5 2) /,$%,/,7<
                  7KH 3DUWLHV DFNQRZOHGJH DQG DJUHH WKDW DOO XQGHUWDNLQJV DQG
      DJUHHPHQWV FRQWDLQHG LQ WKLV 6HWWOHPHQW $JUHHPHQW KDYH EHHQ DJUHHG WR VROHO\ IRU
      WKH SXUSRVH RI ILQDOO\ FRPSURPLVLQJ DOO TXHVWLRQV GLVSXWHV DQG LVVXHV EHWZHHQ
      WKHP UHODWLQJ WR WKH /DZVXLW 7KLV 6HWWOHPHQW $JUHHPHQW DQG DQ\ SURFHHGLQJV WDNHQ
      SXUVXDQW KHUHWR VKDOO QRW LQ DQ\ HYHQW EH FRQVWUXHG DV LQWHUSUHWHG DV RU GHHPHG WR
      EH HYLGHQFH RI DQ DGPLVVLRQ RU FRQFHVVLRQ E\ HLWKHU SDUW\ IRU DQ\ SXUSRVH RU
      GHHPHG WR FRQVWLWXWH D ZDLYHU RI DQ\ OHJDO SRVLWLRQ RU DQ\ GHIHQVHV RU RWKHU ULJKWV
      ZKLFK HLWKHU RI WKH 3DUWLHV PLJKW RWKHUZLVH DVVHUW LQ DQ\ FRQWH[W 1HLWKHU WKLV
      6HWWOHPHQW $JUHHPHQW QRU DQ\ SURYLVLRQ FRQWDLQHG WKHUHLQ QRU DQ\ GRFXPHQWV
      UHODWHG KHUHWR QRU DQ\ QHJRWLDWLRQV VWDWHPHQWV RU WHVWLPRQ\ WDNHQ LQ FRQQHFWLRQ
      KHUHZLWK PD\ EH RIIHUHG RU UHFHLYHG DV HYLGHQFH RU XVHG IRU DQ\ RWKHU SXUSRVH RU
      LQ DQ\ VXLW DFWLRQ RU OHJDO SURFHHGLQJ ZKLFK HLWKHU RI WKHP KDYH RU LQ WKH IXWXUH
      PD\ KDYH ZLWK DQ\ RWKHU SHUVRQ DV DQ DGPLVVLRQ RU FRQFHVVLRQ RI OLDELOLW\ RU
      ZURQJGRLQJ RQ WKH SDUW RI HLWKHU SDUW\ H[FHSW LQ FRQQHFWLRQ ZLWK DQ\ DFWLRQ RU
      OHJDO SURFHHGLQJ WR HQIRUFH WKLV VHWWOHPHQW DJUHHPHQW 7KH 3DUWLHV KDYH UHDFKHG WKLV
      6HWWOHPHQW WKURXJK DUPVOHQJWK QHJRWLDWLRQV DQG WR DYRLG WKH FRVWV DQG GHOD\V RI
      IXUWKHU GLVSXWHV OLWLJDWLRQ DQG QHJRWLDWLRQV DPRQJ WKHP DQG DIWHU H[WHQVLYH
      QHJRWLDWLRQV ZLWK DQ LQGHSHQGHQW PHGLDWRU VXEMHFW WR DSSURYDO E\ WKH %RDUG DQG
      WKH &RXUW 7KLV 6HWWOHPHQW $JUHHPHQW KDV EHHQ HQWHUHG LQWR ZLWKRXW DQ\ FRQFHVVLRQ
      RI OLDELOLW\ RU QRQOLDELOLW\ ZKDWVRHYHU DQG KDV QR SUHFHGHQWLDO RU HYLGHQWLDU\ YDOXH
      ZKDWVRHYHU
       ,9 ),1$1&,$/ 7(506 2) 6(77/(0(17 $*5((0(17 $1' &/$66
       '$0$*(6 $//2&$7,21 )2508/$
                 3ODLQWLIIV LQWHQG WR VXEPLW D VHSDUDWH 0RWLRQ IRU $WWRUQH\¶V )HHV WR EH
      KHDUG DW WKH )LQDO $SSURYDO +HDULQJ WR EH DQDO\]HG XQGHU WKH VWDQGDUGV IRU DQ
      DZDUG RI IHHV DQG FRVWV WR D SUHYDLOLQJ SODLQWLII XQGHU WKH SHUFHQWDJH RI WKH IXQG

                                                 
Case 2:12-cv-09012-AB-FFM Document 610 Filed 11/25/20 Page 23 of 147 Page ID
                                 #:21138
Case2:12-cv-09012-AB-FFM
Case 2:12-cv-09012-AB-FFM Document
                               Document610 608 Filed
                                                 Filed11/25/20
                                                      11/12/20 Page
                                                               Page24
                                                                    13of
                                                                      of147
                                                                         29 Page
                                                                            PageID
                                                                                 ID
     Roy v. County of Los Angeles 6HWWOHPHQW $JUHHPHQW
                                         #:21098
                                         #:21139
     &21),'(17,$/ 6(77/(0(17 &20081,&$7,21


      FRPSHOOLQJ ,&( WR SURYLGH GDWDEDVH LQIRUPDWLRQ UHIOHFWLQJ WKH DGGUHVVHV DQG
      FRQWDFW LQIRUPDWLRQ SURYLGHG E\ GHSRUWHG &ODVV 0HPEHUV DW WKH WLPH RI WKHLU
      UHPRYDO
          9 ,'(17,),&$7,21 2) &/$66 0(0%(56                       &$/&8/$7,21 2)
             81/$:)8/ '(7(17,21 '$<6
                 8VLQJ GDWD SURGXFHG E\ WKH /$6' 3ODLQWLIIV KDYH LGHQWLILHG 
      PHPEHUV RI WKH (TXDO 3URWHFWLRQ DND 1R0RQH\%DLO &ODVV 7KHUH DUH 
      LQGLYLGXDOV ZKRVH UHFRUGV PXVW EH LQGLYLGXDOO\ UHYLHZHG
                 3ODLQWLIIV KDYH DOVR LGHQWLILHG  SHUVRQV GHWDLQHG E\ WKH /$6'
      VROHO\ RQ WKH EDVLV RI DQ ,&( KROG DIWHU WKH\ ZHUH GXH IRU UHOHDVH RQ DOO FULPLQDO
      PDWWHUV 7KHVH LQGLYLGXDOV DUH FRPSULVHG RI ERWK FRQILUPHG DQG ³SRWHQWLDO´
      Gerstein &ODVV 0HPEHUV 0HPEHUVKLS LQ WKH &ODVV GHSHQGV RQ ZKHWKHU WKH
      LPPLJUDWLRQ GHWDLQHUV ORGJHG DJDLQVW WKHP E\ ,&( ZHUH VXSSRUWHG E\ D ILQDO RUGHU
      RI UHPRYDO RU RQJRLQJ UHPRYDO SURFHHGLQJV 7KLV LQIRUPDWLRQ FDQ EH DVFHUWDLQHG
      IURP FKHFNER[HV RQ WKH IDFH RI WKH , GHWDLQHU IRUPV ZKLFK ZLOO EH UHYLHZHG DV
      SDUW RI WKH $GPLQLVWUDWRU¶V GXWLHV
                 2I WKH  *HUVWHLQ FODVV PHPEHUV 3ODLQWLIIV KDYH LGHQWLILHG
       FRQILUPHG Gerstein FODVV PHPEHUV E\ FURVV UHIHUHQFLQJ /$6' DQG ,&(
      GDWD 7KLV OHDYHV  potential FODVV PHPEHUV ZKR FRXOG QRW EH PDWFKHG WR ,&(
      GDWD &RQILUPLQJ FODVV PHPEHUVKLS IRU WKHVH  ZLOO UHTXLUH UHYLHZLQJ /$6'
      ERRNLQJ MDFNHWV ZKLFK FRQWDLQ DQ LQPDWH¶V MDLO UHFRUGV DQG ORFDWLQJ WKH FRS\ RI
      WKHLU LPPLJUDWLRQ GHWDLQHU IRUP , IRUP  $FFRUGLQJ WR WKH /$6' WKLV SURFHVV
      ZLOO WDNH  PLQXWHV SHU IRUP ,QVWHDG RI UHYLHZLQJ ERRNLQJ MDFNHWV IRU DOO 
      SRWHQWLDO Gerstein &ODVV 0HPEHUV EHIRUH VHQGLQJ &ODVV 1RWLFH WKH 3DUWLHV DJUHH
      WKDW LW LV PRUH HIILFLHQW WR VHQG &ODVV 1RWLFH WR SRWHQWLDO Gerstein FODVV PHPEHUV
      DGYLVLQJ WKDW WKH\ may EH HQWLWOHG WR ILQDQFLDO FRPSHQVDWLRQ GHSHQGLQJ RQ ZKHWKHU
      WKHLU GHWDLQHU ZDV VXSSRUWHG E\ D ILQDO RUGHU RI UHPRYDO RU RQJRLQJ UHPRYDO
      
        7KH /$6' DJUHHV WR SURYLGH ERRNLQJ MDFNHWV IRU WKHVH  LQGLYLGXDOV VR WKH SDUWLHV FDQ
      GHWHUPLQH HDFK SHUVRQ¶V QXPEHU RI XQODZIXO GHWHQWLRQ GD\V
      
        1XPEHUV LQ WKLV VHFWLRQ DUH VXEMHFW WR PRGLILFDWLRQ DIWHU UHLQFOXVLRQ RI LQGLYLGXDOV ZLWK
      RXWRIFRXQW\ ZDUUDQWV ZKR ZHUH RYHUGHWDLQHG EH\RQG ILYH GD\V RQ WKH ZDUUDQW
                                                   
Case 2:12-cv-09012-AB-FFM Document 610 Filed 11/25/20 Page 25 of 147 Page ID
                                 #:21140
Case2:12-cv-09012-AB-FFM
Case 2:12-cv-09012-AB-FFM Document
                               Document610 608 Filed
                                                 Filed11/25/20
                                                      11/12/20 Page
                                                               Page26
                                                                    15of
                                                                      of147
                                                                         29 Page
                                                                            PageID
                                                                                 ID
     Roy v. County of Los Angeles 6HWWOHPHQW $JUHHPHQW
                                         #:21100
                                         #:21141
     &21),'(17,$/ 6(77/(0(17 &20081,&$7,21


      DFFHVV WR RYHU  DQG ZRXOG KDYH SRVWHG EDLO KDG LW QRW EHHQ IRU /$6'¶V
      SROLF\ DQG QRWZLWKVWDQGLQJ WKHLU LPPLJUDWLRQ KROG
      9,   ',675,%87,21 )2508/$
                (DFK 1R%DLO1RWDWLRQ &ODVV PHPEHU ZKR UHVSRQGV WR WKH QRWLFH E\
      DWWHVWLQJ WKDW WKH\ ZRXOG KDYH SRVWHG EDLO ZLOO UHFHLYH  WRWDO UHJDUGOHVV RI WKH
      SRWHQWLDO QXPEHU RI RYHUGHWHQWLRQ GD\V 7KLV ILJXUH LV FRQVFLRXVO\ VHW UHODWLYHO\
      ORZ EHFDXVH LW LV XQNQRZQ ZKHWKHU WKH LQGLYLGXDO FODVV PHPEHU ZRXOG LQ IDFW KDYH
      EHHQ DEOH WR SRVW EDLO
                (DFK Gerstein DQG 1R0RQH\%DLO &ODVV 0HPEHU¶V VKDUH RI WKH
      5HPDLQGHU ZLOO EH GHWHUPLQHG EDVHG RQ WKH QXPEHU RI GD\V WKH\ ZHUH RYHU
      GHWDLQHG 'D\V LQFXUUHG E\ ERWK WKH Gerstein DQG 1R0RQH\%DLO FODVVHV UHFHLYH
      WKH VDPH per-diem DZDUG
                (DFK Gerstein DQG 1R0RQH\ %DLO &ODVV 0HPEHU ZKR PDNHV D
      7LPHO\ &ODLP ZLOO UHFHLYH RQH SRLQW SHU GD\ RI RYHUGHWHQWLRQ (DFK FODVV
      PHPEHU¶V GLVWULEXWLRQ ZLOO EH EDVHG RQ WKHLU WRWDO SRLQWV GLYLGHG E\ WKH WRWDO SRLQWV
      IRU DOO &ODVV 0HPEHUV ZKR PDNH 7LPHO\ &ODLPV $V D SXUHO\ K\SRWKHWLFDO
      H[DPSOH LI &ODVV 0HPEHU ; KDG  SRLQWV IRU  GD\V RI RYHUGHWHQWLRQ DQG WKH WRWDO
      SRLQWV IRU DOO &ODVV 0HPEHUV VXEPLWWLQJ 7LPHO\ &ODLPV ZHUH  &ODVV PHPEHU
      ; ZRXOG UHFHLYH  RU  RI WKH 5HPDLQGHU 
                8QGHU WKLV PRGHO HDFK Gerstein DQG 1R0RQH\%DLO &ODVV 0HPEHU¶V
      VKDUH RI WKH 5HPDLQGHU GHSHQGV RQ WKH QXPEHU RI &ODVV 0HPEHUV ZKR PDNH
      7LPHO\ &ODLPV 7R WKH H[WHQW WKDW IHZHU &ODVV 0HPEHUV PDNH D FODLP WKH PRQH\
      SHU &ODVV 0HPEHU PDNLQJ D 7LPHO\ &ODLP ZLOO LQFUHDVH SURSRUWLRQDWHO\ XS WR D
      SHUGD\ PD[LPXP RI  6KRXOG WKH 5HPDLQGHU QRW EH FRQVXPHG E\ WKH WRWDO
      QXPEHU RI FODLPHG GD\V RYHUGHWHQWLRQ GD\V FRUUHVSRQGLQJ WR WRWDO FODLPV
      PXOWLSOLHG E\   DQ\ UHVLGXDO IXQGV ZLOO EH DOORFDWHG DV cy pres SD\PHQWV DV VHW
      IRUWK LQ 9,, EHORZ
                1R &ODVV 0HPEHU VKDOO UHFHLYH PRUH WKDQ  RU  RYHU
      GHWHQWLRQ GD\V 7KH FKDUW EHORZ UHIOHFWV PD[LPXP UHFRYHULHV LI FODVV PHPEHUV

                                                
Case 2:12-cv-09012-AB-FFM Document 610 Filed 11/25/20 Page 27 of 147 Page ID
                                 #:21142
Case2:12-cv-09012-AB-FFM
Case 2:12-cv-09012-AB-FFM Document
                               Document610 608 Filed
                                                 Filed11/25/20
                                                      11/12/20 Page
                                                               Page28
                                                                    17of
                                                                      of147
                                                                         29 Page
                                                                            PageID
                                                                                 ID
     Roy v. County of Los Angeles 6HWWOHPHQW $JUHHPHQW
                                         #:21102
                                         #:21143
     &21),'(17,$/ 6(77/(0(17 &20081,&$7,21


      FODLPV UDWHV WKDW KDYH RFFXUUHG LQ RWKHU MDLO FDVHV WKH 3DUWLHV UHFRJQL]H WKDW WKHUH LV
      WKH SRVVLELOLW\ RI DQ XQXVXDOO\ ORZ FODLPV UDWH LQ WKLV FDVH GXH LQ ODUJH SDUW WR WKH
      IDFW WKDW D VLJQLILFDQW SHUFHQWDJH RI &ODVV 0HPEHUV ZHUH WUDQVIHUUHG WR ,&( FXVWRG\
      DQG VXEVHTXHQWO\ GHSRUWHG 7KHVH LQGLYLGXDOV DUH OLNHO\ OLYLQJ DEURDG DQG PD\ EH
      GLIILFXOW RU LPSRVVLEOH WR ORFDWH (YHQ WKRVH &ODVV 0HPEHUV ZKR ZHUH UHOHDVHG DQG
      QRW GHSRUWHG PD\ EH UHOXFWDQW WR FRPH IRUZDUG WR SXUVXH FODLPV DJDLQVW WKH /$6'
                  ,Q WKH HYHQW WKDW WKH FODLPV UDWH LV VXIILFLHQWO\ ORZ WKDW WKHUH DUH IXQGV
      UHPDLQLQJ DIWHU SD\LQJ WKH PD[LPXP per-diem WR FODLPLQJ &ODVV 0HPEHUV WKH
      EDODQFH RI WKH DYDLODEOH IXQGV ZLOO EH cy pres IXQGV VSOLW  EHWZHHQ
      RUJDQL]DWLRQVDFWLYLWLHV GHVLJQDWHG E\ 3ODLQWLIIV DQG UHDVRQDEO\ DSSURYHG E\ WKH
      &RXQW\ DQG RUJDQL]DWLRQVDFWLYLWLHV GHVLJQDWHG E\ WKH &RXQW\ DQG UHDVRQDEO\
      DSSURYHG E\ WKH 3ODLQWLIIV  Cy pres IXQGV VKDOO EH XVHG WR IXQG /RV $QJHOHV
      &RXQW\ SURJUDPV WKDW SURYLGH OHJDO UHSUHVHQWDWLRQ WR SHUVRQV IDFLQJ LPPLJUDWLRQ
      FRQVHTXHQFHV EHFDXVH RI D FULPLQDO DUUHVW RU FRQYLFWLRQ LQ /RV $QJHOHV &RXQW\
                  Cy pres IXQGV PD\ RQO\ EH XVHG WR augment WKH IXQGLQJ DOUHDG\
      SURYLGHG E\ WKH &RXQW\ RI /RV $QJHOHV WR VXSSRUW DFWLYLWLHV WKDW WKHVH SURJUDPV
      ZRXOG QRW EH DEOH WR SXUVXH ZLWKRXW WKH cy pres IXQGV 7KH cy pres IXQGV PD\ QRW
      EH XVHG WR VXSSODQW RU UHSODFH &RXQW\ IXQGLQJ SURYLGHG E\ WKH %RDUG RI
      6XSHUYLVRUV
                  $W WKH WLPH WKDW LW LV GHWHUPLQHG WKDW DQ\ DGGLWLRQDO cy pres IXQGV DUH WR
      EH GLVWULEXWHG WKH 3DUWLHV ZLOO ZRUN LQ JRRG IDLWK WR UHDFK DQ DJUHHPHQW UHJDUGLQJ
      WKH RUJDQL]DWLRQV RU SURJUDPV WR UHFHLYH WKRVH IXQGV EDVHG RQ WKH FULWHULD VHW IRUWK
      LQ WKH SUHFHGLQJ SDUDJUDSKV ,I WKH\ FDQQRW DJUHH WKH 3DUWLHV ZLOO VHSDUDWHO\ EULHI
      WKH &RXUW DQG WKH &RXUW ZLOO GHWHUPLQH WKH RUJDQL]DWLRQV DQGRU SURJUDPV WR ZKLFK
      WKH cy pres IXQGV ZLOO EH SDLG FRQVLVWHQW ZLWK LGHQWLILHG FULWHULD
                  7KLV LV D QRQUHYHUVLRQDU\ 6HWWOHPHQW 1RQH RI WKH &ODVV )XQG VKDOO
      UHYHUW WR WKH /$6' RU EH XVHG WR IXQG /$6' SURJUDPV 1R cy pres IXQGV PD\ EH
      XVHG WR VXSSODQW RU UHSODFH &RXQW\ IXQGLQJ DOUHDG\ SURYLGHG E\ WKH %RDUG RI
      6XSHUYLVRUV

                                                  
Case2:12-cv-09012-AB-FFM
Case 2:12-cv-09012-AB-FFM Document
                               Document610 608 Filed
                                                 Filed11/25/20
                                                      11/12/20 Page
                                                               Page29
                                                                    18of
                                                                      of147
                                                                         29 Page
                                                                            PageID
                                                                                 ID
     Roy v. County of Los Angeles 6HWWOHPHQW $JUHHPHQW
                                         #:21103
                                         #:21144
     &21),'(17,$/ 6(77/(0(17 &20081,&$7,21


       9,,,       5(62/87,21 $1' 3$<0(17 2) &/$,06
                'HIHQGDQWV DJUHH WR WKH IRUHJRLQJ GLYLVLRQ RI IXQGV EHWZHHQ ,QFHQWLYH
      $ZDUGV DQG WKH 5HPDLQGHU VXEMHFW WR WKH DSSURYDO RI WKH &RXUW
       ,;         5(/($6(6 $1' 27+(5 6(77/(0(17 7(506
                7KH 3DUWLHV HQWHU LQWR WKLV DJUHHPHQW VROHO\ IRU WKH SXUSRVHV RI WKLV
      VHWWOHPHQW DQG LPSOHPHQWDWLRQ RI WKH VHWWOHPHQW ,I WKH VHWWOHPHQW IDLOV WR EH
      DSSURYHG RU RWKHUZLVH IDLOV FRQVXPPDWLRQ WKHQ WKLV 6HWWOHPHQW $JUHHPHQW LV
      KHUHE\ ZLWKGUDZQ
                $Q 6&0 ZKR FRPSOLHV ZLWK WKH UHTXLUHPHQWV VHW IRUWK LQ WKLV
      6HWWOHPHQW $JUHHPHQW DQG ILOHV D 7LPHO\ &ODLP IRUP ZLOO EH SDLG VSHFLILHG VXPV
      GHWHUPLQHG E\ WKH 6HWWOHPHQW GLVWULEXWLRQ SURFHVV VHW IRUWK DERYH ZKLFK SD\PHQW
      VKDOO EH LQ IXOO VDWLVIDFWLRQ RI DOO FODLPV RI WKDW 6&0
                7KH 6HWWOHPHQW $JUHHPHQW DV RI WKH (IIHFWLYH 'DWH UHVROYHV LQ IXOO DOO
      FODLPV DJDLQVW WKH 5HOHDVHG 3HUVRQV E\ DOO RI WKH 6&0V LQFOXGLQJ WKH 1DPHG
      3ODLQWLIIV LQYROYLQJ YLRODWLRQV RI ODZ RU FRQVWLWXWLRQDO ULJKWV LQFOXGLQJ ZLWKRXW
      OLPLWDWLRQ WKHLU HTXDO SURWHFWLRQ ULJKWV XQGHU IHGHUDO DQG &DOLIRUQLD ODZ WKHLU ULJKWV
      XQGHU  86&   DQG &DOLIRUQLD &LYLO &RGH   DQ\ RWKHU ULJKWV XQGHU
      DQ\ RWKHU IHGHUDO VWDWH RU ORFDO ODZ UHJXODWLRQ GXW\ RU REOLJDWLRQ RU DQ\ RWKHU
      OHJDO WKHRU\ DFWLRQ RU FDXVH RI DFWLRQ ZKLFK DULVH IURP WKH FODVVZLGH IDFWXDO
      DOOHJDWLRQV DOOHJHG LQ WKH FRPSODLQW KHUHDIWHU ³&RYHUHG &ODLPV´ 
                :KHQ WKH 6HWWOHPHQW $JUHHPHQW LV ILQDO DV RI WKH (IIHFWLYH 'DWH DOO
      6&0V LQFOXGLQJ WKH 1DPHG 3ODLQWLIIV ZDLYH DOO ULJKWV WR DQ\ DQG DOO FODLPV
      UHODWLQJ WR GDPDJHV RU UHLPEXUVHPHQW RI DQ\ NLQG IRU WKH &RYHUHG &ODLPV 7KLV
      ZDLYHU DQG UHOHDVH VKDOO LQFOXGH D IXOO UHOHDVH DQG ZDLYHU RI XQNQRZQ ULJKWV
      UHJDUGLQJ WKH &RYHUHG &ODLPV WKDW PD\ H[LVW DV RI WKH (IIHFWLYH 'DWH
                $V RI WKH (IIHFWLYH 'DWH WKH 6&0V LQFOXGLQJ WKH 1DPHG 3ODLQWLIIV
      KHUHE\ ZDLYH DQ\ DQG DOO ULJKWV WR SXUVXH LQLWLDWH SURVHFXWH RU FRPPHQFH DQ\
      DFWLRQ RU SURFHHGLQJ EHIRUH DQ\ FRXUW DGPLQLVWUDWLYH DJHQF\ RU RWKHU WULEXQDO RU WR
      ILOH DQ\ FRPSODLQW UHJDUGLQJ DFWV RU RPLVVLRQV E\ WKH 5HOHDVHG 3HUVRQV ZLWK UHVSHFW

                                                 
Case2:12-cv-09012-AB-FFM
Case 2:12-cv-09012-AB-FFM Document
                               Document610 608 Filed
                                                 Filed11/25/20
                                                      11/12/20 Page
                                                               Page30
                                                                    19of
                                                                      of147
                                                                         29 Page
                                                                            PageID
                                                                                 ID
     Roy v. County of Los Angeles 6HWWOHPHQW $JUHHPHQW
                                         #:21104
                                         #:21145
     &21),'(17,$/ 6(77/(0(17 &20081,&$7,21


      WR WKH &RYHUHG &ODLPV DQG IXUWKHU DV LW UHODWHV WR WKLV ZDLYHU RU 5HOHDVH H[SUHVVO\
      ZDLYH WKH SURYLVLRQV RI &DOLIRUQLD &LYLO &RGH   ZKLFK SURYLGHV WKDW ³D
      JHQHUDO UHOHDVH GRHV QRW H[WHQG WR FODLPV ZKLFK WKH FUHGLWRU GRHV QRW NQRZ RU
      VXVSHFW WR H[LVW LQ KLV RU KHU IDYRU DW WKH WLPH RI H[HFXWLQJ WKH UHOHDVH ZKLFK LI
      NQRZQ E\ KLP RU KHU PXVW KDYH PDWHULDOO\ DIIHFWHG KLV RU KHU VHWWOHPHQW ZLWK WKH
      GHEWRU´
                     (DFK 6&0 VKDOO EH GHHPHG WR KDYH VXEPLWWHG WR WKH MXULVGLFWLRQ RI WKH
      &RXUW
                     7KLV 6HWWOHPHQW $JUHHPHQW LV VXEMHFW WR DQG FRQGLWLRQHG RQ D )LQDO
      $SSURYDO +HDULQJ FRQGXFWHG E\ WKH &RXUW DQG HQWU\ RI D )LQDO 2UGHU RI $SSURYDO
      RI 6HWWOHPHQW E\ WKH &RXUW SURYLGLQJ WKH VSHFLILHG UHOLHI DV VHW IRUWK EHORZ ZKLFK
      UHOLHI VKDOO EH SXUVXDQW WR WKH WHUPV DQG FRQGLWLRQV RI WKLV 6HWWOHPHQW $JUHHPHQW
      DQG WKH 3DUWLHV¶ SHUIRUPDQFH RI WKHLU FRQWLQXLQJ ULJKWV DQG REOLJDWLRQV KHUHXQGHU
      7KH )LQDO 2UGHU RI $SSURYDO RI 6HWWOHPHQW VKDOO EH GHHPHG ILQDO RQ WKH (IIHFWLYH
      'DWH DV GHILQHG SUHYLRXVO\ 6XFK )LQDO 2UGHU RI $SSURYDO RI 6HWWOHPHQW VKDOO
               D 'LVPLVV ZLWK SUHMXGLFH DOO FODLPV LQ WKH DFWLRQ DV WR WKH 5HOHDVHG 3HUVRQV
                     LQFOXGLQJ DOO FODLPV IRU PRQHWDU\ GDPDJHV GHFODUDWRU\ UHOLHI DQG
                     LQMXQFWLYH UHOLHI HDFK VLGH WR EHDU LWV RZQ FRVWV DQG IHHV H[FHSW DV
                     RWKHUZLVH SURYLGHG IRU LQ WKLV 6HWWOHPHQW $JUHHPHQW
               E 2UGHU WKDW DOO 6&0V DUH HQMRLQHG IURP DVVHUWLQJ DJDLQVW DQ\ 5HOHDVHG
                     3HUVRQ DQ\ DQG DOO FODLPV WKDW DQ\ 6&0 KDG KDV RU PD\ KDYH LQ WKH
                     IXWXUH DULVLQJ RXW RI RU EDVHG RQ WKH &RYHUHG &ODLPV
               F 5HOHDVH HDFK 5HOHDVHG 3HUVRQ IURP WKH FODLPV WKDW DQ\ 6&0 KDV KDG RU
                     PD\ KDYH LQ WKH IXWXUH DJDLQVW VXFK 5HOHDVHG 3HUVRQ DULVLQJ RXW RI RU
                     EDVHG RQ WKH &RYHUHG &ODLPV 
               G 'HWHUPLQH WKDW WKLV 6HWWOHPHQW $JUHHPHQW LV HQWHUHG LQWR LQ JRRG IDLWK LV
                     UHDVRQDEOH IDLU DQG DGHTXDWH DQG LQ WKH EHVW LQWHUHVW RI WKH &ODVV DQG
               H 5HVHUYH WKH &RXUW¶V FRQWLQXLQJ DQG H[FOXVLYH MXULVGLFWLRQ RYHU WKH 3DUWLHV
                     WR WKLV 6HWWOHPHQW $JUHHPHQW LQFOXGLQJ 'HIHQGDQWV DQG 6&0V WR

                                                     
Case2:12-cv-09012-AB-FFM
Case 2:12-cv-09012-AB-FFM Document
                               Document610 608 Filed
                                                 Filed11/25/20
                                                      11/12/20 Page
                                                               Page31
                                                                    20of
                                                                      of147
                                                                         29 Page
                                                                            PageID
                                                                                 ID
     Roy v. County of Los Angeles 6HWWOHPHQW $JUHHPHQW
                                         #:21105
                                         #:21146
     &21),'(17,$/ 6(77/(0(17 &20081,&$7,21


                  DGPLQLVWHU VXSHUYLVH FRQVWUXH DQG HQIRUFH WKH 6HWWOHPHQW $JUHHPHQW LQ
                  DFFRUGDQFH ZLWK LWV WHUPV IRU WKH PXWXDO EHQHILW RI DOO 3DUWLHV
                  7KH 3DUWLHV ZLOO WDNH DOO QHFHVVDU\ DQG DSSURSULDWH VWHSV WR REWDLQ
      SUHOLPLQDU\ DQG ILQDO DSSURYDOV RI WKH 6HWWOHPHQW $JUHHPHQW DQG GLVPLVVDO RI WKH
      DFWLRQ ZLWK SUHMXGLFH DOO SDUWLHV EHDULQJ WKHLU RZQ IHHV DQG FRVWV XQOHVV RWKHUZLVH
      VHW IRUWK LQ WKLV 6HWWOHPHQW $JUHHPHQW ,I WKH &RXUW JLYHV ILQDO DSSURYDO RI WKLV
      6HWWOHPHQW $JUHHPHQW DQG LI WKHUH LV DQ DSSHDO IURP VXFK GHFLVLRQ WKH 3DUWLHV ZLOO
      GHIHQG WKH 6HWWOHPHQW $JUHHPHQW
       ; &/$66 &2816(/ )((6
                  &ODVV FRXQVHO ZLOO ILOH D 0RWLRQ IRU $WWRUQH\¶V )HHV DQG &RVWV RQ D
      SHUFHQWDJH RI WKH IXQG EDVLV DQG WKH SD\PHQW RI VDLG IHHV DQG FRVWV LV VXEMHFW WR
      FRXUW DSSURYDO &ODVV FRXQVHO ZLOO QRW VHHN PRUH WKDQ  RI WKH  &ODVV
      )XQG DV WKH DPRXQW RI DWWRUQH\¶V IHHV UHTXHVWHG &ODVV &RXQVHO PD\ VHHN OHVV EXW
      PD\ QRW VHHN PRUH 7KLV  FDS LV VHSDUDWH IURP &ODVV &RXQVHO¶V FRVWV LH &ODVV
      &RXQVHO PD\ UHTXHVW XS WR  RI WKH FODVV IXQG SOXV FRVWV
       ;, &/$66 $'0,1,675$725 6(/(&7,21
                  7KH SDUWLHV DJUHH WKDW FRQWDFWLQJ &ODVV 0HPEHUV PD\ UHTXLUH WKH
      H[SHQGLWXUH RI ODUJHU WKDQ QRUPDO FRVWV ZLWK UHVSHFW WR DGPLQLVWUDWLRQ $FFRUGLQJO\
      WKH 3DUWLHV KDYH DJUHHG WKDW WKH PRQH\ VHW DVLGH IRU &ODVV 1RWLFH DQG RXWUHDFK ZLOO
      H[FHHG WKH DPRXQW W\SLFDOO\ VHW DVLGH LQ FODVV DFWLRQV RI VLPLODU VL]HV
                  5HTXHVWV IRU ELGV ZLOO EH VHQW WR DW OHDVW WKUHH HVWDEOLVKHG &ODVV
      $GPLQLVWUDWRUV 7KH FDQGLGDWHV ZLOO EH SURYLGHG ZLWK RQH PRQWK WR GHYLVH SURSRVHG
      VWUDWHJLHV IRU ORFDWLQJ &ODVV 0HPEHUV LQFOXGLQJ &ODVV 0HPEHUV ZKR PD\ EH
      UHVLGLQJ DEURDG 7KH VHOHFWLRQ SURFHVV ZLOO IRFXV RQ WKH FDQGLGDWHV¶ SDVW H[SHULHQFH
      ZLWK FKDOOHQJLQJ FODVVHV LQFOXGLQJ LQWHUQDWLRQDO FODVVHV WKH VWUHQJWK RI WKHLU
      VSHFLILF SURSRVDOV IRU QRWLI\LQJ FODVV PHPEHUV LQ WKLV FDVH DQG WKH UHODWLYH FRVWV
      FRQWDLQHG LQ HDFK ELG
                  %DVHG RQ WKH FDSDELOLWLHV DQG UHSXWDWLRQ RI WKH $GPLQLVWUDWRU 3ODLQWLIIV
      ZLOO PDNH D UHFRPPHQGDWLRQ VXEMHFW WR 'HIHQGDQWV¶ UHDVRQDEOH DSSURYDO

                                                  
Case2:12-cv-09012-AB-FFM
Case 2:12-cv-09012-AB-FFM Document
                               Document610 608 Filed
                                                 Filed11/25/20
                                                      11/12/20 Page
                                                               Page32
                                                                    21of
                                                                      of147
                                                                         29 Page
                                                                            PageID
                                                                                 ID
     Roy v. County of Los Angeles 6HWWOHPHQW $JUHHPHQW
                                         #:21106
                                         #:21147
     &21),'(17,$/ 6(77/(0(17 &20081,&$7,21


                ,Q DGGLWLRQ WR FRQYHQWLRQDO FODLPV DGPLQLVWUDWLRQ D SRUWLRQ RI WKH
      FODLPV DGPLQLVWUDWLRQ EXGJHW ZLOO EH VHW DVLGH WR UHWDLQ WKH VHUYLFHV RI -XVWLFH LQ
      0RWLRQ DQ RUJDQL]DWLRQ WKDW VSHFLDOL]HV LQ RXWUHDFK HIIRUWV WR ORFDWH PLJUDQW FODVV
      PHPEHUV RI HPSOR\PHQW DQG FLYLO ULJKWV FODVV DFWLRQV ZKR UHVLGH LQ 0H[LFR DQG
      &HQWUDO $PHULFD 7KLV RUJDQL]DWLRQ ZLOO ZRUN FORVHO\ ZLWK WKH $GPLQLVWUDWRU WR
      GHYLVH HIIHFWLYH VWUDWHJLHV IRU UHDFKLQJ &ODVV 0HPEHUV UHVLGLQJ DEURDG LQFOXGLQJ
      QHWZRUNLQJ WKURXJK FRPPXQLW\ KXPDQLWDULDQ DQG UHOLJLRXV RUJDQL]DWLRQV 7KH
      FRPELQHG HVWLPDWHG EXGJHW IRU WKH ZRUN RI WKH &ODVV $GPLQLVWUDWRU DQG -XVWLFH ,Q
      0RWLRQ LV 
       ;,, &/$66 127,&(
                7KH $GPLQLVWUDWRU VKDOO EH UHVSRQVLEOH IRU WDNLQJ DQ\ VWHSV GHHPHG
      DSSURSULDWH DQG QHFHVVDU\ E\ FODVV FRXQVHO WR QRWLI\ &ODVV 0HPEHUV RI WKHLU ULJKWV
      WR ILOH FODLPV DQG WR DVVLVW WKHP LQ GRLQJ VR VXEMHFW WR WKH OLPLWDWLRQV RI WKH
      DGPLQLVWUDWLRQ EXGJHW
                %HIRUH &ODVV 1RWLFH LVVXHV WKH $GPLQLVWUDWRU VKDOO FRQGXFW UHVHDUFK
      XVLQJ D VNLSWUDFH YHQGRU HJ 7UDQV8QLRQ WR ORFDWH DV PDQ\ &ODVV 0HPEHU
      DGGUHVVHV SKRQH QXPEHUV DQG HPDLO DGGUHVVHV DV SRVVLEOH 'HSHQGLQJ RQ WKH
      VXFFHVV RI WKH ILUVW VNLSWUDFH HIIRUW WKH $GPLQLVWUDWRU PD\ XVH D VHFRQG YHQGRU LQ
      DQ HIIRUW WR JHQHUDWH DGGLWLRQDO FRQWDFW LQIRUPDWLRQ %HIRUH WKH SUHOLPLQDU\
      DSSURYDO KHDULQJ WKH $GPLQLVWUDWRU ZLOO DGYLVH WKH 3DUWLHV DQG WKH &RXUW RI KRZ
      PXFK WLPH LW QHHGV WR SHUIRUP VNLSWUDFH UHVHDUFK WR REWDLQ DYDLODEOH &ODVV 0HPEHU
      HPDLO DGGUHVVHV PRELOH SKRQH QXPEHUV DQG PDLOLQJ DGGUHVVHV 7KH GDWH IRU
      PDLOLQJ WKH &ODVV 1RWLFH VKDOO EH VHW ZLWK WKDW WLPH LQ PLQG
                &ODVV 1RWLFH VKDOO EH LVVXHG E\ 86 PDLO DQG HOHFWURQLFDOO\ E\ HPDLO
      WH[W PHVVDJH DQG VRFLDO PHGLD IRU DOO &ODVV 0HPEHUV ZKRVH FRQWDFW LQIRUPDWLRQ
      FDQ EH REWDLQHG 
                7KH $GPLQLVWUDWRU VKDOO FRPSOHWH WKH LQLWLDO &ODVV 1RWLFH PDLOLQJ
      ZLWKLQ WZR FRQVHFXWLYH EXVLQHVV GD\V 7KH VHFRQG GD\ RI VXFK PDLOLQJ LV WKH ILUVW
      GD\ RI WKH SHULRG IRU FDOFXODWLQJ WKH ³%DU 'DWH´ GHILQHG SUHYLRXVO\ LQ   E 

                                                 
Case2:12-cv-09012-AB-FFM
Case 2:12-cv-09012-AB-FFM Document
                               Document610 608 Filed
                                                 Filed11/25/20
                                                      11/12/20 Page
                                                               Page33
                                                                    22of
                                                                      of147
                                                                         29 Page
                                                                            PageID
                                                                                 ID
     Roy v. County of Los Angeles 6HWWOHPHQW $JUHHPHQW
                                         #:21107
                                         #:21148
     &21),'(17,$/ 6(77/(0(17 &20081,&$7,21


      7KDW PDLOLQJ VKDOO RFFXU DV VRRQ DV SUDFWLFDEOH DIWHU WKH 6HWWOHPHQW KDV EHHQ
      SUHOLPLQDULO\ DSSURYHG DQG QR ODWHU WKDQ WKH GDWH VHW E\ WKH &RXUW 7KURXJKRXW WKH
      FODVV SHULRG WKH $GPLQLVWUDWRU VKDOO VHQG IROORZXS WH[W HPDLO DQG VRFLDO PHGLD
      UHPLQGHUV WR DQ\ &ODVV 0HPEHUV ZKR KDYH QRW UHVSRQGHG
                7KH &ODVV 1RWLFH VKDOO GHVFULEH WKH SDUWLFXODUV RI WKH FDVH SURYLGH WKH
      FODVV GHILQLWLRQ SURYLGH LQIRUPDWLRQ IRU FODLPDQWV WR FRQWDFW WKH $GPLQLVWUDWRU IRU
      D FODLP IRUP QRWLI\ &ODVV 0HPEHUV RI WKH HVWDEOLVKPHQW RI D FDVH ZHEVLWH DQG
      FRQWDLQ RWKHU XVXDO DQG FXVWRPDU\ LQIRUPDWLRQ (DFK &ODVV 0HPEHU¶V QRWLFH ZLOO
      LQFOXGH RQH RU PRUH RI WKH IROORZLQJ QRWLFH SURYLVLRQV GHSHQGLQJ RQ ZKHWKHU WKH\
      DUH D FRQILUPHG RU SRWHQWLDO PHPEHU RI HDFK FODVV 7KHUH ZLOO EH WKUHH FODVV QRWLFHV
                      D 1RWLFH IRU confirmed Gerstein DQGRU 1R0RQH\%DLO &ODVV
                          0HPEHUV DGYLVLQJ WKDW WKH\ DUH HQWLWOHG WR ILQDQFLDO
                          FRPSHQVDWLRQ EDVHG RQ WKH QXPEHU RI GD\V RI RYHUGHWHQWLRQ
                          VRPH LQGLYLGXDOV DUH FRQILUPHG PHPEHUV RI ERWK FODVVHV DQG
                          ZLOO WKHUHIRUH UHFHLYH QRWLFH FRQWDLQLQJ SURYLVLRQV UHOHYDQW WR
                          ERWK FODVVHV 
                      E 1RWLFH IRU potential Gerstein FODVV PHPEHUV ZKLFK ZLOO H[SODLQ
                          WKDW HQWLWOHPHQW WR FRPSHQVDWLRQ GHSHQGV RQ ZKHWKHU WKHLU
                          GHWDLQHU ZDV VXSSRUWHG E\ D ILQDO RUGHU RI UHPRYDO RU 17$
                      F 1R%DLO1RWDWLRQ &ODVV 0HPEHUV UHTXHVWLQJ WKDW WKH\ LQGLFDWH
                          ZKHWKHU WKH\ KDG DFFHVV WR DW OHDVW  DQG ZRXOG KDYH
                          SRVWHG EDLO
      7KH GUDIW &ODVV 1RWLFHV IRU HDFK YHUVLRQ RI WKH 1RWLFH DUH DWWDFKHG WR WKLV
      6HWWOHPHQW $JUHHPHQW DV ([KLELW $
                7KH $GPLQLVWUDWRU VKDOO VHWXS DQG PDLQWDLQ D FODVV ZHEVLWH ZKLFK
      VKDOO EH GHVLJQHG IRU PRELOH SKRQH DFFHVVLELOLW\ DQG ZLOO SHUPLW FODLPDQWV WR VXEPLW
      WKHLU FODLP GLUHFWO\ YLD WKH ZHEVLWH $OO SDJHV RI WKH ZHEVLWH VKDOO WRJJOH EHWZHHQ
      (QJOLVK DQG 6SDQLVK 7KH $GPLQLVWUDWRU ZLOO DOVR PDLQWDLQ D WROOIUHH QXPEHU IRU
      FODLPDQW TXHVWLRQV VWDIIHG E\ ELOLQJXDO OLYH RSHUDWRUV

                                                
Case2:12-cv-09012-AB-FFM
Case 2:12-cv-09012-AB-FFM Document
                               Document610 608 Filed
                                                 Filed11/25/20
                                                      11/12/20 Page
                                                               Page34
                                                                    23of
                                                                      of147
                                                                         29 Page
                                                                            PageID
                                                                                 ID
     Roy v. County of Los Angeles 6HWWOHPHQW $JUHHPHQW
                                         #:21108
                                         #:21149
     &21),'(17,$/ 6(77/(0(17 &20081,&$7,21


                 7KH /$6' ZLOO DGYLVH RQ LWV ZHEVLWH RI WKH H[LVWHQFH RI WKLV
      6HWWOHPHQW DQG SODFH D OLQN RQ WKH ZHEVLWH WR FRQQHFW YLHZHUV WR WKH &ODVV
      $GPLQLVWUDWRU¶V ZHEVLWH 7KH /$6' ZLOO DOVR SRVW SK\VLFDO QRWLFHV ZKRVH FRQWHQW
      ZLOO EH DJUHHG RQ LQ DOO /$ &RXQW\ MDLO IDFLOLWLHV LQFOXGLQJ ,5& 0&- 7ZLQ
      7RZHUV DQG &5') ,Q FRQQHFWLRQ ZLWK WKH SUHOLPLQDU\ DSSURYDO PRWLRQ 3ODLQWLIIV
      LQWHQG WR VHHN D FRXUW RUGHU WKDW SK\VLFDO QRWLFHV EH SRVWHG DW WKH $GHODQWR ,&(
      3URFHVVLQJ &HQWHU 1% 0XVLFN 7KHR /DFH\ DQG DQ\ RWKHU ,&( GHWHQWLRQ
      IDFLOLWLHV LQ &DOLIRUQLD
       ;,,,  &/$66 $'0,1,675$7,21 )25 3522) 2) &/$,0 )2506
       $1' 3$<0(17 6&+('8/(
                 7KH $GPLQLVWUDWRU VKDOO EH UHVSRQVLEOH IRU SURFHVVLQJ 3URRI RI &ODLP
      )RUPV LQ SDSHU DQG HOHFWURQLF IRUPDW 7KH $GPLQLVWUDWRU VKDOO FRQILUP FODVV
      PHPEHUVKLS DQG GHWHUPLQH WKH DPRXQW RI IXQGV GXH WR HDFK WLPHO\ FODLPLQJ &ODVV
      0HPEHU EDVHG RQ WKH IRUPXOD FRQWDLQHG LQ 6HFWLRQ 9,
                 $ 3URRI RI &ODLP )RUP VKDOO EH GHHPHG WLPHO\ VXEPLWWHG XQGHU 
       Y 'HILQLWLRQ RI ³7LPHO\ &ODLP´ ZKHQ UHFHLYHG E\ WKH $GPLQLVWUDWRU RU
      SRVWPDUNHG RQ RU EHIRUH WKH %DU 'DWH &ODLP )RUPV UHFHLYHG DIWHU WKH %DU 'DWH
      VKDOO EH SURFHVVHG E\ WKH $GPLQLVWUDWRU DQG SDLG DV XOWLPDWHO\ RUGHUHG E\ WKH
      &RXUW KDV WKH GLVFUHWLRQ XQGHU WKLV $JUHHPHQW WR H[WHQG WKH %DU 'DWH %DVHG RQ
      SULRU H[SHULHQFH WKH SDUWLHV DQWLFLSDWH WKDW FODLPV ZLOO EH SUHVHQWHG DIWHU WKH %DU
      'DWH $OWKRXJK WKH &ODVV 1RWLFH ZLOO DGYLVH 6&0V RI WKH %DU 'DWH 3ODLQWLIIV¶
      FRXQVHO ZLOO UHTXHVW WKDW WKH &RXUW DOORZ FODLPV DIWHU WKH %DU 'DWH WKURXJK DW OHDVW
      WKH )LQDO $SSURYDO +HDULQJ ZKLFK WKH &RXUW ZLOO EH IUHH WR DFFHSW RU QRW LQ LWV
      GLVFUHWLRQ 7KH $GPLQLVWUDWRU ZLOO QRWLI\ FODLPDQWV RI WKH UHMHFWLRQ RI XQWLPHO\
      &ODLPV DIWHU )LQDO $SSURYDO RFFXUV
                 ,I D &ODVV 0HPEHU VXEPLWV D &ODLP IRUP WKDW LV GHILFLHQW LQ VRPH
      UHVSHFW WKH $GPLQLVWUDWRU VKDOO SURYLGH ZULWWHQ QRWLFH DQG D GD\ WLPH OLPLW WR
      SURYLGH D SURSHU FODLP IRUP ZKLFK QRWLFH VKDOO LQIRUP WKH &ODVV 0HPEHU RI ZKDW
      VKH PXVW GR LQ RUGHU WR VXEPLW D SURSHU FODLP )DLOXUH WR FXUH WKH GHILFLHQF\ ZLWKLQ

                                                
Case2:12-cv-09012-AB-FFM
Case 2:12-cv-09012-AB-FFM Document
                               Document610 608 Filed
                                                 Filed11/25/20
                                                      11/12/20 Page
                                                               Page35
                                                                    24of
                                                                      of147
                                                                         29 Page
                                                                            PageID
                                                                                 ID
     Roy v. County of Los Angeles 6HWWOHPHQW $JUHHPHQW
                                         #:21109
                                         #:21150
     &21),'(17,$/ 6(77/(0(17 &20081,&$7,21


      WKH GD\ WLPH OLPLW ZLOO EDU DQ\ IXUWKHU ULJKWV IRU FRQVLGHUDWLRQ RI HOLJLELOLW\ 6R
      ORQJ DV WKH RULJLQDO FODLP LV UHFHLYHG RQ RU EHIRUH WKH %DU 'DWH LW VKDOO EH
      FRQVLGHUHG WLPHO\ XQGHU   Y 'HILQLWLRQ RI ³7LPHO\ &ODLP´ LI DQ\ GHILFLHQF\ LV
      FXUHG ZLWKLQ  GD\V RI WKH PDLOLQJ RI D QRWLFH RI GHILFLHQF\
                7KH $GPLQLVWUDWRU VKDOO PDNH SD\PHQWV WR 6&0V ZKR KDYH ILOHG
      7LPHO\ &ODLPV DV XOWLPDWHO\ GHWHUPLQHG E\ WKH &RXUW LQ DFFRUGDQFH ZLWK WKLV
      6HWWOHPHQW $JUHHPHQW ZLWKLQ D UHDVRQDEOH WLPH QRW WR H[FHHG  GD\V DIWHU WKH
      (IIHFWLYH 'DWH
                ,I D FKHFN WR DQ 6&0 LV QRW FDVKHG ZLWKLQ WKUHH PRQWKV RI LWV PDLOLQJ
      WKH $GPLQLVWUDWRU VKDOO KROG WKH IXQGV IRU QLQH DGGLWLRQDO PRQWKV GXULQJ ZKLFK
      WLPH LW VKDOO PDNH UHDVRQDEOH HIIRUWV WR FRQWDFW WKH SHUVRQ WR ZKRP WKH XQFDVKHG
      FKHFN ZDV ZULWWHQ WR PDNH DUUDQJHPHQWV IRU LWV FDVKLQJ RU UHLVVXDQFH 7KH
      $GPLQLVWUDWRU VKDOO QRW PDNH DQ\ SD\PHQW WR DQ\ 6&0 XQWLO DOO FODLPV KDYH EHHQ
      VXEPLWWHG WR WKH $GPLQLVWUDWRU DQG WKHUH KDV EHHQ D GHWHUPLQDWLRQ RI ZKHWKHU LW LV
      ILQDOO\ DSSURYHG SXUVXDQW WR WKH WHUPV RI WKLV 6HWWOHPHQW $JUHHPHQW
                :KHUH DQ 6&0¶V FKHFN LV QRW FDVKHG ZLWKLQ RQH \HDU WKDW 6&0 VKDOO
      EH HOLPLQDWHG DV D TXDOLI\LQJ &ODVV 0HPEHU DQG WKDW 6&0¶V SDVW DQG IXWXUH IXQGV
      VKDOO EHFRPH SDUW RI WKH IXQG IRU IXWXUH GLVWULEXWLRQ WR &ODVV 0HPEHUV DQG
      DOORFDWHG WR WKH UHPDLQLQJ 6&0¶V GXULQJ D VHFRQG URXQG RI SD\PHQWV DFFRUGLQJ WR
      WKH &ODVV )XQG $OORFDWLRQ )RUPXOD FRQWDLQHG LQ 6HFWLRQ 9,
                8QFDVKHG IXQGV UHPDLQLQJ LQ WKH &ODVV )XQG RQH \HDU DIWHU WKH WKLUG
      URXQG RI SD\PHQWV VKDOO EH JLYHQ DV D GRQDWLRQ WR WKH Cy Pres Fund VHH   , WR
      EH DOORFDWHG HTXDOO\ DPRQJ WKH TXDOLI\LQJ RUJDQL]DWLRQV SURJUDPV
       ;,9        (;&/86,21 )520 6(77/(0(17 &/$66²237 2876
                $Q\ &ODVV 0HPEHU ZKR ZLVKHV WR EH H[FOXGHG IURP WKH 6HWWOHPHQW
      &ODVV PXVW VXEPLW D UHTXHVW WR EH H[FOXGHG IURP WKH FODVV D SURFHVV GHILQHG KHUHLQ
      DV ³2SW2XW´ 7KH UHTXHVW IRU H[FOXVLRQ PXVW EH GHOLYHUHG WR WKH $GPLQLVWUDWRU RU
      SRVWPDUNHG RQ RU EHIRUH WKH %DU 'DWH RU DV WKH &RXUW PD\ RWKHUZLVH GLUHFW
                $OWKRXJK 1DPHG 3ODLQWLIIV DUH HQWLWOHG WR RSW RXW RI WKH 6HWWOHPHQW

                                                 
Case2:12-cv-09012-AB-FFM
Case 2:12-cv-09012-AB-FFM Document
                               Document610 608 Filed
                                                 Filed11/25/20
                                                      11/12/20 Page
                                                               Page36
                                                                    25of
                                                                      of147
                                                                         29 Page
                                                                            PageID
                                                                                 ID
     Roy v. County of Los Angeles 6HWWOHPHQW $JUHHPHQW
                                         #:21110
                                         #:21151
     &21),'(17,$/ 6(77/(0(17 &20081,&$7,21


      3ODLQWLIIV¶ FRXQVHO KDV FRQIHUUHG ZLWK WKHP DQG WKH\ DSSURYH RI DQG VXSSRUW WKH
      6HWWOHPHQW DQG KDYH DGYLVHG WKDW WKH\ GR QRW LQWHQG WR RSW RXW
                (DFK &ODVV 0HPEHU ZKR FKRRVHV WR 2SW2XW IURP RU REMHFW WR WKLV
      6HWWOHPHQW VKDOO EH GHHPHG WR KDYH VXEPLWWHG WR WKH MXULVGLFWLRQ RI WKH &RXUW ZLWK
      UHVSHFW WR KLVKHU FODLP
                $Q\ &ODVV 0HPEHU ZKR GRHV QRW 2SW2XW DV VHW IRUWK LQ WKLV
      6HWWOHPHQW $JUHHPHQW VKDOO EH GHHPHG FRQFOXVLYHO\ WR KDYH EHFRPH DQ 6&0 DQG
      WR EH ERXQG E\ WKH 6HWWOHPHQW $JUHHPHQW DQG DOO VXEVHTXHQW SURFHHGLQJV DQG
      RUGHUV KHUHLQ UHJDUGOHVV RI ZKHWKHU VKH ILOHV D FODLP IRUP
                $Q\ &ODVV 0HPEHU ZKR H[HUFLVHV DQ 2SW2XW VKDOO QRW VKDUH LQ DQ\
      PRQHWDU\ EHQHILWV SURYLGHG E\ WKLV 6HWWOHPHQW $JUHHPHQW
                7KH $GPLQLVWUDWRU ZLOO SHULRGLFDOO\ UHSRUW WR 'HIHQGDQWV¶ FRXQVHO DQG
      &ODVV &RXQVHO UHJDUGLQJ DOO 2SW2XWV UHFHLYHG DQG ZLOO GHWHUPLQH DQG UHSRUW WR
      FRXQVHO WKH WRWDO QXPEHU RI 2SW2XWV QR ODWHU WKDQ  GD\V DIWHU WKH %DU 'DWH
       ;9 $33529$/6 5(48,5('
                7KH /RV $QJHOHV &RXQW\ %RDUG RI 6XSHUYLVRUV KDYH DOO DSSURYHG WKH
      WHUPV RI WKLV VHWWOHPHQW DOWKRXJK DIWHU )LQDO $SSURYDO LW ZLOO KDYH WR ILQDOO\
      DSSURYH WKH )LQDO $SSURYDO 2UGHU
       ;9,        ',6387( 5(62/87,21
                ,Q WKH HYHQW RI DQ\ GLVSXWHV UHJDUGLQJ LPSOHPHQWDWLRQ RI WKH
      6HWWOHPHQW $JUHHPHQW DV VHW IRUWK KHUHLQ WKH\ VKDOO EH UHVROYHG E\ WKH &RXUW
       ;9,,       ,17(*5$7,21
                7KLV 6HWWOHPHQW $JUHHPHQW WRJHWKHU ZLWK LWV H[KLELWV FRQWDLQV DOO WKH
      WHUPV DQG FRQGLWLRQV DJUHHG XSRQ E\ WKH 3DUWLHV UHJDUGLQJ WKH VXEMHFW PDWWHU RI WKH
      LQVWDQW SURFHHGLQJ DQG QR RUDO DJUHHPHQW HQWHUHG LQWR DW DQ\ WLPH QRU DQ\ ZULWWHQ
      DJUHHPHQW HQWHUHG LQWR SULRU WR WKH H[HFXWLRQ RI WKLV 6HWWOHPHQW $JUHHPHQW VKDOO EH
      GHHPHG WR H[LVW RU WR ELQG WKH 3DUWLHV RU WR YDU\ WKH WHUPV DQG FRQGLWLRQV
      FRQWDLQHG KHUHLQ H[FHSW DV H[SUHVVO\ SURYLGHG KHUHLQ
                7KLV 6HWWOHPHQW $JUHHPHQW VXSHUVHGHV DOO SULRU FRPPXQLFDWLRQV

                                                
Case2:12-cv-09012-AB-FFM
Case 2:12-cv-09012-AB-FFM Document
                               Document610 608 Filed
                                                 Filed11/25/20
                                                      11/12/20 Page
                                                               Page37
                                                                    26of
                                                                      of147
                                                                         29 Page
                                                                            PageID
                                                                                 ID
     Roy v. County of Los Angeles 6HWWOHPHQW $JUHHPHQW
                                         #:21111
                                         #:21152
     &21),'(17,$/ 6(77/(0(17 &20081,&$7,21


      UHJDUGLQJ WKH PDWWHUV FRQWDLQHG KHUHLQ EHWZHHQ WKH 3DUWLHV RU WKHLU UHSUHVHQWDWLYHV
      7KLV 6HWWOHPHQW $JUHHPHQW LV DQ LQWHJUDWHG DJUHHPHQW DQG FRQWDLQV WKH HQWLUH
      DJUHHPHQW UHJDUGLQJ WKH PDWWHUV KHUHLQ EHWZHHQ WKH 3DUWLHV DQG QR UHSUHVHQWDWLRQV
      ZDUUDQWLHV RU SURPLVHV KDYH EHHQ PDGH RU UHOLHG RQ E\ DQ\ SDUW\ KHUHWR RWKHU WKDQ
      DV VHW IRUWK KHUHLQ 7KLV 6HWWOHPHQW $JUHHPHQW ZDV GUDIWHG E\ FRXQVHO IRU WKH
      SDUWLHV KHUHWR DQG WKHUH VKDOO EH QR SUHVXPSWLRQ RU FRQVWUXFWLRQ DJDLQVW DQ\ SDUW\
       ;9,,,      )$,51(66 +($5,1* $1' ),1$/ 25'(5 2) $33529$/
                %HIRUH WKLV VHWWOHPHQW DJUHHPHQW EHFRPHV ILQDO DQG ELQGLQJ RQ WKH
      3DUWLHV WKH &RXUW VKDOO KROG D )DLUQHVV +HDULQJ WR GHWHUPLQH ZKHWKHU WR HQWHU WKH
      )LQDO 2UGHU RI $SSURYDO RI 6HWWOHPHQW $ SURSRVHG )LQDO 2UGHU RI $SSURYDO RI
      6HWWOHPHQW VKDOO EH VXEPLWWHG WR WKH &RXUW LQFRUSRUDWLQJ WKH WHUPV RI WKLV
      6HWWOHPHQW $JUHHPHQW DQG DGGUHVVLQJ UHODWHG LQIRUPDWLRQ VXFK DV 2EMHFWLRQV DQG
      2SW2XWV
       ;,;        12 7+,5'3$57< %(1(),&,$5,(6 ,17(1'('
                7KLV 6HWWOHPHQW $JUHHPHQW GRHV QRW DQG LV QRW LQWHQGHG WR FUHDWH DQ\
      ULJKWV ZLWK UHVSHFW WR DQ\ WKLUG SDUWLHV H[FHSW DV RWKHUZLVH SURYLGHG KHUHLQ
       ;; &$)$ 127,&(
                'HIHQGDQWV ZLOO SURYLGH QRWLFH WR WKH DSSURSULDWH VWDWH DQG IHGHUDO
      RIILFLDOV ZLWKLQ  GD\V RI WKH ILOLQJ RI WKH PRWLRQ IRU SUHOLPLQDU\ DSSURYDO RI WKH
      6HWWOHPHQW SXUVXDQW WR WKH SURYLVLRQV RI  86&$  
       ;;,        &2817(53$576
                7KLV 6HWWOHPHQW $JUHHPHQW PD\ EH VLJQHG LQ FRXQWHUSDUWV


      '$7(' BBBBBBBBBBBBBBBB              .$<( 0&/$1( %('1$56.,
                                                  /,77

                                                  %\ BBBBBBBBBBBBBBBBBBBBBBBBB
                                                              %DUUHWW 6 /LWW

                                                  %\ BBBBBBBBBBBBBBBBBBBBBBBBB
                                                             /LQGVD\ %DWWOHV

                                                
Case2:12-cv-09012-AB-FFM
Case 2:12-cv-09012-AB-FFM Document
                               Document610 608 Filed
                                                 Filed11/25/20
                                                      11/12/20 Page
                                                               Page38
                                                                    27of
                                                                      of147
                                                                         29 Page
                                                                            PageID
                                                                                 ID
     Roy v. County of Los Angeles 6HWWOHPHQW $JUHHPHQW
                                         #:21112
                                         #:21153
     &21),'(17,$/ 6(77/(0(17 &20081,&$7,21


                                                         $WWRUQH\V IRU 3ODLQWLIIV

      '$7(' BBBBBBBBBBBBBB              $&/8 RI 6287+(51 &$/,)251,$




                                                %\
                                                BBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                        -HQQLIHU 3DVTXDUHOOD
                                                       $WWRUQH\V IRU 3ODLQWLIIV

      '$7(' BBBBBBBBBBBBBBB             1$7,21$/ '$< /$%25(5
                                                25*$1,=,1* 1(7:25.

                                                %\



                                                BBBBBBBBBBBBBBBBBBBBBBBB
                                                &KULV 1HZPDQ
                                                $WWRUQH\V IRU 3ODLQWLIIV

      '$7(' BBBBBBBBBBBBBB           1$7,21$/ ,00,*5$17 -867,&(
                                                &(17(5

                                                %\

                                                BBBBBBBBBBBBBBBBBBBBBBBBB
                                                0DUN )OHPLQJ
                                                $WWRUQH\V IRU 3ODLQWLIIV




                                              
Case 2:12-cv-09012-AB-FFM Document 610 Filed 11/25/20 Page 39 of 147 Page ID
                                 #:21154
Case2:12-cv-09012-AB-FFM
Case 2:12-cv-09012-AB-FFM Document
                               Document610 608 Filed
                                                 Filed11/25/20
                                                      11/12/20 Page
                                                               Page40
                                                                    29of
                                                                      of147
                                                                         29 Page
                                                                            PageID
                                                                                 ID
     Roy v. County of Los Angeles 6HWWOHPHQW $JUHHPHQW
                                         #:21114
                                         #:21155
     &21),'(17,$/ 6(77/(0(17 &20081,&$7,21


            /,67 2) (;+,%,76 72 6(77/(0(17 $*5((0(17


            ([KLELW $                &ODVV 1RWLFHV
            ([KLELW %                3URRI RI &ODLP DQG 5HOHDVH )RUP




                                              
Case 2:12-cv-09012-AB-FFM
Case 2:12-cv-09012-AB-FFM Document
                          Document 610
                                   604-4Filed
                                           Filed 10/30/20Page
                                               11/25/20    Page
                                                              411ofof147
                                                                      46 Page
                                                                         Page ID
                                                                              ID
                                 #:20972
                                 #:21156




                        EXHIBIT B
Case 2:12-cv-09012-AB-FFM Document 610 Filed 11/25/20 Page 42 of 147 Page ID
                                 #:21157
Case 2:12-cv-09012-AB-FFM
Case 2:12-cv-09012-AB-FFM Document
                          Document 610
                                   604-4Filed
                                           Filed 10/30/20Page
                                               11/25/20    Page
                                                              433ofof147
                                                                      46 Page
                                                                         Page ID
                                                                              ID
                                 #:20974
                                 #:21158
Roy v. County of Los Angeles Y 

                      :KDW GR , QHHG WR GR WR PDNH D FODLP"
7KHUH DUH WKUHH ZD\V WR ILOH D FODLP
          *R WR >ZHEVLWH@
          (PDLO D FRS\ RI WKH HQFORVHG FODLP IRUP >HPDLO@
          0DLO D FRS\ RI WKH HQFORVHG FODLP IRUP >DGGUHVV@

,I \RX KDYH TXHVWLRQV HPDLO RU FDOO BBBBBBB
                         +RZ PXFK PRQH\ ZLOO , UHFHLYH"
7KH DPRXQW WKDW ZLOO EH SDLG WR HDFK SHUVRQ GHSHQGV RQ KRZ PDQ\ FODVV PHPEHUV
PDNH FODLPV (DFK FODVV PHPEHU ZKR VXEPLWV D FODLP ZLOO UHFHLYH D VKDUH RI WKH
VHWWOHPHQW EDVHG RQ WKH WRWDO QXPEHU RI GD\V WKH\ ZHUH GHWDLQHG VROHO\ RQ DQ
LPPLJUDWLRQ GHWDLQHU (DFK TXDOLI\LQJ FODVV PHPEHU ZLOO UHFHLYH XS WR  per
day RI MDLO RQ DQ LPPLJUDWLRQ GHWDLQHU XS WR D PD[LPXP RI 
&HUWDLQ FODVV PHPEHUV ZKR ZHUH QRW SHUPLWWHG WR SRVW EDLO ZLOO DOVR UHFHLYH 
IRU YLRODWLRQ RI WKHLU ULJKW WR SRVW EDLO 7KLV GRHV QRW DSSO\ WR \RX 
,I \RX GRQ¶W ILOH D FODLP RQ WLPH \RX ZLOO JHW QR PRQH\ ,W LV GLYLGHG RQO\ DPRQJ
WKRVH ZKR ILOH RQ WLPH
            +RZ GR , NQRZ P\ LQIRUPDWLRQ ZLOO EH NHSW FRQILGHQWLDO"
7KH SDUWLHV LQ WKLV FDVH DJUHH WR NHHS FRQILGHQWLDO DOO LQIRUPDWLRQ \RX VXEPLW
LQ FRQQHFWLRQ ZLWK WKH VHWWOHPHQW :H ZLOO QRW WHOO ,&( WKDW \RX VXEPLWWHG D
FODLP <RXU FRQWDFW LQIRUPDWLRQ DQG IDPLO\ PHPEHUV¶ FRQWDFW LQIRUPDWLRQ
ZLOO QRW EH GLVFORVHG WR DQ\RQH
          +RZ PXFK PRQH\ ZLOO WKH /$6' SD\ IRU WKH WRWDO VHWWOHPHQW"
/$6' ZLOO SD\ D WRWDO RI  PLOOLRQ GROODUV +HUH¶V KRZ WKH PRQH\ ZLOO EH
GLYLGHG
        D 'HSHQGLQJ RQ KRZ PDQ\ SHRSOH PDNH FODLPV DQG FHUWDLQ GHFLVLRQV E\
           WKH FRXUW XS WR  PLOOLRQ ZLOO EH GLYLGHG DPRQJ FODVV PHPEHUV (DFK
           TXDOLI\LQJ FODVV PHPEHU ZKR ZRXOG QRW KDYH EHHQ ERRNHG LQWR WKH -DLO
           DEVHQW DQ ,&( KROG RU ZRXOG KDYH EHHQ UHOHDVHG ZKHQ WKHLU FULPLQDO
           FDVH HQGHG DEVHQW DQ ,&( KROG ZLOO UHFHLYH XS WR  SHU GD\ IRU
           HDFK GD\ WKH\ VKRXOG QRW KDYH EHHQ GHWDLQHG 7KH DPRXQW WKDW ZLOO EH
           SDLG WR HDFK SHUVRQ GHSHQGV RQ KRZ PDQ\ FODVV PHPEHUV PDNH FODLPV
           7KH PD[LPXP SHU FODLPDQW LV  ,Q DGGLWLRQ FHUWDLQ FODVV
           PHPEHUV ZKR ZHUH QRW SHUPLWWHG WR SRVW EDLO DQG ZKR DUH DEOH WR SURYLGH
Case 2:12-cv-09012-AB-FFM Document 610 Filed 11/25/20 Page 44 of 147 Page ID
                                 #:21159
Case 2:12-cv-09012-AB-FFM Document 610 Filed 11/25/20 Page 45 of 147 Page ID
                                 #:21160
Case 2:12-cv-09012-AB-FFM Document 610 Filed 11/25/20 Page 46 of 147 Page ID
                                 #:21161
Case 2:12-cv-09012-AB-FFM Document 610 Filed 11/25/20 Page 47 of 147 Page ID
                                 #:21162
Case 2:12-cv-09012-AB-FFM
Case 2:12-cv-09012-AB-FFM Document
                          Document 610
                                   604-4Filed
                                           Filed 10/30/20Page
                                               11/25/20    Page
                                                              488ofof147
                                                                      46 Page
                                                                         Page ID
                                                                              ID
                                 #:20979
                                 #:21163
Roy v. County of Los Angeles Y 

8QGHU WKH VHWWOHPHQW \RX DUH HQWLWOHG WR FRPSHQVDWLRQ IRU HYHU\ GD\ \RX VSHQW LQ
MDLO before \RXU FULPLQDO FKDUJHV UHVROYHG HDFK GD\ RI SUHWULDO GHWHQWLRQ DQG HDFK
GD\ \RX ZHUH KHOG DIWHU \RXU FULPLQDO FKDUJHV UHVROYHG HJ DIWHU D FRXUW RUGHUHG
\RX UHOHDVHG RU DIWHU \RX VHUYHG \RXU VHQWHQFH 
7R UHFHLYH PRQH\ \RX PXVW PDNH D FODLP E\ $XJXVW  
                      :KDW GR , QHHG WR GR WR PDNH D FODLP"
7KHUH DUH WKUHH ZD\V WR ILOH D FODLP
          *R WR >ZHEVLWH@
          (PDLO D FRS\ RI WKH HQFORVHG FODLP IRUP >HPDLO@
          0DLO D FRS\ RI WKH HQFORVHG FODLP IRUP >DGGUHVV@

,I \RX KDYH TXHVWLRQV HPDLO RU FDOO BBBBBBB
                         +RZ PXFK PRQH\ ZLOO , UHFHLYH"
7KH DPRXQW WKDW ZLOO EH SDLG WR HDFK SHUVRQ GHSHQGV RQ KRZ PDQ\ FODVV PHPEHUV
PDNH FODLPV (DFK FODVV PHPEHU ZKR VXEPLWV D FODLP ZLOO UHFHLYH D VKDUH RI WKH
VHWWOHPHQW EDVHG RQ WKH WRWDO QXPEHU RI GD\V WKH\ ZHUH GHWDLQHG VROHO\ RQ DQ
LPPLJUDWLRQ GHWDLQHU (DFK TXDOLI\LQJ FODVV PHPEHU ZLOO UHFHLYH XS WR  per
day RI MDLO RQ DQ LPPLJUDWLRQ GHWDLQHU XS WR D PD[LPXP RI 
&HUWDLQ FODVV PHPEHUV ZKR ZHUH QRW SHUPLWWHG WR SRVW EDLO ZLOO DOVR UHFHLYH 
IRU YLRODWLRQ RI WKHLU ULJKW WR SRVW EDLO 7KLV GRHV QRW DSSO\ WR \RX 
,I \RX GRQ¶W ILOH D FODLP RQ WLPH \RX ZLOO JHW QR PRQH\ ,W LV GLYLGHG RQO\ DPRQJ
WKRVH ZKR ILOH RQ WLPH
            +RZ GR , NQRZ P\ LQIRUPDWLRQ ZLOO EH NHSW FRQILGHQWLDO"
7KH SDUWLHV LQ WKLV FDVH DJUHH WR NHHS FRQILGHQWLDO DOO LQIRUPDWLRQ \RX VXEPLW
LQ FRQQHFWLRQ ZLWK WKH VHWWOHPHQW :H ZLOO QRW WHOO ,&( WKDW \RX VXEPLWWHG D
FODLP <RXU FRQWDFW LQIRUPDWLRQ DQG IDPLO\ PHPEHUV¶ FRQWDFW LQIRUPDWLRQ
ZLOO QRW EH GLVFORVHG WR DQ\RQH
          +RZ PXFK PRQH\ ZLOO WKH /$6' SD\ IRU WKH WRWDO VHWWOHPHQW"
/$6' ZLOO SD\ D WRWDO RI  PLOOLRQ GROODUV +HUH¶V KRZ WKH PRQH\ ZLOO EH
GLYLGHG
        D 'HSHQGLQJ RQ KRZ PDQ\ SHRSOH PDNH FODLPV DQG FHUWDLQ GHFLVLRQV E\
           WKH FRXUW XS WR  PLOOLRQ ZLOO EH GLYLGHG DPRQJ FODVV PHPEHUV (DFK
           TXDOLI\LQJ FODVV PHPEHU ZKR ZRXOG QRW KDYH EHHQ ERRNHG LQWR WKH -DLO
Case 2:12-cv-09012-AB-FFM Document 610 Filed 11/25/20 Page 49 of 147 Page ID
                                 #:21164
Case 2:12-cv-09012-AB-FFM Document 610 Filed 11/25/20 Page 50 of 147 Page ID
                                 #:21165
Case 2:12-cv-09012-AB-FFM Document 610 Filed 11/25/20 Page 51 of 147 Page ID
                                 #:21166
Case 2:12-cv-09012-AB-FFM Document 610 Filed 11/25/20 Page 52 of 147 Page ID
                                 #:21167
Case
Case 2:12-cv-09012-AB-FFM
     2:12-cv-09012-AB-FFM Document
                          Document 604-4 Filed11/25/20
                                   610 Filed   10/30/20 Page
                                                         Page5313ofof147
                                                                      46 Page
                                                                         Page ID
                                                                               ID
                                 #:20984
                                 #:21168
Roy v. County of Los Angeles Y 

<RX DUH UHFHLYLQJ WKLV QRWLFH EHFDXVH /$6' UHFRUGV VKRZ  WKDW \RX KDG D EDLO
DPRXQW RI OHVV WKDQ  DQG ZRXOG QRW KDYH EHHQ ERRNHG LQWR MDLO LQ WKH ILUVW
SODFH LI LW ZHUH QRW IRU DQ ,&( KROG and  \RX ZHUH MDLOHG DIWHU \RX ZHUH
HQWLWOHG WR UHOHDVH RQ FULPLQDO FKDUJHV
8QGHU WKH VHWWOHPHQW \RX DUH HQWLWOHG WR FRPSHQVDWLRQ IRU HYHU\ GD\ \RX VSHQW LQ
MDLO before \RXU FULPLQDO FKDUJHV UHVROYHG HDFK GD\ RI SUHWULDO GHWHQWLRQ 
,Q DGGLWLRQ \RX may EH HQWLWOHG WR FRPSHQVDWLRQ IRU HDFK GD\ \RX ZHUH KHOG DIWHU
\RXU FULPLQDO FKDUJHV UHVROYHG HJ DIWHU D FRXUW RUGHUHG \RX UHOHDVHG RU DIWHU \RX
VHUYHG \RXU VHQWHQFH  $V H[SODLQHG DERYH ZKHWKHU \RX FDQ UHFHLYH FRPSHQVDWLRQ
IRU GD\V DIWHU \RXU FULPLQDO FKDUJHV UHVROYHG GHSHQGV RQ ZKHWKHU \RX KDG D
UHPRYDO RUGHU RU SHQGLQJ UHPRYDO SURFHHGLQJV DW WKH WLPH \RXU GHWDLQHU ZDV
LVVXHG ,I \RX KDG SHQGLQJ UHPRYDO SURFHHGLQJV RU D UHPRYDO RUGHU DW WKH WLPH WKH
GHWDLQHU ZDV LVVXHG \RX DUH QRW HQWLWOHG WR PRQH\ XQGHU WKH VHWWOHPHQW ,I \RX
PDNH D FODLP /$6' ZLOO SURYLGH WKH LQIRUPDWLRQ QHFHVVDU\ WR FRQILUP \RXU
HOLJLELOLW\
7R UHFHLYH PRQH\ \RX PXVW PDNH D FODLP E\ $XJXVW  
                     :KDW GR , QHHG WR GR WR PDNH D FODLP"
7KHUH DUH WKUHH ZD\V WR ILOH D FODLP
         *R WR >ZHEVLWH@
         (PDLO D FRS\ RI WKH HQFORVHG FODLP IRUP >HPDLO@
         0DLO D FRS\ RI WKH HQFORVHG FODLP IRUP >DGGUHVV@

,I \RX KDYH TXHVWLRQV HPDLO RU FDOO BBBBBBB
                         +RZ PXFK PRQH\ ZLOO , UHFHLYH"
7KH DPRXQW WKDW ZLOO EH SDLG WR HDFK SHUVRQ GHSHQGV RQ KRZ PDQ\ FODVV PHPEHUV
PDNH FODLPV (DFK FODVV PHPEHU ZKR VXEPLWV D FODLP ZLOO UHFHLYH D VKDUH RI WKH
VHWWOHPHQW EDVHG RQ WKH WRWDO QXPEHU RI GD\V WKH\ ZHUH GHWDLQHG VROHO\ RQ DQ
LPPLJUDWLRQ GHWDLQHU (DFK TXDOLI\LQJ FODVV PHPEHU ZLOO UHFHLYH XS WR  per
day RI MDLO RQ DQ LPPLJUDWLRQ GHWDLQHU XS WR D PD[LPXP RI 
&HUWDLQ FODVV PHPEHUV ZKR ZHUH QRW SHUPLWWHG WR SRVW EDLO ZLOO DOVR UHFHLYH 
IRU YLRODWLRQ RI WKHLU ULJKW WR SRVW EDLO 7KLV GRHV QRW DSSO\ WR \RX 
,I \RX GRQ¶W ILOH D FODLP RQ WLPH \RX ZLOO JHW QR PRQH\ ,W LV GLYLGHG RQO\ DPRQJ
WKRVH ZKR ILOH RQ WLPH
           +RZ GR , NQRZ P\ LQIRUPDWLRQ ZLOO EH NHSW FRQILGHQWLDO"
Case 2:12-cv-09012-AB-FFM Document 610 Filed 11/25/20 Page 54 of 147 Page ID
                                 #:21169
Case 2:12-cv-09012-AB-FFM Document 610 Filed 11/25/20 Page 55 of 147 Page ID
                                 #:21170
Case 2:12-cv-09012-AB-FFM Document 610 Filed 11/25/20 Page 56 of 147 Page ID
                                 #:21171
Case 2:12-cv-09012-AB-FFM Document 610 Filed 11/25/20 Page 57 of 147 Page ID
                                 #:21172
Case 2:12-cv-09012-AB-FFM Document 610 Filed 11/25/20 Page 58 of 147 Page ID
                                 #:21173
Case
Case 2:12-cv-09012-AB-FFM
     2:12-cv-09012-AB-FFM Document
                          Document 604-4 Filed11/25/20
                                   610 Filed   10/30/20 Page
                                                         Page5919ofof147
                                                                      46 Page
                                                                         Page ID
                                                                               ID
                                 #:20990
                                 #:21174
Roy v. County of Los Angeles Y 

                      :KDW GR , QHHG WR GR WR PDNH D FODLP"
7KHUH DUH WKUHH ZD\V WR ILOH D FODLP
          *R WR >ZHEVLWH@
          (PDLO D FRS\ RI WKH HQFORVHG FODLP IRUP >HPDLO@
          0DLO D FRS\ RI WKH HQFORVHG FODLP IRUP >DGGUHVV@

,I \RX KDYH TXHVWLRQV HPDLO RU FDOO BBBBBBB
                         +RZ PXFK PRQH\ ZLOO , UHFHLYH"
7KH DPRXQW WKDW ZLOO EH SDLG WR HDFK SHUVRQ GHSHQGV RQ KRZ PDQ\ FODVV PHPEHUV
PDNH FODLPV (DFK FODVV PHPEHU ZKR VXEPLWV D FODLP ZLOO UHFHLYH D VKDUH RI WKH
VHWWOHPHQW EDVHG RQ WKH WRWDO QXPEHU RI GD\V WKH\ ZHUH GHWDLQHG VROHO\ RQ DQ
LPPLJUDWLRQ GHWDLQHU (DFK TXDOLI\LQJ FODVV PHPEHU ZLOO UHFHLYH XS WR  per
day RI MDLO RQ DQ LPPLJUDWLRQ GHWDLQHU XS WR D PD[LPXP RI 
,Q DGGLWLRQ FODVV PHPEHUV ZKR ZHUH QRW SHUPLWWHG WR SRVW EDLO ZLOO DOVR UHFHLYH
 IRU YLRODWLRQ RI WKHLU ULJKW WR SRVW EDLO LI WKH\ FDQ PDNH WKH DSSURSULDWH VZRUQ
VWDWHPHQW 7KLV GRHV QRW DSSO\ WR \RX 
,I \RX GRQ¶W ILOH D FODLP RQ WLPH \RX ZLOO JHW QR PRQH\ ,W LV GLYLGHG RQO\ DPRQJ
WKRVH ZKR ILOH RQ WLPH
            +RZ GR , NQRZ P\ LQIRUPDWLRQ ZLOO EH NHSW FRQILGHQWLDO"
7KH SDUWLHV LQ WKLV FDVH DJUHH WR NHHS FRQILGHQWLDO DOO LQIRUPDWLRQ \RX VXEPLW
LQ FRQQHFWLRQ ZLWK WKH VHWWOHPHQW :H ZLOO QRW WHOO ,&( WKDW \RX VXEPLWWHG D
FODLP <RXU FRQWDFW LQIRUPDWLRQ DQG IDPLO\ PHPEHUV¶ FRQWDFW LQIRUPDWLRQ
ZLOO QRW EH GLVFORVHG WR DQ\RQH
          +RZ PXFK PRQH\ ZLOO WKH /$6' SD\ IRU WKH WRWDO VHWWOHPHQW"
/$6' ZLOO SD\ D WRWDO RI  PLOOLRQ GROODUV +HUH¶V KRZ WKH PRQH\ ZLOO EH
GLYLGHG
        D 'HSHQGLQJ RQ KRZ PDQ\ SHRSOH PDNH FODLPV DQG FHUWDLQ GHFLVLRQV E\
           WKH FRXUW XS WR  PLOOLRQ ZLOO EH GLYLGHG DPRQJ FODVV PHPEHUV (DFK
           TXDOLI\LQJ FODVV PHPEHU ZKR ZRXOG QRW KDYH EHHQ ERRNHG LQWR WKH -DLO
           DEVHQW DQ ,&( KROG RU ZRXOG KDYH EHHQ UHOHDVHG ZKHQ WKHLU FULPLQDO
           FDVH HQGHG DEVHQW DQ ,&( KROG ZLOO UHFHLYH XS WR  SHU GD\ IRU
           HDFK GD\ WKH\ VKRXOG QRW KDYH EHHQ GHWDLQHG 7KH DPRXQW WKDW ZLOO EH
           SDLG WR HDFK SHUVRQ GHSHQGV RQ KRZ PDQ\ FODVV PHPEHUV PDNH FODLPV
           7KH PD[LPXP SHU FODLPDQW LV  ,Q DGGLWLRQ FHUWDLQ FODVV
Case 2:12-cv-09012-AB-FFM Document 610 Filed 11/25/20 Page 60 of 147 Page ID
                                 #:21175
Case 2:12-cv-09012-AB-FFM Document 610 Filed 11/25/20 Page 61 of 147 Page ID
                                 #:21176
Case 2:12-cv-09012-AB-FFM Document 610 Filed 11/25/20 Page 62 of 147 Page ID
                                 #:21177
Case 2:12-cv-09012-AB-FFM Document 610 Filed 11/25/20 Page 63 of 147 Page ID
                                 #:21178
Case
Case 2:12-cv-09012-AB-FFM
     2:12-cv-09012-AB-FFM Document
                          Document 604-4 Filed11/25/20
                                   610 Filed   10/30/20 Page
                                                         Page6424ofof147
                                                                      46 Page
                                                                         Page ID
                                                                               ID
                                 #:20995
                                 #:21179
Roy v. County of Los Angeles Y 

8QGHU WKH VHWWOHPHQW \RX DUH HQWLWOHG WR FRPSHQVDWLRQ IRU HDFK GD\ \RX ZHUH KHOG
DIWHU \RXU FULPLQDO FKDUJHV UHVROYHG HJ DIWHU D FRXUW RUGHUHG \RX UHOHDVHG RU DIWHU
\RX VHUYHG \RXU VHQWHQFH  <RX PD\ DOVR EH HQWLWOHG WR  LI \RX FDQ VD\ XQGHU
SHQDOW\ RI SHUMXU\ WKDW \RX KDG DFFHVV WR  DQG ZRXOG KDYH SRVWHG EDLO KDG
\RX EHHQ SHUPLWWHG WR GR VR
7R UHFHLYH PRQH\ \RX PXVW PDNH D FODLP E\ $XJXVW  
                     :KDW GR , QHHG WR GR WR PDNH D FODLP"
7KHUH DUH WKUHH ZD\V WR ILOH D FODLP
         *R WR >ZHEVLWH@
         (PDLO D FRS\ RI WKH HQFORVHG FODLP IRUP >HPDLO@
         0DLO D FRS\ RI WKH HQFORVHG FODLP IRUP >DGGUHVV@

,I \RX KDYH TXHVWLRQV HPDLO RU FDOO BBBBBBB
                         +RZ PXFK PRQH\ ZLOO , UHFHLYH"
7KH DPRXQW WKDW ZLOO EH SDLG WR HDFK SHUVRQ GHSHQGV RQ KRZ PDQ\ FODVV PHPEHUV
PDNH FODLPV (DFK FODVV PHPEHU ZKR VXEPLWV D FODLP ZLOO UHFHLYH D VKDUH RI WKH
VHWWOHPHQW EDVHG RQ WKH WRWDO QXPEHU RI GD\V WKH\ ZHUH GHWDLQHG VROHO\ RQ DQ
LPPLJUDWLRQ GHWDLQHU (DFK TXDOLI\LQJ FODVV PHPEHU ZLOO UHFHLYH XS WR  per
day RI MDLO RQ DQ LPPLJUDWLRQ GHWDLQHU XS WR D PD[LPXP RI 
,Q DGGLWLRQ FODVV PHPEHUV ZKR ZHUH QRW SHUPLWWHG WR SRVW EDLO ZLOO UHFHLYH 
IRU YLRODWLRQ RI WKHLU ULJKW WR SRVW EDLO SURYLGHG WKH\ FDQ PDNH WKH DSSURSULDWH
VZRUQ VWDWHPHQW
,I \RX GRQ¶W ILOH D FODLP RQ WLPH \RX ZLOO JHW QR PRQH\ ,W LV GLYLGHG RQO\ DPRQJ
WKRVH ZKR ILOH RQ WLPH
           +RZ GR , NQRZ P\ LQIRUPDWLRQ ZLOO EH NHSW FRQILGHQWLDO"
7KH SDUWLHV LQ WKLV FDVH DJUHH WR NHHS FRQILGHQWLDO DOO LQIRUPDWLRQ \RX VXEPLW
LQ FRQQHFWLRQ ZLWK WKH VHWWOHPHQW :H ZLOO QRW WHOO ,&( WKDW \RX VXEPLWWHG D
FODLP <RXU FRQWDFW LQIRUPDWLRQ DQG IDPLO\ PHPEHUV¶ FRQWDFW LQIRUPDWLRQ
ZLOO QRW EH GLVFORVHG WR DQ\RQH
         +RZ PXFK PRQH\ ZLOO WKH /$6' SD\ IRU WKH WRWDO VHWWOHPHQW"
/$6' ZLOO SD\ D WRWDO RI  PLOOLRQ GROODUV +HUH¶V KRZ WKH PRQH\ ZLOO EH
GLYLGHG
Case 2:12-cv-09012-AB-FFM Document 610 Filed 11/25/20 Page 65 of 147 Page ID
                                 #:21180
Case 2:12-cv-09012-AB-FFM Document 610 Filed 11/25/20 Page 66 of 147 Page ID
                                 #:21181
Case 2:12-cv-09012-AB-FFM Document 610 Filed 11/25/20 Page 67 of 147 Page ID
                                 #:21182
Case
Case 2:12-cv-09012-AB-FFM
     2:12-cv-09012-AB-FFM Document
                          Document 604-4 Filed11/25/20
                                   610 Filed   10/30/20 Page
                                                         Page6828ofof147
                                                                      46 Page
                                                                         Page ID
                                                                               ID
                                 #:20999
                                 #:21183
Roy v. County of Los Angeles Y 

)RU PRUH GHWDLOV JR WR WKH ZHEVLWH WLWOHG ZZZ          FRP 7KH ZHEVLWH KDV
OLQNV WR WKH FRPSOHWH VHWWOHPHQW GRFXPHQWV LQ WKLV FDVH DV ZHOO DV WKH PRWLRQ IRU
DWWRUQH\V¶ IHHV ,I \RX VWLOO KDYH TXHVWLRQV \RX PD\ FDOO >SKRQH  IRU FODLPV
DGPLQLVWUDWRU@
Case 2:12-cv-09012-AB-FFM Document 610 Filed 11/25/20 Page 69 of 147 Page ID
                                 #:21184
Case
Case 2:12-cv-09012-AB-FFM
     2:12-cv-09012-AB-FFM Document
                          Document 604-4 Filed11/25/20
                                   610 Filed   10/30/20 Page
                                                         Page7030ofof147
                                                                      46 Page
                                                                         Page ID
                                                                               ID
                                 #:21001
                                 #:21185
Roy v. County of Los Angeles Y 

FRPSHQVDWLRQ IRU HDFK GD\ \RX ZHUH KHOG DIWHU \RXU FULPLQDO FKDUJHV UHVROYHG HJ
DIWHU D FRXUW RUGHUHG \RX UHOHDVHG RU DIWHU \RX VHUYHG \RXU VHQWHQFH  $V H[SODLQHG
DERYH ZKHWKHU \RX DUH HQWLWOHG WR PRQH\ GHSHQGV RQ ZKHWKHU \RX KDG D UHPRYDO
RUGHU RU SHQGLQJ UHPRYDO SURFHHGLQJV DW WKH WLPH \RXU GHWDLQHU ZDV LVVXHG ,I \RX
PDNH D FODLP /$6' ZLOO SURYLGH WKH LQIRUPDWLRQ QHFHVVDU\ WR FRQILUP \RXU
HOLJLELOLW\
7R UHFHLYH PRQH\ \RX PXVW PDNH D FODLP E\ $XJXVW  
                     :KDW GR , QHHG WR GR WR PDNH D FODLP"
7KHUH DUH WKUHH ZD\V WR ILOH D FODLP
         *R WR >ZHEVLWH@
         (PDLO D FRS\ RI WKH HQFORVHG FODLP IRUP >HPDLO@
         0DLO D FRS\ RI WKH HQFORVHG FODLP IRUP >DGGUHVV@

,I \RX KDYH TXHVWLRQV HPDLO RU FDOO BBBBBBB
                         +RZ PXFK PRQH\ ZLOO , UHFHLYH"
7KH DPRXQW WKDW ZLOO EH SDLG WR HDFK SHUVRQ GHSHQGV RQ KRZ PDQ\ FODVV PHPEHUV
PDNH FODLPV (DFK FODVV PHPEHU ZKR VXEPLWV D FODLP ZLOO UHFHLYH D VKDUH RI WKH
VHWWOHPHQW EDVHG RQ WKH WRWDO QXPEHU RI GD\V WKH\ ZHUH GHWDLQHG VROHO\ RQ DQ
LPPLJUDWLRQ GHWDLQHU (DFK TXDOLI\LQJ FODVV PHPEHU ZLOO UHFHLYH XS WR  per
day RI MDLO RQ DQ LPPLJUDWLRQ GHWDLQHU XS WR D PD[LPXP RI 
&ODVV PHPEHUV ZKR ZHUH QRW SHUPLWWHG WR SRVW EDLO ZLOO DOVR UHFHLYH  IRU
YLRODWLRQ RI WKHLU ULJKW WR SRVW EDLO 7KLV GRHV QRW DSSO\ WR \RX 
,I \RX GRQ¶W ILOH D FODLP RQ WLPH \RX ZLOO JHW QR PRQH\ ,W LV GLYLGHG RQO\ DPRQJ
WKRVH ZKR ILOH RQ WLPH
           +RZ GR , NQRZ P\ LQIRUPDWLRQ ZLOO EH NHSW FRQILGHQWLDO"
7KH SDUWLHV LQ WKLV FDVH DJUHH WR NHHS FRQILGHQWLDO DOO LQIRUPDWLRQ \RX VXEPLW
LQ FRQQHFWLRQ ZLWK WKH VHWWOHPHQW :H ZLOO QRW WHOO ,&( WKDW \RX VXEPLWWHG D
FODLP <RXU FRQWDFW LQIRUPDWLRQ DQG IDPLO\ PHPEHUV¶ FRQWDFW LQIRUPDWLRQ
ZLOO QRW EH GLVFORVHG WR DQ\RQH
         +RZ PXFK PRQH\ ZLOO WKH /$6' SD\ IRU WKH WRWDO VHWWOHPHQW"
/$6' ZLOO SD\ D WRWDO RI  PLOOLRQ GROODUV +HUH¶V KRZ WKH PRQH\ ZLOO EH
GLYLGHG
Case 2:12-cv-09012-AB-FFM Document 610 Filed 11/25/20 Page 71 of 147 Page ID
                                 #:21186
Case 2:12-cv-09012-AB-FFM Document 610 Filed 11/25/20 Page 72 of 147 Page ID
                                 #:21187
Case 2:12-cv-09012-AB-FFM Document 610 Filed 11/25/20 Page 73 of 147 Page ID
                                 #:21188
Case
Case 2:12-cv-09012-AB-FFM
     2:12-cv-09012-AB-FFM Document
                          Document 604-4 Filed11/25/20
                                   610 Filed   10/30/20 Page
                                                         Page7434ofof147
                                                                      46 Page
                                                                         Page ID
                                                                               ID
                                 #:21005
                                 #:21189
Roy v. County of Los Angeles Y 

)RU PRUH GHWDLOV JR WR WKH ZHEVLWH WLWOHG ZZZ          FRP 7KH ZHEVLWH KDV
OLQNV WR WKH FRPSOHWH VHWWOHPHQW GRFXPHQWV LQ WKLV FDVH DV ZHOO DV WKH PRWLRQ IRU
DWWRUQH\V¶ IHHV ,I \RX VWLOO KDYH TXHVWLRQV \RX PD\ FDOO >SKRQH  IRU FODLPV
DGPLQLVWUDWRU@
Case 2:12-cv-09012-AB-FFM Document 610 Filed 11/25/20 Page 75 of 147 Page ID
                                 #:21190
Case
Case 2:12-cv-09012-AB-FFM
     2:12-cv-09012-AB-FFM Document
                          Document 604-4 Filed11/25/20
                                   610 Filed   10/30/20 Page
                                                         Page7636ofof147
                                                                      46 Page
                                                                         Page ID
                                                                               ID
                                 #:21007
                                 #:21191
Roy v. County of Los Angeles Y 

<RX DUH UHFHLYLQJ WKLV QRWLFH EHFDXVH /$6' UHFRUGV VKRZ WKDW \RX ZHUH MDLOHG
DIWHU \RX ZHUH HQWLWOHG WR UHOHDVH RQ \RXU FULPLQDO FKDUJHV /$6' UHFRUGV DOVR
VKRZ WKDW \RX ZHUH HQWLWOHG WR SRVW EDLO EXW QRQHWKHOHVV KDG D ³1R %DLO´ QRWDWLRQ
RQ \RXU /$6' UHFRUGV GXH WR \RXU ,&( KROG
8QGHU WKH VHWWOHPHQW \RX may EH HQWLWOHG WR FRPSHQVDWLRQ IRU HDFK GD\ \RX ZHUH
KHOG DIWHU \RXU FULPLQDO FKDUJHV UHVROYHG HJ DIWHU D FRXUW RUGHUHG \RX UHOHDVHG RU
DIWHU \RX VHUYHG \RXU VHQWHQFH  $V H[SODLQHG DERYH ZKHWKHU \RX DUH HQWLWOHG WR
PRQH\ GHSHQGV RQ ZKHWKHU \RX KDG D UHPRYDO RUGHU RU SHQGLQJ UHPRYDO
SURFHHGLQJV DW WKH WLPH \RXU GHWDLQHU ZDV LVVXHG ,I \RX PDNH D FODLP /$6' ZLOO
SURYLGH WKH LQIRUPDWLRQ QHFHVVDU\ WR FRQILUP \RXU HOLJLELOLW\
<RX PD\ DOVR EH HQWLWOHG WR  LI \RX FDQ VD\ XQGHU SHQDOW\ RI SHUMXU\ WKDW \RX
KDG DFFHVV WR  DQG ZRXOG KDYH SRVWHG EDLO KDG \RX EHHQ SHUPLWWHG WR GR VR
7R UHFHLYH PRQH\ \RX PXVW PDNH D FODLP E\ $XJXVW  
                     :KDW GR , QHHG WR GR WR PDNH D FODLP"
7KHUH DUH WKUHH ZD\V WR ILOH D FODLP
         *R WR >ZHEVLWH@
         (PDLO D FRS\ RI WKH HQFORVHG FODLP IRUP >HPDLO@
         0DLO D FRS\ RI WKH HQFORVHG FODLP IRUP >DGGUHVV@

,I \RX KDYH TXHVWLRQV HPDLO RU FDOO BBBBBBB
                         +RZ PXFK PRQH\ ZLOO , UHFHLYH"
7KH DPRXQW WKDW ZLOO EH SDLG WR HDFK SHUVRQ GHSHQGV RQ KRZ PDQ\ FODVV PHPEHUV
PDNH FODLPV &ODVV PHPEHUV ZKR ZHUH QRW SHUPLWWHG WR SRVW EDLO ZLOO DOVR UHFHLYH
 IRU YLRODWLRQ RI WKHLU ULJKW WR SRVW EDLO
7KH DPRXQW WKDW ZLOO EH SDLG WR HDFK SHUVRQ ZKR ZRXOG QRW KDYH EHHQ ERRNHG LQWR
MDLO DEVHQW DQ ,&( KROG RU ZRXOG KDYH EHHQ UHOHDVHG ZKHQ WKHLU FULPLQDO FDVH
HQGHG DEVHQW DQ ,&( KROG GHSHQGV RQ KRZ PDQ\ FODVV PHPEHUV PDNH FODLPV
(DFK TXDOLI\LQJ FODVV PHPEHU ZKR VXEPLWV D FODLP ZLOO UHFHLYH D VKDUH RI WKH
VHWWOHPHQW EDVHG RQ WKH WRWDO QXPEHU RI GD\V WKH\ ZHUH GHWDLQHG VROHO\ RQ DQ
LPPLJUDWLRQ GHWDLQHU (DFK TXDOLI\LQJ FODVV PHPEHU ZLOO UHFHLYH XS WR  per
day RI MDLO RQ DQ LPPLJUDWLRQ GHWDLQHU XS WR D PD[LPXP RI 
,I \RX GRQ¶W ILOH D FODLP RQ WLPH \RX ZLOO JHW QR PRQH\ ,W LV GLYLGHG RQO\ DPRQJ
WKRVH ZKR ILOH RQ WLPH
           +RZ GR , NQRZ P\ LQIRUPDWLRQ ZLOO EH NHSW FRQILGHQWLDO"
Case 2:12-cv-09012-AB-FFM Document 610 Filed 11/25/20 Page 77 of 147 Page ID
                                 #:21192
Case 2:12-cv-09012-AB-FFM Document 610 Filed 11/25/20 Page 78 of 147 Page ID
                                 #:21193
Case 2:12-cv-09012-AB-FFM Document 610 Filed 11/25/20 Page 79 of 147 Page ID
                                 #:21194
Case 2:12-cv-09012-AB-FFM Document 610 Filed 11/25/20 Page 80 of 147 Page ID
                                 #:21195
Case 2:12-cv-09012-AB-FFM Document 610 Filed 11/25/20 Page 81 of 147 Page ID
                                 #:21196
Case
Case 2:12-cv-09012-AB-FFM
     2:12-cv-09012-AB-FFM Document
                          Document 604-4 Filed11/25/20
                                   610 Filed   10/30/20 Page
                                                         Page8242ofof147
                                                                      46 Page
                                                                         Page ID
                                                                               ID
                                 #:21013
                                 #:21197
Roy v. County of Los Angeles Y 

8QGHU WKH VHWWOHPHQW \RX DUH HQWLWOHG WR  LI \RX FDQ VD\ XQGHU SHQDOW\ RI
SHUMXU\ WKDW \RX KDG DFFHVV WR  DQG ZRXOG KDYH SRVWHG EDLO KDG \RX EHHQ
SHUPLWWHG WR GR VR
7R UHFHLYH PRQH\ \RX PXVW PDNH D FODLP E\ $XJXVW  
                     :KDW GR , QHHG WR GR WR PDNH D FODLP"
7KHUH DUH WKUHH ZD\V WR ILOH D FODLP
         *R WR >ZHEVLWH@
         (PDLO D FRS\ RI WKH HQFORVHG FODLP IRUP >HPDLO@
         0DLO D FRS\ RI WKH HQFORVHG FODLP IRUP >DGGUHVV@

,I \RX KDYH TXHVWLRQV HPDLO RU FDOO BBBBBBB
                         +RZ PXFK PRQH\ ZLOO , UHFHLYH"
&ODVV PHPEHUV ZKR ZHUH QRW SHUPLWWHG WR SRVW EDLO ZLOO UHFHLYH  IRU YLRODWLRQ
RI WKHLU ULJKW WR SRVW EDLO LI WKH\ TXDOLI\ DQG ILOH WKH SURSHU VZRUQ VWDWHPHQW /$6'
UHFRUGV VKRZ \RX DV VXFK D SHUVRQ
7KH DPRXQW WKDW ZLOO EH SDLG WR HDFK SHUVRQ ZKR ZRXOG QRW KDYH EHHQ ERRNHG LQWR
MDLO DEVHQW DQ ,&( KROG RU ZRXOG KDYH EHHQ UHOHDVHG ZKHQ WKHLU FULPLQDO FDVH
HQGHG DEVHQW DQ ,&( KROG GHSHQGV RQ KRZ PDQ\ FODVV PHPEHUV PDNH FODLPV
(DFK TXDOLI\LQJ FODVV PHPEHU ZKR VXEPLWV D FODLP ZLOO UHFHLYH D VKDUH RI WKH
VHWWOHPHQW EDVHG RQ WKH WRWDO QXPEHU RI GD\V WKH\ ZHUH GHWDLQHG VROHO\ RQ DQ
LPPLJUDWLRQ GHWDLQHU (DFK TXDOLI\LQJ FODVV PHPEHU ZLOO UHFHLYH XS WR  per
day RI MDLO RQ DQ LPPLJUDWLRQ GHWDLQHU XS WR D PD[LPXP RI 
,I \RX GRQ¶W ILOH D FODLP RQ WLPH \RX ZLOO JHW QR PRQH\ ,W LV GLYLGHG RQO\ DPRQJ
WKRVH ZKR ILOH RQ WLPH
           +RZ GR , NQRZ P\ LQIRUPDWLRQ ZLOO EH NHSW FRQILGHQWLDO"
7KH SDUWLHV LQ WKLV FDVH DJUHH WR NHHS FRQILGHQWLDO DOO LQIRUPDWLRQ \RX VXEPLW
LQ FRQQHFWLRQ ZLWK WKH VHWWOHPHQW :H ZLOO QRW WHOO ,&( WKDW \RX VXEPLWWHG D
FODLP <RXU FRQWDFW LQIRUPDWLRQ DQG IDPLO\ PHPEHUV¶ FRQWDFW LQIRUPDWLRQ
ZLOO QRW EH GLVFORVHG WR DQ\RQH
         +RZ PXFK PRQH\ ZLOO WKH /$6' SD\ IRU WKH WRWDO VHWWOHPHQW"
/$6' ZLOO SD\ D WRWDO RI  PLOOLRQ GROODUV +HUH¶V KRZ WKH PRQH\ ZLOO EH
GLYLGHG
Case 2:12-cv-09012-AB-FFM Document 610 Filed 11/25/20 Page 83 of 147 Page ID
                                 #:21198
Case 2:12-cv-09012-AB-FFM Document 610 Filed 11/25/20 Page 84 of 147 Page ID
                                 #:21199
Case 2:12-cv-09012-AB-FFM Document 610 Filed 11/25/20 Page 85 of 147 Page ID
                                 #:21200
Case
Case 2:12-cv-09012-AB-FFM
     2:12-cv-09012-AB-FFM Document
                          Document 604-4 Filed11/25/20
                                   610 Filed   10/30/20 Page
                                                         Page8646ofof147
                                                                      46 Page
                                                                         Page ID
                                                                               ID
                                 #:21017
                                 #:21201
Roy v. County of Los Angeles Y 

)RU PRUH GHWDLOV JR WR WKH ZHEVLWH WLWOHG ZZZ          FRP 7KH ZHEVLWH KDV
OLQNV WR WKH FRPSOHWH VHWWOHPHQW GRFXPHQWV LQ WKLV FDVH DV ZHOO DV WKH PRWLRQ IRU
DWWRUQH\V¶ IHHV ,I \RX VWLOO KDYH TXHVWLRQV \RX PD\ FDOO >SKRQH  IRU FODLPV
DGPLQLVWUDWRU@
 Case2:12-cv-09012-AB-FFM
Case  2:12-cv-09012-AB-FFM Document
                            Document610
                                     604-5Filed
                                             Filed 10/30/20Page
                                                11/25/20     Page
                                                                87 1ofof147
                                                                         3 Page
                                                                            PageID
                                                                                 ID
                                  #:21018
                                  #:21202




                        EXHIBIT C
       Case2:12-cv-09012-AB-FFM
      Case  2:12-cv-09012-AB-FFM Document
                                  Document610
                                           604-5Filed
                                                   Filed 10/30/20Page
                                                      11/25/20     Page
                                                                      88 2ofof147
                                                                               3 Page
                                                                                  PageID
                                                                                       ID
9HUVLRQ                                #:21019
                                        #:21203
                                                    5R\ Y &RXQW\ RI /RV $QJHOHV
                                                      FR +HIIOHU &ODLPV *URXS
                                                          32 %R[ ;;;;
                                                             $''5(66
                                                  &/$66 $&7,21 &/$,0 )250
   ,Q RUGHU WR UHFHLYH PRQH\ IURP WKH 6HWWOHPHQW SOHDVH FRPSOHWH DQG UHWXUQ WKLV &ODLP )RUP WR WKH
      6HWWOHPHQW $GPLQLVWUDWRU DW WKH DERYH DGGUHVV SRVWPDUNHG E\ '$7(  '2 127 '(/$<

   _________________________________ &ODLP                                    1DPH$GGUHVV &KDQJHV LI DQ\
   )LUVW /DVW SUHSULQW
   FR SUHSULQW
   $GGUHVV SUHSULQW                                                  )LUVW 1DPH              /DVW 1DPH
   &LW\ 67 =LS SUHSULQW

                                                                      $GGUHVV


(PDLO DGGUHVV                                                                                    
                                                                      &LW\                            6WDWH   =LS


0RELOH 3KRQH 1XPEHU                                                   $OWHUQDWH 3KRQH LI DQ\


$UHD &RGH                                                             $UHD &RGH

'DWH RI %LUWK BBBBBB  BBBBBB  BBBBBB
               0RQWK 'D\         <HDU

/DVW  'LJLWV RI 6RFLDO 6HFXULW\ 1XPEHU LI DSSOLFDEOH  BBBB BBBB BBBB BBBB

2WKHU 1DPHV , +DYH 8VHG

%\ VLJQLQJ WKLV IRUP , DP FRQILUPLQJ XQGHU SHQDOW\ RI SHUMXU\
    , DP WKH SHUVRQ LGHQWLILHG DERYH
    , XQGHUVWDQG , ZLOO EH OLPLWHG WR WKH IRUPXOD IRU GDPDJHV DSSURYHG E\ WKH &RXUW DQG WKDW GHWHUPLQDWLRQV
      RI WKH QXPEHU RI GD\V IRU ZKLFK , DP HQWLWOHG WR FRPSHQVDWLRQ LI DQ\ ZLOO EH EDVHG H[FOXVLYHO\ RQ WKH
      UHFRUGV RI WKH /RV $QJHOHV 6KHULII¶V 'HSDUWPHQW WKH ³/$6'´ 

'DWH                                           6LJQDWXUH
            PPGG\\\\

<RX PXVW NHHS WKH 6HWWOHPHQW $GPLQLVWUDWRU DSSULVHG RI \RXU FRQWDFW LQIRUPDWLRQ DW DOO WLPHV ,I \RX PRYH SOHDVH
LPPHGLDWHO\ XSGDWH WKH VHWWOHPHQW DGPLQLVWUDWRU E\ PDLO DW WKH DGGUHVV DERYH RU E\ HPDLO DW (0$,/




                                           4XHVWLRQV" 9LVLW 85/ RU FDOO WROOIUHH DW 3+21(
       Case2:12-cv-09012-AB-FFM
      Case  2:12-cv-09012-AB-FFM Document
                                  Document610
                                           604-5Filed
                                                   Filed 10/30/20Page
                                                      11/25/20     Page
                                                                      89 3ofof147
                                                                               3 Page
                                                                                  PageID
                                                                                       ID
9HUVLRQ                                #:21020
                                        #:21204
                                                    5R\ Y &RXQW\ RI /RV $QJHOHV
                                                      FR +HIIOHU &ODLPV *URXS
                                                          32 %R[ ;;;;
                                                             $''5(66
                                                  &/$66 $&7,21 &/$,0 )250
   ,Q RUGHU WR UHFHLYH PRQH\ IURP WKH 6HWWOHPHQW SOHDVH FRPSOHWH DQG UHWXUQ WKLV &ODLP )RUP WR WKH
      6HWWOHPHQW $GPLQLVWUDWRU DW WKH DERYH DGGUHVV SRVWPDUNHG E\ '$7(  '2 127 '(/$<

   _________________________________ &ODLP                                   1DPH$GGUHVV &KDQJHV LI DQ\
   )LUVW /DVW SUHSULQW
   FR SUHSULQW
   $GGUHVV SUHSULQW                                                 )LUVW 1DPH              /DVW 1DPH
   &LW\ 67 =LS SUHSULQW

                                                                     $GGUHVV


(PDLO DGGUHVV                                                                                   
                                                                     &LW\                            6WDWH   =LS


0RELOH 3KRQH 1XPEHU                                                   $OWHUQDWH 3KRQH LI DQ\


$UHD &RGH                                                            $UHD &RGH

'DWH RI %LUWK BBBBBB  BBBBBB  BBBBBB
               0RQWK 'D\         <HDU

/DVW  'LJLWV RI 6RFLDO 6HFXULW\ 1XPEHU LI DSSOLFDEOH  BBBB BBBB BBBB BBBB

2WKHU 1DPHV , +DYH 8VHG
%\ VLJQLQJ WKLV IRUP , DP FRQILUPLQJ XQGHU SHQDOW\ RI SHUMXU\
    , DP WKH SHUVRQ LGHQWLILHG DERYH
    , XQGHUVWDQG , ZLOO EH OLPLWHG WR WKH IRUPXOD IRU GDPDJHV DSSURYHG E\ WKH &RXUW DQG WKDW GHWHUPLQDWLRQV
      RI WKH QXPEHU RI GD\V IRU ZKLFK , DP HQWLWOHG WR FRPSHQVDWLRQ LI DQ\ ZLOO EH EDVHG H[FOXVLYHO\ RQ WKH
      UHFRUGV RI WKH /RV $QJHOHV 6KHULII¶V 'HSDUWPHQW WKH ³/$6'´ 
    $W WKH WLPH RI P\ LQFDUFHUDWLRQ ,  KDG DFFHVV WR DW OHDVW  WKDW FRXOG KDYH EHHQ XVHG WR SRVW
      EDLO DQG  KDG LW QRW EHHQ IRU P\ LPPLJUDWLRQ KROG , ZRXOG KDYH SRVWHG EDLO WR EH UHOHDVHG IURP
      MDLO

'DWH                                           6LJQDWXUH
            PPGG\\\\

<RX PXVW NHHS WKH 6HWWOHPHQW $GPLQLVWUDWRU DSSULVHG RI \RXU FRQWDFW LQIRUPDWLRQ DW DOO WLPHV ,I \RX PRYH SOHDVH
LPPHGLDWHO\ XSGDWH WKH VHWWOHPHQW DGPLQLVWUDWRU E\ PDLO DW WKH DGGUHVV DERYH RU E\ HPDLO DW (0$,/


                                           4XHVWLRQV" 9LVLW 85/ RU FDOO WROOIUHH DW 3+21(
Case 2:12-cv-09012-AB-FFM
Case 2:12-cv-09012-AB-FFM Document
                          Document 610
                                   604-6Filed
                                           Filed 10/30/20Page
                                               11/25/20    Page
                                                              901ofof147
                                                                      58 Page
                                                                         Page ID
                                                                              ID
                                 #:21021
                                 #:21205




                        EXHIBIT D
                     Case 2:12-cv-09012-AB-FFM
                     Case 2:12-cv-09012-AB-FFM Document
                                               Document 610
                                                        604-6Filed
                                                                Filed 10/30/20Page
                                                                    11/25/20    Page
                                                                                   912ofof147
                                                                                           58 Page
                                                                                              Page ID
                                                                                                   ID
                                                      #:21022
                                                      #:21206




                                                                                              FEES & COSTS PROPOSAL

               Case Name:           Roy v County of Los Angeles                                                                                 Case type: Civil Rights
                     Date:          October 29, 2020
       Firm Submitted to :          Kaye, McLane, Bednarski & Litt, LLP
            Firm Contact :          Lindsay Battles, Esq.
            Submitted by:           Mark Rapazzini, Esq.                                                                              Phone: 408-656-0808
                    Email:          mrapazzini@hefflerclaims.com
            Submitted by:           Jeanne Finegan, APR                                                                               Phone: 503-579-0746
                    Email:          jfinegan@hfmediallc.com



                                                                                                                                       VOLUME                                RATE ($)      TOTAL ($)
I.      Case Setup
        Skip-Trace the entire class list using TransUnion prior to mailing Notice Packages (mail and email addresses, phone #s)        21,342      Number of Records           0.50      10,671.00

II.     Notification/Correspondence Fees & Costs
        (1) Printing and Mailing Notice (See Term 2)
        Set up, format and proof 8 different 5 page notices & claim forms & opt-out form                                                  20                  Hourly        125 00        2,500.00
        Submit file to NCOA -set up fee (Standardize address formats for postal discounts)                                                 1                One-Time        250.00          250 00
        Prin8t, address and deliver to Post Office 8 Notices & Claim Forms & Opt-Out Forms- (Number of Pages 10 per notice package,
        5 pages in English and 5 in Spanish) - initally to 21,342 class members, then to 2 Known Acquanintences per                    55,000                 Notices          0.58      31,900 00
        Postage for notice mailing in the US                                                                                           40,000                 Notices          0.42      16,800.00
        Postage for notice mailing internationally                                                                                     15,000                 Notices          1.20      18,000.00

        (2) Processing Undeliverable Notices
        Process Notices returned as undeliverable - Assuming 33% undeliverable of initial mailing                                      18,150                 Notices          0.25       4,537.50
        Skip-tracing - Lexis Nexis                                                                                                     18,150                  Traces          0.50       9,075.00
        Re-mail a returned Notice to a new address (includes data entry, excludes postage)                                             10,000                 Notices          1.00      10,000 00
        Postage for remailing returned Notice to new address                                                                           10,000                 Notices          0.42       4,200.00

        (3) Email Blast - Notification
        Generate the list of applicable email addresses - 5 different lists                                                                5             One-Time Fee       200 00        1,000.00
        Release initial email blast                                                                                                        1                 Per Blast      250 00          250 00
        Release reminder email blasts (4 times)                                                                                            4                 Per Blast      250 00        1,000.00
        Skip-Tracing for emails                                                                                                                     Per bounced email                          -

        (4) Text Blast - Notification
        Generate the list of applicable cell phone numbers                                                                                 5            One-Time Fee         500 00       2,500.00
        Release text blast                                                                                                                 1                Per Blast      1,500 00       1,500 00
        Release reminder text blasts (5 times)                                                                                             4                Per Blast      1,500 00       6,000 00

III.    Creation and maintenance of a website (English and Spanish)
        Set-up website with online Claim Filing capability                                                                                 1            One-Time Fee       7,000 00       7,000 00
        Monthly maintenance, including hosting (per month)                                                                                12                 Months          150 00       1,800.00
        Modifications to post-production website                                                                                           1                  Hourly         150 00         150 00

IV.     Call Center (See Term 6)
        Set-up and training - English and Spanish Speaking Operators                                                                        1           One-Time Fee        750 00          750 00
        Live Operator - Operator Minutes - assumes 2% of class call and predominantly Spanish speaking class callers                    2,134             Per Minute          1.25        2,667.50

V.      Media Campaign
        Standard Size publications: (See Term 4)
           See HF Media's Separate Proposal                                                                                                1                One-Time     159,577.00     159,577 00


VI.     Process Claim Forms, Deficiencies and Rejections
        Hard Copy Opt In or Claim Forms - includes mail pick up, sorting & entering in system (from assumptions below)                    860                  Claims          3.50       3,010.00
        Online Opt In or Claim Forms (from assumptions below)                                                                           1,274                  Claims          0.50         637 00


VII.    Dispute Resolutions / Validation of Claims
        Review of Claims Filed - Blended rate                                                                                             25                    Hours       100 00        2,500.00
        Validation of Information on Submitted Claims to database - Blended rate                                                          20                    Hours        75 00        1,500.00




                 PRIV LEGED AND CONF DENTIAL (PAGE 1 OF 4)
                   Case 2:12-cv-09012-AB-FFM
                   Case 2:12-cv-09012-AB-FFM Document
                                             Document 610
                                                      604-6Filed
                                                              Filed 10/30/20Page
                                                                  11/25/20    Page
                                                                                 923ofof147
                                                                                         58 Page
                                                                                            Page ID
                                                                                                 ID
                                                    #:21023
                                                    #:21207




                                                                                              FEES & COSTS PROPOSAL

              Case Name:          Roy v County of Los Angeles                                                                             Case type: Civil Rights
                    Date:         October 29, 2020
      Firm Submitted to :         Kaye, McLane, Bednarski & Litt, LLP
           Firm Contact :         Lindsay Battles, Esq.
           Submitted by:          Mark Rapazzini, Esq.                                                                      Phone: 408-656-0808
                   Email:         mrapazzini@hefflerclaims.com
           Submitted by:          Jeanne Finegan, APR                                                                       Phone: 503-579-0746
                   Email:         jfinegan@hfmediallc.com



                                                                                                                                 VOLUME                               RATE ($)     TOTAL ($)
VIII. Distribution Services (See Term 9)
       Generate distribution list                                                                                                     1             One-Time         750 00         750 00
       Processing and printing distribution checks to class members - conventional checks                                         2,400             Per Check          0.50       1,200.00
       Postage for mailing checks - conventional checks                                                                           2,400             Per Check          0.50       1,200.00
       Process checks returned as undeliverable (includes data entry)                                                                24             Per Check          2.50          60 00
       All work on reissuance of checks                                                                                               8                Hourly         85 00         680 00
       Reminder letters/calls to claimants with uncashed checks                                                                     200             Per Letter         2.50         500 00
       Postage for correspondence and reminder letters                                                                              200             Per Check          0.50         100 00
       Print and Mail Reissues - conventional checks                                                                                 24             Per Check          2.50          60 00
       Postage for mailing reissued checks - conventional checks                                                                     24             Per Check          0.50          12 00

       TAX REPORTING
       Recording and reconciling SFA activity during the year                                                                       15                 Hourly         100 00      1,500.00
       Preparation of Qualified Settlement Fund Annual Federal Form 1120-SF (See Term 7)                                             2                  Years       1,500 00      3,000 00

IX.    Fees
       Partner                                                                                                                       4                  Hours        230 00         920 00
       Project Management (includes managers and domain leaders) - blended rates                                                   140                  Hours        150 00      21,000.00
       Staff - blended rates                                                                                                       100                  Hours         85 00       8,500.00
       Clerical or Data Entry Time (includes time working on broker requests and responses)                                         25                  Hours         65 00       1,625.00
       Technical Consulting - blended rates                                                                                         30                  Hours        150 00       4,500.00

X.     Mail Handling, Scanning & Data/Image Storing (See Term 5 below)
       Scanning set-up charges                                                                                                        1          One-Time Fee         50 00          50 00
       Scanning/images of Documents (Mail list, claims, correspondence , returns - include all pages and envelopes)               8,250               per scan         0.15       1,237 50
       Data/Image Storage including electronic claims received                                                                       12            per month          10 00         120 00

XI.    Out-of-Pocket Costs
                                                                                                                                                             3,10
       Cost estimates                                                                                                                            estimated                          3,000




                                                                                                                             ESTIMATED FEES & COSTS                              349,790




                                  KEY ASSUMPTIONS USED TO PREPARE THIS PROPOSAL - 10% CLAIMS RATE - 60% ELECTRONIC & 40% PAPER
                                  Class Size                                                                                     21,342
                                  Estimated Number of Notice/Claim Form Packages Mailed to Class                                 55,000
                                  Estimated Number of Notices emailed to Class
                                  Estimated Claim/Opt In Forms Filed Manually                                                       860
                                  Estimated Claim/Opt In Forms Filed Electronically                                               1,274


                                  Communication to Claimants
                                     Mailed Forms/Notice packages requested

                                  Call Center
                                        Number of Calls in IVR System



               PRIV LEGED AND CONF DENTIAL (PAGE 2 OF 4)
                      Case 2:12-cv-09012-AB-FFM
                      Case 2:12-cv-09012-AB-FFM Document
                                                Document 610
                                                         604-6Filed
                                                                 Filed 10/30/20Page
                                                                     11/25/20    Page
                                                                                    934ofof147
                                                                                            58 Page
                                                                                               Page ID
                                                                                                    ID
                                                       #:21024
                                                       #:21208




                                                                                                  FEES & COSTS PROPOSAL

                Case Name:           Roy v County of Los Angeles                                                                                                  Case type: Civil Rights
                      Date:          October 29, 2020
        Firm Submitted to :          Kaye, McLane, Bednarski & Litt, LLP
             Firm Contact :          Lindsay Battles, Esq.
             Submitted by:           Mark Rapazzini, Esq.                                                                                             Phone: 408-656-0808
                     Email:          mrapazzini@hefflerclaims.com
             Submitted by:           Jeanne Finegan, APR                                                                                              Phone: 503-579-0746
                     Email:          jfinegan@hfmediallc.com



                                                                                                                                                         VOLUME                             RATE ($)   TOTAL ($)
                                                  # of class members
                                                  minutes per call
                                                            Total minutes                                                                                                         0

                                           Number of Calls to Operator
                                                % of class members                                                                                        2 00%
                                                minutes per call                                                                                              5
                                                          Total Minutes                                                                                                        2,134
                                                          Total Hours                                                                                                             36


TERMS:
   1
         The postage rates on this schedule are at either the full first-class rates or the estimated pre-sort discount first class rates. The actual pre-sort postage
         discounts received will be passed through and only the net postage amount billed to us will be charged to the case.
   2
         Notice printing costs is an estimate. The billed cost of printing the Notice will be based on the actual volumes, number of pages and other requirements
         specified.
   3
         Out of Pocket expenses include photocopies, document storage, PO Box rental, delivery charges, sales tax, etc. Any bank fees charged by the financial
         institution for the escrow account will also be included in this section (see term 10).
   4
         Published Summary Notice amounts are based on standard size ads, actual prices will be determined once the final Notice layout is determined.
   5
         Our process is to scan and electronically preserve all undeliverable returned notices and checks. We would then shred and discard the paper
         versions. This process will be completed for all cases unless the Settlement Agreement or Approval Order requires these hard copy documents
         to be maintained and stored.
   6
         Live operators will be charged based on the time they are available to accept calls based on a reasonably staffed basis during business hours.
         There will be a minimum monthly charge for the call center services.
   7
         Time spent on resolving any tax notices received would be charged at our normal hourly rates.
   8
         The claim form used will be in the format approved by the court. Any modification will be to format the document for printing purposes or for data
         capture purposes. Any modification will not alter the requirements of the claim form.
   9
         Post Distribution services are not included in this estimate, unless such specified services are priced, and expressly stated to be included. HCG's
         standard practice is to mail checks and remail any returned undeliverable checks where the Post Office has provided a forwarding address.
         Any services beyond HCG's standard practice are considered Post Distribution services and are billed at our hourly rates.
   10
         The financial institution will charge a fee for the services rendered in processing and clearing checks. This includes processing and disbursement
         services for all checks presented for payment, positive pay services, image availability, on-line account transaction and exception reporting, full
         reconciliation reports. This amount is a pass-through cost and is not included in the total estimate above.
   11
         Securities case - for any claims submitted with more than 25 transactions, each group of 25 transactions will be charged as a submitted claim.



CONDITIONS:
The pricing in this proposal is valid for ninety days after submission to Counsel. HCG reserves the right to amend or withdraw the
proposal at its discretion after the ninety days has passed.

The information in the original database should be in proper condition to be used for its intended purpose. HCG will not be responsible for any errors due to
modifications needed to the original database to put the information in the proper format. The proposed rates above anticipate that the mailing data is in a useable
format. Any detailed work to generate a proper mailing list will be charged our standard billing rates per hour.

HCG requires that postage and any certain printing costs will be payable within 5 days prior to the scheduled mailing date unless other arrangements are agreed
to prior to the commencement of the contract.




                  PRIV LEGED AND CONF DENTIAL (PAGE 3 OF 4)
                    Case 2:12-cv-09012-AB-FFM
                    Case 2:12-cv-09012-AB-FFM Document
                                              Document 610
                                                       604-6Filed
                                                               Filed 10/30/20Page
                                                                   11/25/20    Page
                                                                                  945ofof147
                                                                                          58 Page
                                                                                             Page ID
                                                                                                  ID
                                                     #:21025
                                                     #:21209




                                                                                          FEES & COSTS PROPOSAL

              Case Name:          Roy v County of Los Angeles                                                                                  Case type: Civil Rights
                    Date:         October 29, 2020
      Firm Submitted to :         Kaye, McLane, Bednarski & Litt, LLP
           Firm Contact :         Lindsay Battles, Esq.
           Submitted by:          Mark Rapazzini, Esq.                                                                               Phone: 408-656-0808
                   Email:         mrapazzini@hefflerclaims.com
           Submitted by:          Jeanne Finegan, APR                                                                                Phone: 503-579-0746
                   Email:         jfinegan@hfmediallc.com



                                                                                                                                      VOLUME                             RATE ($)   TOTAL ($)
Acceptance of any proposal must be given in written format either by a signed engagement letter or other documented communication.




                PRIV LEGED AND CONF DENTIAL (PAGE 4 OF 4)
Case 2:12-cv-09012-AB-FFM
Case 2:12-cv-09012-AB-FFM Document
                          Document 610
                                   604-6Filed
                                           Filed 10/30/20Page
                                               11/25/20    Page
                                                              956ofof147
                                                                      58 Page
                                                                         Page ID
                                                                              ID
                                 #:21026
                                 #:21210




Situation Analysis
This lawsuit alleges that the Los Angeles Sheriff’s Department improperly held jailed inmates on
immigration detainers after they became due for release.


Approach
There are two of complexities in this case: 1) name, address, email, and phone records may be incomplete
and unreliable; and 2) a percentage of the population may no longer reside in the Los Angeles area and
are likely dispersed across the state or have been deported back to Mexico or other countries found in
defendants’ data.

In consideration of these complexities, page six of the Request for Proposal also instructs that most of
the detainees were released into the Los Angeles community. With these factors in mind, the proposed
outreach effort will include a tiered1 approach to notice, which will provide the heaviest media weight in
the Los Angeles market and then extend the outreach throughout California, nationwide and in Mexico,
and where data instructs, other Central American countries. All outreach materials, commercials and
advertisements will be in Spanish. We also intend to create a ‘halo’ effect to this outreach by utilizing
influencers and trusted sources such as immigration and human rights advocates, religious leaders,
Catholic Priests and social workers, among others to extend our messaging. The Outreach efforts
described below are estimated to reach at least 70% of all Hispanic/Spanish speaking adults in the Los
Angeles DMA.


                                               Outreach Snapshot


                           Los Angeles               California        United States              Mexico+

Local Spanish Television           X

Local Spanish Radio                X

Google Search                      X                          X                                            X

Social Media                       X                          X                          X                 X

Community Outreach                 X                          X                                            X

Press Release                      X                          X                          X                 X


1
  A tiered approach to Notice has been approved by courts in other international notice programs including Air Cargo
Shipping Services Antitrust Litigation, case number 1:06-md-01775-CBA-VVP, in the U.S. District E.D. New York;
Dover, et al. v. British Airways PLC, Case No. 1:12-cv-05567, in the U.S. E.D. New York; In re Mexico Money Transfer
Litig., 164 F. Supp. 2d 1002 N.D. Ill. 2000; In re Western Union Money Transfer Litig., No 01-335, 2004 WL 3709932,
E.D. NY 2004; and In Re Royal Ahold N. Sec & Erisa Litig., 437 F. Supp 2d 467, D. Md. 2006; among others.



1|Page
Case 2:12-cv-09012-AB-FFM
Case 2:12-cv-09012-AB-FFM Document
                          Document 610
                                   604-6Filed
                                           Filed 10/30/20Page
                                               11/25/20    Page
                                                              967ofof147
                                                                      58 Page
                                                                         Page ID
                                                                              ID
                                 #:21027
                                 #:21211



United States
Los Angeles Broadcast
Approximately 400, :30-second television commercials will air in Spanish over two weeks across KMEX
and KFTR.
To further support the effort, over 300, :60-second radio commercials will air on:
    x KRCD-FM Spanish Adult Hits 103.9
    x KTNQ-AM Spanish News/Talk 1020
    x KSCA-FM Mexican Regional 101.9
    x KMLA-FM Mexican Regional format
    x Radio Indígena

The advertising schedules include commercials in popular programming such as Dr. César Lozano Show.
Dr. César Lozano has a master's in Public Health and a subspecialty on Health in the Workplace. He is
one of the most requested speakers in Mexico, the United States, Central and South America and is the
host of "For the pleasure of living" an MVS Radio network broadcast across more than 50 stations in
Mexico, Argentina and the United States.

Further, we plan to include Radio Indígena, a radio station for indigenous Mexican languages in the
Oxnard-Ventura area. According to our research, approximately one-third of Mexican and Central
American immigrant workers in California speak indigenous languages, including Trique and Mixtec.
This station provides programming for thousands of Mexican and Central American workers who speak
Mixtec or other indigenous Central American languages.

Radio stations were carefully selected using media research from Arbitron and Scarborough ratings.
These research sources identify stations that appeal to Hispanic adults, adults who prefer to speak
Spanish and Hispanic adults with a lower household income.

U.S. Facebook and Instagram
The proposed notice program will include the social media platforms Facebook and Instagram. Using
defendant-provided data, we will create a custom list of known class members by matching Facebook
and Instagram profiles using email addresses, phone numbers or physical addresses.

To expand this targeting to qualified potential class members, HF Media will target individuals in
California with the names (only) of the class members. This use of class members’ names will match
Facebook users who have the same names as class members, thereby creating a custom audience of
more qualified individuals.

Further, we plan to target followers of immigrant and migration resources, health and welfare services,
public defenders in Los Angeles, immigration attorneys in Los Angeles, immigration resource groups, day
labor groups and Catholic relief services.

U.S. Community Based Outreach
Importantly, we recognize that trust in the message will be critically important to this notice program.
We plan to extend outreach through associations that provide support or services to migrant and
unauthorized immigrant populations. To the extent possible, we will send an informational cover letter
to the identified organizations asking for additional coverage. The cover letter will request that the

2|Page
Case 2:12-cv-09012-AB-FFM
Case 2:12-cv-09012-AB-FFM Document
                          Document 610
                                   604-6Filed
                                           Filed 10/30/20Page
                                               11/25/20    Page
                                                              978ofof147
                                                                      58 Page
                                                                         Page ID
                                                                              ID
                                 #:21028
                                 #:21212


organizations distribute information about the Settlement and class member rights via their own email,
web, newsletters, blogs and various other channels. To that end, we plan to work with trusted
community, religious and human rights organizations including Justice In Motion, over 60 Catholic
churches in Los Angeles, the Catholic Charities of Los Angeles, International Catholic Migration
Commission, Border Angels, the Legal Aid Foundation of Los Angeles, Immigrant Fund of LA, Esperanza
Immigrant Rights, numerous Day Labor Centers in LA, Latino Resources.org, Human Rights First
Immigration LA, Coalition for Human Rights and the Mexican American Legal Defense, among others.

U.S. Press Release
A press release will be issued in English and Spanish across the US1 plus National Hispanic newslines
(includes distribution in California). Further, we will encourage the Catholic News Agency to also
disseminate our release to various parishes in the United States.




Mexico
Mexico Facebook and Instagram
To best utilize the media budget, we propose to heavily rely on the defendant-provided data to narrow
and thoughtfully target potential class members through the social media channels Facebook and
Instagram.

HF Media will examine the data to determine the best ways to narrowly target potential class members.
This could include:

    x   Facebook custom audience of qualified potential class members (consistent with tactics to the
        U.S.), that matches class member names to individuals in Mexico with those same names.
    x   Geo-targeting to the hometowns of class members (dependent on available data from
        defendant.) Alternately, per Migration Policy reporting, we can see where the majority of
        unauthorized immigrants come from in Mexico and can target using these identified locations.
    x   We would also look to defendants’ data to narrow the targeting by age, gender and
        geographical location.

Mexico Search
HF Media will employ keyword search on Google Ads. Representative key terms will include, but are not
limited border crossing, Mexico border crossing requirements, migrant jobs, migrant work, legal help for
migrants and work in California, among others.

Mexico Press Release
A press release will be distributed over PR Newswire’s Mexico Newslines. PR Newswire delivers to
thousands of print and broadcast newsrooms worldwide, as well as websites, databases and online
services including featured placement in news sections of leading portals.

Mexico Community Based Outreach
HF Media will send a cover letter and press release to the identified organizations asking for additional
coverage. To the extent possible, HF Media will coordinate with each party to provide information about


3|Page
Case 2:12-cv-09012-AB-FFM
Case 2:12-cv-09012-AB-FFM Document
                          Document 610
                                   604-6Filed
                                           Filed 10/30/20Page
                                               11/25/20    Page
                                                              989ofof147
                                                                      58 Page
                                                                         Page ID
                                                                              ID
                                 #:21029
                                 #:21213


the Settlement for the organizations to distribute via email, web, newsletters, blogs and various
postings. These organizations may include, among others:

    x    Border Kindness (Mexicali M) Accion d Gracia Immigration Assistance
    x    New Comienzos
    x    Bridges for Understanding
    x    IMUMI
    x    Consejo Ciudadano
    x    Yodarta
    x    Centro de los Dereches del Migrante
    x    La Casa del Migrante
    x    Catholic Shelters in Mexico
    x    Catholic Relief Services of Mexico
    x    Mexican American Legal Defense




Key Considerations - Outreach Development
In addition to careful review of the RFP, the basis for our assumptions is derived from a number of research
reports listed below. However, the actual media plan will be highly targeted to reflect the demographics
of the known class members using defendants’ records.

Unauthorized Immigrant Research Studies:
    1. Department of Homeland Security Office of Immigration Statistics: Population Estimates: Illegal
       Alien Population Residing in The United States2;
    2. U.S. Immigration and Customs Enforcement Fiscal Year 2019 Enforcement and Removal
       Operations Report3;
    3. MigrationPolicy.org: Unauthorized Immigrant Population Profiles4;

These data reveal key demographic information such as race and ethnic consideration. Here, we see that:

    x    68% of the unauthorized population in California is from Mexico
    x    52% are Male
    x    Education:
            o 36% have less than a high school diploma/GED
            o 22% have a high school diploma/GED
            o 25% have some college or more

2
   “Origins of Mexican Migrants to the United States by Mexican State of Residence, Number, and Share, 2004-
2015.” Migrationpolicy.org, Migration Policy Institute, 9 Aug. 2018, www.migrationpolicy.org/programs/data-
hub/charts/origins-mexican-migrants-united-states-mexican-state-residence-number-and?width=900.
3
  “U.S. Immigration and Customs Enforcement Fiscal Year 2019 Enforcement and Removal Operations Report.”
Ice.gov, U.S. Immigration and Customs Enforcement,
www.ice.gov/sites/default/files/documents/Document/2019/eroReportFY2019.pdf.
4
  “Profile of the Unauthorized Population: United States.” Migrationpolicy.org, Migration Policy Institute, 1 Oct.
2020, www.migrationpolicy.org/data/unauthorized-immigrant-population/state/us.


4|Page
Case
Case 2:12-cv-09012-AB-FFM
     2:12-cv-09012-AB-FFM Document
                          Document 604-6 Filed11/25/20
                                   610 Filed   10/30/20 Page
                                                         Page9910ofof147
                                                                      58 Page
                                                                         Page ID
                                                                               ID
                                 #:21030
                                 #:21214



    x   Language:
           o 79% speak Spanish at home
           o 49% Speak English “not well/not at all”5
    x   84% of unauthorized immigrants residing in the United States in 2015 are age 18-544

U.S. LOS ANGELES - MEDIA CHOICE RATIONALE
Based on media research tools such as Gfk Mediamark Research and Intelligence LLC6, the following
mediums were selected based on the target audience’s media preferences. The target audience focuses
on those whose birthplace (Hispanic respondents only) is outside the U.S.

    x   Television: 90.4% have watched any TV in the past 7 days
    x   Radio: 84% have listened to radio in the past 7 days
    x   Digital Media: Search, Display, Social
            o 72.3% have used the internet in the past 30 days
            o 70.8% have used their smartphone to access the internet in the past 30 days
            o 67.3% have used social media

MEXICO – MEDIA CHOICE RATIONALE
    x   Digital Media: Search, Display, Social7
            o 69% of Mexicans are internet users
            o 69% of Mexicans are active social media users
    x   66.7% of Mexican migrants to the United States come from 10 states8:




    #

    #

    #


5
  “Profile of the Unauthorized Population - Ca.” Migrationpolicy.org, Migration Policy Institute, 1 Oct. 2020,
www.migrationpolicy.org/data/unauthorized-immigrant-population/state/ca.
6
  MRI 2018 Doublebase - M182Y
7
  Source: Hootsuite Digital 2020 Global Digital Yearbook
8
  “Origins of Mexican Migrants to the United States by Mexican State of Residence, Number, and Share, 2004-
2015.” Migrationpolicy.org, Migration Policy Institute, 9 Aug. 2018, www.migrationpolicy.org/programs/data-
hub/charts/origins-mexican-migrants-united-states-mexican-state-residence-number-and?width=900.

5|Page
Case 2:12-cv-09012-AB-FFM
Case 2:12-cv-09012-AB-FFM Document
                          Document 610
                                   604-6Filed
                                           Filed 10/30/20Page
                                               11/25/20    Page 11ofof147
                                                              100      58 Page
                                                                          Page ID
                                                                               ID
                                 #:21031
                                 #:21215




    Social media geo targeting may also be weighted by the volume of immigrants originating from the
    states below:

                  Mexican State          Total by State 2004-2015       % of Total
                  Guanajuato                      742,100                 12.1%
                  Chiapas                         620,600                 10.1%
                  Michoacán                       586,300                 9.6%
                  Jalisco                         440,300                 7.2%
                  Oaxaca                          353,400                 5.8%
                  Veracruz                        328,600                 5.4%
                  Sonora                          259,300                 4.2%
                  Sinaloa                         253,800                 4.1%
                  Mexico                          251,490                 4.1%
                  Guerrero                        249,000                 4.1%




 6|Page
Case 2:12-cv-09012-AB-FFM
Case 2:12-cv-09012-AB-FFM Document
                          Document 610
                                   604-6Filed
                                           Filed 10/30/20Page
                                               11/25/20    Page 12ofof147
                                                              101      58 Page
                                                                          Page ID
                                                                               ID
                                 #:21032
                                 #:21216




                           JEANNE C. FINEGAN, APR
                                          BIOGRAPHY

                      Jeanne Finegan, APR, is the Chief Media Officer of HF Media LLC, a division
                      of Heffler Claims Group. She is a member of the Board of Directors for the
                      prestigious Alliance for Audited Media (AAM) and was named by Diversity
                      Journal as one of the “Top 100 Women Worth Watching.” She is a
                      distinguished legal notice and communications expert with more than 30
                      years of communications and advertising experience.

                      She was a lead contributing author for Duke University's School of Law,
 "Guidelines and Best Practices Implementing Amendments to Rule 23 Class Action Settlement
 Provisions." And more recently, she has been involved with New York School of Law and The
 Center on Civil Justice (CCJ) assisting with a class action settlement data analysis and
 comparative visualization tool called the Aggregate Litigation Project, designed to help judges
 make decisions in aggregate cases on the basis of data as opposed to anecdotal information.
 Moreover, her experience also includes working with the Special Settlement Administrator’s
 team to assist with the outreach strategy for the historic Auto Airbag Settlement, In re: Takata
 Airbag Products Liability Litigation MDL 2599.

 During her tenure, she has planned and implemented over 1,000 high-profile, complex legal
 notice communication programs. She is a recognized notice expert in both the United States
 and in Canada, with extensive international notice experience spanning more than 170
 countries and over 40 languages.

 Ms. Finegan has lectured, published and has been cited extensively on various aspects of legal
 noticing, product recall and crisis communications. She has served the Consumer Product
 Safety Commission (CPSC) as an expert to determine ways in which the Commission can
 increase the effectiveness of its product recall campaigns. Further, she has planned and
 implemented large-scale government enforcement notice programs for the Federal Trade
 Commission (FTC) and the Securities and Exchange Commission (SEC).

 Ms. Finegan is accredited in Public Relations (APR) by the Universal Accreditation Board, which
 is a program administered by the Public Relations Society of America (PRSA), and is also a
 recognized member of the Canadian Public Relations Society (CPRS). She has served on
 examination panels for APR candidates and worked pro bono as a judge for prestigious PRSA
 awards.

 Ms. Finegan has provided expert testimony before Congress on issues of notice, and expert
 testimony in both state and federal courts regarding notification campaigns. She has conducted
Case 2:12-cv-09012-AB-FFM
Case 2:12-cv-09012-AB-FFM Document
                          Document 610
                                   604-6Filed
                                           Filed 10/30/20Page
                                               11/25/20    Page 13ofof147
                                                              102      58 Page
                                                                          Page ID
                                                                               ID
                                 #:21033
                                 #:21217




 numerous media audits of proposed notice programs to assess the adequacy of those programs
 under Fed R. Civ. P. 23(c)(2) and similar state class action statutes.

 She was an early pioneer of plain language in notice (as noted in a RAND study,1) and continues
 to set the standard for modern outreach as the first notice expert to integrate social and mobile
 media into court approved legal notice programs.

 In the course of her class action experience, courts have recognized the merits of, and admitted
 expert testimony based on, her scientific evaluation of the effectiveness of notice plans. She
 has designed legal notices for a wide range of class actions and consumer matters that include
 product liability, construction defect, antitrust, medical/pharmaceutical, human rights, civil
 rights, telecommunication, media, environment, government enforcement actions, securities,
 banking, insurance, mass tort, restructuring and product recall.

                                 JUDICIAL COMMENTS AND LEGAL NOTICE CASES

        In evaluating the adequacy and effectiveness of Ms. Finegan’s notice campaigns, courts
 have repeatedly recognized her excellent work. The following excerpts provide some examples
 of such judicial approval.

 In re Purdue Pharma L.P., No. 19-23649 (Bankr. S.D.N.Y. 2019). Omnibus Hearing, Motion
 Pursuant to 11 U.S.C. §§ 105(a) and 501 and Fed. R. Bankr. P. 2002 and 3003(c)(3) for Entry of an Order
 (I)Extending the General Bar Date for a Limited Period and (II) Approving the Form and Manner of Notice
 Thereof, June 3, 2020, transcript p. 88:10, the Honorable Robert Drain stated:

         “The notice here is indeed extraordinary, as was detailed on page 8 of Ms. Finegan's
         declaration in support of the original bar date motion and then in her supplemental
         declaration from May 20th in support of the current motion, the notice is not only in
         print media, but extensive television and radio notice, community outreach, -- and I
         think this is perhaps going to be more of a trend, but it's a major element of the notice
         here -- online, social media, out of home, i.e. billboards, and earned media, including
         bloggers and creative messaging. That with a combined with a simplified proof of
         claims form and the ability to file a claim or first, get more information about filing a
         claim online -- there was a specific claims website -- and to file a claim either online or
         by mail. Based on Ms. Finegan's supplemental declaration, it appears clear to me that
         that process of providing notice has been quite successful in its goal in ultimately
         reaching roughly 95 percent of all adults in the United States over the age of 18 with
         an average frequency of message exposure of six times, as well as over 80 percent of
         all adults in Canada with an average message exposure of over three times.”



 1 Deborah R. Hensler et al., CLASS ACTION DILEMAS, PURSUING PUBLIC GOALS FOR PRIVATE GAIN. RAND (2000).




 Jeanne C. Finegan, APR CV                                                                                 2
Case 2:12-cv-09012-AB-FFM
Case 2:12-cv-09012-AB-FFM Document
                          Document 610
                                   604-6Filed
                                           Filed 10/30/20Page
                                               11/25/20    Page 14ofof147
                                                              103      58 Page
                                                                          Page ID
                                                                               ID
                                 #:21034
                                 #:21218




 In Re: PG&E Corporation Case No . 19-30088 Bankr. (N.D. Cal. 2019). Hearing Establishing,
 Deadline for Filing Proofs of Claim, (II) establishing the Form and Manner of Notice Thereof, and
 (III) Approving Procedures for Providing Notice of Bar Date and Other Information to all
 Creditors and Potential Creditors PG&E. June 26, 2019, Transcript of Hearing p. 21:1, the
 Honorable Dennis Montali stated:
          …the technology and the thought that goes into all these plans is almost
          incomprehensible. He further stated, p. 201:20 … Ms. Finegan has really impressed me
          today…

 Yahoo! Inc. Customer Data Security Breach Litigation, Case No. 5:16-MD-02752 (ND Cal 2010).
 In the Order Preliminary Approval, dated July 20, 2019, the Honorable Lucy Kho stated, para 21,
         “The Court finds that the Approved Notices and Notice Plan set forth in the Amended
         Settlement Agreement satisfy the requirements of due process and Federal Rule of
         Civil Procedure 23 and provide the best notice practicable under the circumstances.”

 In re: The Bank of New York Mellon ADR FX Litigation, 16-CV-00212-JPO-JLC (S.D.N.Y. 2019). In
 the Final Order and Judgement, dated June 17, 2019, para 5, the Honorable J. Paul Oetkin
 stated:
         “The dissemination of notice constituted the best notice practicable under the
         circumstances.”

 Simerlein et al., v. Toyota Motor Corporation, Case No. 3:17-cv-01091-VAB (District of CT
 2019). In the Ruling and Order on Motion for Preliminarily Approval, dated January 14, 2019, p.
 30, the Honorable Victor Bolden stated:

         “In finding that notice is sufficient to meet both the requirements of Rule 23(c) and due
         process, the Court has reviewed and appreciated the high-quality submission of
         proposed Settlement Notice Administrator Jeanne C. Finegan. See Declaration of
         Jeanne C. Finegan, APR, Ex. G to Agrmt., ECF No. 85-8.”

 Fitzhenry- Russell et al., v Keurig Dr. Pepper Inc., Case No. :17-cv-00564-NC, (ND Cal). In the
 Order Granting Final Approval of Class Action Settlement, Dated April 10, 2019, the Honorable
 Nathanael Cousins stated:

         “…the reaction of class members to the proposed Settlement is positive. The parties
         anticipated that 100,000 claims would be filed under the Settlement (see Dkt. No. 327-
         5 ¶ 36)—91,254 claims were actually filed (see Finegan Decl ¶ 4). The 4% claim rate
         was reasonable in light of Heffler’s efforts to ensure that notice was adequately
         provided to the Class.”




 Jeanne C. Finegan, APR CV                                                                      3
Case 2:12-cv-09012-AB-FFM
Case 2:12-cv-09012-AB-FFM Document
                          Document 610
                                   604-6Filed
                                           Filed 10/30/20Page
                                               11/25/20    Page 15ofof147
                                                              104      58 Page
                                                                          Page ID
                                                                               ID
                                 #:21035
                                 #:21219




 Pettit et al., v. Procter & Gamble Co., Case No. 15-cv-02150-RS ND Cal. In the Order Granting
 Final Approval of the Class Action Settlement and Judgement, Dated March 28, 2019, p. 6, the
 Honorable Richard Seeborg stated:

         “The Court finds that the Notice Plan set forth in the Settlement Agreement, and
         effectuated pursuant to the Preliminary Approval Order, constituted the best notice
         practicable under the circumstances and constituted due and sufficient notice to the
         Settlement Class. …the number of claims received equates to a claims rate of 4.6%,
         which exceeds the rate in comparable settlements.”

 Carter v Forjas Taurus S.S., Taurus International Manufacturing, Inc., Case No. 1:13-CV-24583
 PAS (S.D. Fl. 2016). In her Final Order and Judgment Granting Plaintiffs Motion for Final
 Approval of Class Action Settlement, the Honorable Patricia Seitz stated:

         “The Court considered the extensive experience of Jeanne C. Finegan and the notice
         program she developed. …There is no national firearms registry and Taurus sale
         records do not provide names and addresses of the ultimate purchasers… Thus the
         form and method used for notifying Class Members of the terms of the Settlement was
         the best notice practicable. …The court-approved notice plan used peer-accepted
         national research to identify the optimal traditional, online, mobile and social media
         platforms to reach the Settlement Class Members.”

         Additionally, in January 20, 2016, Transcript of Class Notice Hearing, p. 5 Judge Seitz,
         noted:

         “I would like to compliment Ms. Finegan and her company because I was quite
         impressed with the scope and the effort of communicating with the Class.”

 Cook et. al v. Rockwell International Corp. and the Dow Chemical Co., No. 90-cv-00181- KLK
 (D.Colo. 2017)., aka, Rocky Flats Nuclear Weapons Plant Contamination. In the Order Granting
 Final Approval, dated April 28, 2017, p.3, the Honorable John L. Kane said:

         The Court-approved Notice Plan, which was successfully implemented by
         [HF Media- emphasis added] (see Doc. 2432), constituted the best notice practicable
         under the circumstances. In making this determination, the Court finds that the Notice
         Plan that was implemented, as set forth in Declaration of Jeanne C. Finegan, APR
         Concerning Implementation and Adequacy of Class Member Notification (Doc. 2432),
         provided for individual notice to all members of the Class whose identities and
         addresses were identified through reasonable efforts, … and a comprehensive national
         publication notice program that included, inter alia, print, television, radio and
         internet banner advertisements. …Pursuant to, and in accordance with, Rule 23 of the
         Federal Rules of Civil Procedure, the Court finds that the Notice Plan provided the best
         notice practicable to the Class.


 Jeanne C. Finegan, APR CV                                                                          4
Case 2:12-cv-09012-AB-FFM
Case 2:12-cv-09012-AB-FFM Document
                          Document 610
                                   604-6Filed
                                           Filed 10/30/20Page
                                               11/25/20    Page 16ofof147
                                                              105      58 Page
                                                                          Page ID
                                                                               ID
                                 #:21036
                                 #:21220




 In re: Domestic Drywall Antitrust Litigation, MDL. No. 2437, in the U.S. District Court for the
 Eastern District of Pennsylvania. For each of the four settlements, Finegan implemented and
 extensive outreach effort including traditional, online, social, mobile and advanced television
 and online video. In the Order Granting Preliminary Approval to the IPP Settlement, Judge
 Michael M. Baylson stated:

         “The Court finds that the dissemination of the Notice and summary Notice constitutes
         the best notice practicable under the circumstances; is valid, due, and sufficient notice
         to all persons… and complies fully with the requirements of the Federal rule of Civil
         Procedure.”

 Warner v. Toyota Motor Sales, U.S.A. Inc., Case No 2:15-cv-02171-FMO FFMx (C.D. Cal. 2017).
 In the Order Re: Final Approval of Class Action Settlement; Approval of Attorney’s Fees, Costs &
 Service Awards, dated May 21, 2017, the Honorable Fernando M. Olguin stated:

         Finegan, the court-appointed settlement notice administrator, has implemented the
         multiprong notice program. …the court finds that the class notice and the notice
         process fairly and adequately informed the class members of the nature of the action,
         the terms of the proposed settlement, the effect of the action and release of claims,
         the class members’ right to exclude themselves from the action, and their right to
         object to the proposed settlement. (See Dkt. 98, PAO at 25-28).

 Michael Allagas, et al., v. BP Solar International, Inc., et al., BP Solar Panel Settlement, Case
 No. 3:14-cv-00560- SI (N.D. Cal., San Francisco Div. 2016). In the Order Granting Final Approval,
 Dated December 22, 2016, The Honorable Susan Illston stated:

         Class Notice was reasonable and constituted due, adequate and sufficient notice to all
         persons entitled to be provided with notice; and d. fully satisfied the requirements of
         the Federal Rules of Civil Procedure, including Fed. R. Civ. P. 23(c)(2) and (e), the
         United States Constitution (including the Due Process Clause), the Rules of this Court,
         and any other applicable law.


 Foster v. L-3 Communications EOTech, Inc. et al (6:15-cv-03519), Missouri Western District
 Court.
        In the Court’s Final Order, dated July 7, 2017, The Honorable Judge Brian Wimes
        stated: “The Court has determined that the Notice given to the Settlement Class fully
        and accurately informed members of the Settlement Class of all material elements of
        the Settlement and constituted the best notice practicable.”




 Jeanne C. Finegan, APR CV                                                                         5
Case 2:12-cv-09012-AB-FFM
Case 2:12-cv-09012-AB-FFM Document
                          Document 610
                                   604-6Filed
                                           Filed 10/30/20Page
                                               11/25/20    Page 17ofof147
                                                              106      58 Page
                                                                          Page ID
                                                                               ID
                                 #:21037
                                 #:21221




 In re: Skechers Toning Shoes Products Liability Litigation, No. 3:11-MD-2308-TBR (W.D. Ky.
 2012). In his Final Order and Judgment granting the Motion for Preliminary Approval of
 Settlement, the Honorable Thomas B. Russell stated:

         … The comprehensive nature of the class notice leaves little doubt that, upon receipt,
         class members will be able to make an informed and intelligent decision about
         participating in the settlement.

 Brody v. Merck & Co., Inc., et al, No. 3:12-cv-04774-PGS-DEA (N.J.) (Jt Hearing for Prelim App,
 Sept. 27, 2012, transcript page 34). During the Hearing on Joint Application for Preliminary
 Approval of Class Action, the Honorable Peter G. Sheridan acknowledged Ms. Finegan’s work,
 noting:

         Ms. Finegan did a great job in testifying as to what the class administrator will do. So,
         I'm certain that all the class members or as many that can be found, will be given
         some very adequate notice in which they can perfect their claim.

 Quinn v. Walgreen Co., Wal-Mart Stores Inc., 7:12 CV-8187-VB (NYSD) (Jt Hearing for Final
 App, March. 5, 2015, transcript page 40-41). During the Hearing on Final Approval of Class
 Action, the Honorable Vincent L. Briccetti stated:

         "The notice plan was the best practicable under the circumstances. … [and] “the proof
         is in the pudding. This settlement has resulted in more than 45,000 claims which is
         10,000 more than the Pearson case and more than 40,000 more than in a glucosamine
         case pending in the Southern District of California I've been advised about. So the
         notice has reached a lot of people and a lot of people have made claims.”

 In Re: TracFone Unlimited Service Plan Litigation, No. C-13-3440 EMC (ND Ca). In the Final
 Order and Judgment Granting Class Settlement, July 2, 2015, the Honorable Edward M. Chen
 noted:
         “…[D]epending on the extent of the overlap between those class members who will
         automatically receive a payment and those who filed claims, the total claims rate is
         estimated to be approximately 25-30%. This is an excellent result...

 In Re: Blue Buffalo Company, Ltd., Marketing and Sales Practices Litigation, Case No. 4:14-
 MD-2562 RWS (E.D. Mo. 2015), (Hearing for Final Approval, May 19, 2016 transcript p. 49).
 During the Hearing for Final Approval, the Honorable Rodney Sippel said:

         It is my finding that notice was sufficiently provided to class members in the manner
         directed in my preliminary approval order and that notice met all applicable
         requirements of due process and any other applicable law and considerations.

 DeHoyos, et al. v. Allstate Ins. Co., No. SA-01-CA-1010 (W.D.Tx. 2001). In the Amended Final
 Order and Judgment Approving Class Action Settlement, the Honorable Fred Biery stated:

 Jeanne C. Finegan, APR CV                                                                      6
Case 2:12-cv-09012-AB-FFM
Case 2:12-cv-09012-AB-FFM Document
                          Document 610
                                   604-6Filed
                                           Filed 10/30/20Page
                                               11/25/20    Page 18ofof147
                                                              107      58 Page
                                                                          Page ID
                                                                               ID
                                 #:21038
                                 #:21222




         [T]he undisputed evidence shows the notice program in this case was developed and
         implemented by a nationally recognized expert in class action notice programs. … This
         program was vigorous and specifically structured to reach the African-American and
         Hispanic class members. Additionally, the program was based on a scientific
         methodology which is used throughout the advertising industry and which has been
         routinely embraced routinely [sic] by the Courts. Specifically, in order to reach the
         identified targets directly and efficiently, the notice program utilized a multi-layered
         approach which included national magazines; magazines specifically appropriate to
         the targeted audiences; and newspapers in both English and Spanish.

 In re: Reebok Easytone Litigation, No. 10-CV-11977 (D. MA. 2011). The Honorable F. Dennis
 Saylor IV stated in the Final Approval Order:

         The Court finds that the dissemination of the Class Notice, the publication of the
         Summary Settlement Notice, the establishment of a website containing settlement-
         related materials, the establishment of a toll-free telephone number, and all other
         notice methods set forth in the Settlement Agreement and [Ms. Finegan’s] Declaration
         and the notice dissemination methodology implemented pursuant to the Settlement
         Agreement and this Court’s Preliminary Approval Order… constituted the best
         practicable notice to Class Members under the circumstances of the Actions.

 Bezdek v. Vibram USA and Vibram FiveFingers LLC, No 12-10513 (D. MA) The Honorable
 Douglas P. Woodlock stated in the Final Memorandum and Order:
       …[O]n independent review I find that the notice program was robust, particularly in its
       online presence, and implemented as directed in my Order authorizing notice. …I find
       that notice was given to the Settlement class members by the best means “practicable
       under the circumstances.” Fed.R.Civ.P. 23(c)(2).

 Gemelas v. The Dannon Company Inc., No. 08-cv-00236-DAP (N.D. Ohio). In granting final
 approval for the settlement, the Honorable Dan A. Polster stated:

         In accordance with the Court's Preliminary Approval Order and the Court-approved
         notice program, [Ms. Finegan] caused the Class Notice to be distributed on a
         nationwide basis in magazines and newspapers (with circulation numbers exceeding
         81 million) specifically chosen to reach Class Members. … The distribution of Class
         Notice constituted the best notice practicable under the circumstances, and fully
         satisfied the requirements of Federal Rule of Civil Procedure 23, the requirements of
         due process, 28 U.S.C. 1715, and any other applicable law.

 Pashmova v. New Balance Athletic Shoes, Inc., 1:11-cv-10001-LTS (D. Mass.). The Honorable
 Leo T. Sorokin stated in the Final Approval Order:




 Jeanne C. Finegan, APR CV                                                                      7
Case 2:12-cv-09012-AB-FFM
Case 2:12-cv-09012-AB-FFM Document
                          Document 610
                                   604-6Filed
                                           Filed 10/30/20Page
                                               11/25/20    Page 19ofof147
                                                              108      58 Page
                                                                          Page ID
                                                                               ID
                                 #:21039
                                 #:21223




         The Class Notice, the Summary Settlement Notice, the web site, and all other notices in
         the Settlement Agreement and the Declaration of [Ms Finegan], and the notice
         methodology implemented pursuant to the Settlement Agreement: (a) constituted the
         best practicable notice under the circumstances; (b) constituted notice that was
         reasonably calculated to apprise Class Members of the pendency of the Actions, the
         terms of the Settlement and their rights under the settlement … met all applicable
         requirements of law, including, but not limited to, the Federal Rules of Civil Procedure,
         28 U.S.C. § 1715, and the Due Process Clause(s) of the United States Constitution, as
         well as complied with the Federal Judicial Center’s illustrative class action notices.

 Hartless v. Clorox Company, No. 06-CV-2705 (CAB) (S.D.Cal.). In the Final Order Approving
 Settlement, the Honorable Cathy N. Bencivengo found:

         The Class Notice advised Class members of the terms of the settlement; the Final
         Approval Hearing and their right to appear at such hearing; their rights to remain in or
         opt out of the Class and to object to the settlement; the procedures for exercising such
         rights; and the binding effect of this Judgment, whether favorable or unfavorable, to
         the Class. The distribution of the notice to the Class constituted the best notice
         practicable under the circumstances, and fully satisfied the requirements of Federal
         Rule of Civil Procedure 23, the requirements of due process, 28 U.S.C. §1715, and any
         other applicable law.

 McDonough et al v. Toys 'R' Us et al, No. 09:-cv-06151-AB (E.D. Pa.). In the Final Order and
 Judgment Approving Settlement, the Honorable Anita Brody stated:

         The Court finds that the Notice provided constituted the best notice practicable under
         the circumstances and constituted valid, due and sufficient notice to all persons
         entitled thereto.

 In re: Pre-Filled Propane Tank Marketing & Sales Practices Litigation, No. 4:09-md-02086-GAF
 (W.D. Mo.) In granting final approval to the settlement, the Honorable Gary A. Fenner stated:

         The notice program included individual notice to class members who could be
         identified by Ferrellgas, publication notices, and notices affixed to Blue Rhino propane
         tank cylinders sold by Ferrellgas through various retailers. ... The Court finds the notice
         program fully complied with Federal Rule of Civil Procedure 23 and the requirements
         of due process and provided to the Class the best notice practicable under the
         circumstances.

 Stern v. AT&T Mobility Wireless, No. 09-cv-1112 CAS-AGR (C.D.Cal. 2009). In the Final Approval
 Order, the Honorable Christina A. Snyder stated:




 Jeanne C. Finegan, APR CV                                                                        8
Case 2:12-cv-09012-AB-FFM
Case 2:12-cv-09012-AB-FFM Document
                          Document 610
                                   604-6Filed
                                           Filed 10/30/20Page
                                               11/25/20    Page 20ofof147
                                                              109      58 Page
                                                                          Page ID
                                                                               ID
                                 #:21040
                                 #:21224




         [T]he Court finds that the Parties have fully and adequately effectuated the Notice
         Plan, as required by the Preliminary Approval Order, and, in fact, have achieved better
         results than anticipated or required by the Preliminary Approval Order.

 In re: Processed Egg Prods. Antitrust Litig., MDL No. 08-md-02002 (E.D.P.A.). In the Order
 Granting Final Approval of Settlement, Judge Gene E.K. Pratter stated:

         The Notice appropriately detailed the nature of the action, the Class claims, the
         definition of the Class and Subclasses, the terms of the proposed settlement
         agreement, and the class members’ right to object or request exclusion from the
         settlement and the timing and manner for doing so.… Accordingly, the Court
         determines that the notice provided to the putative Class Members constitutes
         adequate notice in satisfaction of the demands of Rule 23.

 In re Polyurethane Foam Antitrust Litigation, 10- MD-2196 (N.D. OH). In the Order Granting
 Final Approval of Voluntary Dismissal and Settlement of Defendant Domfoam and Others, the
 Honorable Jack Zouhary stated:

         The notice program included individual notice to members of the Class who could be
         identified through reasonable effort, as well as extensive publication of a summary
         notice. The Notice constituted the most effective and best notice practicable under the
         circumstances of the Settlement Agreements, and constituted due and sufficient notice
         for all other purposes to all persons and entities entitled to receive notice.

 Rojas v Career Education Corporation, No. 10-cv-05260 (N.D.E.D. IL) In the Final Approval Order
 dated October 25, 2012, the Honorable Virgina M. Kendall stated:

         The Court Approved notice to the Settlement Class as the best notice practicable under
         the circumstance including individual notice via U.S. Mail and by email to the class
         members whose addresses were obtained from each Class Member’s wireless carrier
         or from a commercially reasonable reverse cell phone number look-up service,
         nationwide magazine publication, website publication, targeted on-line advertising,
         and a press release. Notice has been successfully implemented and satisfies the
         requirements of the Federal Rule of Civil Procedure 23 and Due Process.

 Golloher v Todd Christopher International, Inc. DBA Vogue International (Organix), No. C
 1206002 N.D CA. In the Final Order and Judgment Approving Settlement, the Honorable
 Richard Seeborg stated:

         The distribution of the notice to the Class constituted the best notice practicable
         under the circumstances, and fully satisfied the requirements of Federal Rule of Civil
         Procedure 23, the requirements of due process, 28 U.S.C. §1715, and any other
         applicable law.



 Jeanne C. Finegan, APR CV                                                                        9
Case 2:12-cv-09012-AB-FFM
Case 2:12-cv-09012-AB-FFM Document
                          Document 610
                                   604-6Filed
                                           Filed 10/30/20Page
                                               11/25/20    Page 21ofof147
                                                              110      58 Page
                                                                          Page ID
                                                                               ID
                                 #:21041
                                 #:21225




 Stefanyshyn v. Consolidated Industries, No. 79 D 01-9712-CT-59 (Tippecanoe County Sup. Ct.,
 Ind.). In the Order Granting Final Approval of Settlement, Judge Randy Williams stated:

         The long and short form notices provided a neutral, informative, and clear explanation
         of the Settlement. … The proposed notice program was properly designed,
         recommended, and implemented … and constitutes the “best practicable” notice of
         the proposed Settlement. The form and content of the notice program satisfied all
         applicable legal requirements. … The comprehensive class notice educated Settlement
         Class members about the defects in Consolidated furnaces and warned them that the
         continued use of their furnaces created a risk of fire and/or carbon monoxide. This
         alone provided substantial value.

 McGee v. Continental Tire North America, Inc. et al, No. 06-6234-(GEB) (D.N.J.).

         The Class Notice, the Summary Settlement Notice, the web site, the toll-free telephone
         number, and all other notices in the Agreement, and the notice methodology
         implemented pursuant to the Agreement: (a) constituted the best practicable notice
         under the circumstances; (b) constituted notice that was reasonably calculated to
         apprise Class Members of the pendency of the Action, the terms of the settlement and
         their rights under the settlement, including, but not limited to, their right to object to
         or exclude themselves from the proposed settlement and to appear at the Fairness
         Hearing; (c) were reasonable and constituted due, adequate and sufficient notice to all
         persons entitled to receive notification; and (d) met all applicable requirements of law,
         including, but not limited to, the Federal Rules of Civil Procedure, 20 U.S.C. Sec. 1715,
         and the Due Process Clause(s) of the United States Constitution, as well as complied
         with the Federal Judicial Center’s illustrative class action notices,


 Varacallo, et al. v. Massachusetts Mutual Life Insurance Company, et al., No. 04-2702 (JLL)
 (D.N.J.). The Court stated that:

         [A]ll of the notices are written in simple terminology, are readily understandable by
         Class Members, and comply with the Federal Judicial Center's illustrative class action
         notices. … By working with a nationally syndicated media research firm, [Finegan’s
         firm] was able to define a target audience for the MassMutual Class Members, which
         provided a valid basis for determining the magazine and newspaper preferences of the
         Class Members. (Preliminary Approval Order at p. 9). . . . The Court agrees with Class
         Counsel that this was more than adequate. (Id. at § 5.2).

 In re: Nortel Network Corp., Sec. Litig., No. 01-CV-1855 (RMB) Master File No. 05 MD 1659
 (LAP) (S.D.N.Y.). Ms. Finegan designed and implemented the extensive United States and
 Canadian notice programs in this case. The Canadian program was published in both French
 and English, and targeted virtually all investors of stock in Canada. See



 Jeanne C. Finegan, APR CV                                                                      10
Case 2:12-cv-09012-AB-FFM
Case 2:12-cv-09012-AB-FFM Document
                          Document 610
                                   604-6Filed
                                           Filed 10/30/20Page
                                               11/25/20    Page 22ofof147
                                                              111      58 Page
                                                                          Page ID
                                                                               ID
                                 #:21042
                                 #:21226




 www.nortelsecuritieslitigation.com. Of the U.S. notice program, the Honorable Loretta A.
 Preska stated:

         The form and method of notifying the U.S. Global Class of the pendency of the action
         as a class action and of the terms and conditions of the proposed Settlement …
         constituted the best notice practicable under the circumstances, and constituted due
         and sufficient notice to all persons and entities entitled thereto.

 Regarding the B.C. Canadian Notice effort: Jeffrey v. Nortel Networks, [2007] BCSC 69 at para.
 50, the Honourable Mr. Justice Groberman said:

         The efforts to give notice to potential class members in this case have been thorough.
         There has been a broad media campaign to publicize the proposed settlement and the
         court processes. There has also been a direct mail campaign directed at probable
         investors. I am advised that over 1.2 million claim packages were mailed to persons
         around the world. In addition, packages have been available through the worldwide
         web site nortelsecuritieslitigation.com on the Internet. Toll-free telephone lines have
         been set up, and it appears that class counsel and the Claims Administrator have
         received innumerable calls from potential class members. In short, all reasonable
         efforts have been made to ensure that potential members of the class have had notice
         of the proposal and a reasonable opportunity was provided for class members to
         register their objections, or seek exclusion from the settlement.

 Mayo v. Walmart Stores and Sam’s Club, No. 5:06 CV-93-R (W.D.Ky.). In the Order Granting
 Final Approval of Settlement, Judge Thomas B. Russell stated:

         According to defendants’ database, the Notice was estimated to have reached over
         90% of the Settlement Class Members through direct mail. The Settlement
         Administrator … has classified the parties’ database as ‘one of the most reliable and
         comprehensive databases [she] has worked with for the purposes of legal notice.’…
         The Court thus reaffirms its findings and conclusions in the Preliminary Approval Order
         that the form of the Notice and manner of giving notice satisfy the requirements of
         Fed. R. Civ. P. 23 and affords due process to the Settlement Class Members.

 Fishbein v. All Market Inc., (d/b/a Vita Coco) No. 11-cv-05580 (S.D.N.Y.). In granting final
 approval of the settlement, the Honorable J. Paul Oetken stated:

         "The Court finds that the dissemination of Class Notice pursuant to the Notice
         Program…constituted the best practicable notice to Settlement Class Members under
         the circumstances of this Litigation … and was reasonable and constituted due,
         adequate and sufficient notice to all persons entitled to such notice, and fully satisfied
         the requirements of the Federal Rules of Civil Procedure, including Rules 23(c)(2) and
         (e), the United States Constitution (including the Due Process Clause), the Rules of this
         Court, and any other applicable laws."

 Jeanne C. Finegan, APR CV                                                                        11
Case 2:12-cv-09012-AB-FFM
Case 2:12-cv-09012-AB-FFM Document
                          Document 610
                                   604-6Filed
                                           Filed 10/30/20Page
                                               11/25/20    Page 23ofof147
                                                              112      58 Page
                                                                          Page ID
                                                                               ID
                                 #:21043
                                 #:21227




 Lucas, et al. v. Kmart Corp., No. 99-cv-01923 (D.Colo.), wherein the Court recognized Jeanne
 Finegan as an expert in the design of notice programs, and stated:

         The Court finds that the efforts of the parties and the proposed Claims Administrator
         in this respect go above and beyond the "reasonable efforts" required for identifying
         individual class members under F.R.C.P. 23(c)(2)(B).

 In re: Johns-Manville Corp. (Statutory Direct Action Settlement, Common Law Direct Action
 and Hawaii Settlement), No 82-11656, 57, 660, 661, 665-73, 75 and 76 (BRL) (Bankr. S.D.N.Y.).
 The nearly half-billion dollar settlement incorporated three separate notification programs,
 which targeted all persons who had asbestos claims whether asserted or unasserted, against
 the Travelers Indemnity Company. In the Findings of Fact and Conclusions of a Clarifying Order
 Approving the Settlements, slip op. at 47-48 (Aug. 17, 2004), the Honorable Burton R. Lifland,
 Chief Justice, stated:

         As demonstrated by Findings of Fact (citation omitted), the Statutory Direct Action
         Settlement notice program was reasonably calculated under all circumstances to
         apprise the affected individuals of the proceedings and actions taken involving their
         interests, Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950), such
         program did apprise the overwhelming majority of potentially affected claimants and
         far exceeded the minimum notice required. . . . The results simply speak for
         themselves.

 Pigford v. Glickman and U.S. Department of Agriculture, No. 97-1978. 98-1693 (PLF) (D.D.C.).
 This matter was the largest civil rights case to settle in the United States in over 40 years. The
 highly publicized, nationwide paid media program was designed to alert all present and past
 African-American farmers of the opportunity to recover monetary damages against the U.S.
 Department of Agriculture for alleged loan discrimination. In his Opinion, the Honorable Paul L.
 Friedman commended the parties with respect to the notice program, stating;

         The parties also exerted extraordinary efforts to reach class members through a
         massive advertising campaign in general and African American targeted publications
         and television stations. . . . The Court concludes that class members have received
         more than adequate notice and have had sufficient opportunity to be heard on the
         fairness of the proposed Consent Decree.

 In re: Louisiana-Pacific Inner-Seal Siding Litig., Nos. 879-JE, and 1453-JE (D.Or.). Under the
 terms of the Settlement, three separate notice programs were to be implemented at three-year
 intervals over a period of six years. In the first notice campaign, Ms. Finegan implemented the
 print advertising and Internet components of the Notice program. In approving the legal notice
 communication plan, the Honorable Robert E. Jones stated:




 Jeanne C. Finegan, APR CV                                                                      12
Case 2:12-cv-09012-AB-FFM
Case 2:12-cv-09012-AB-FFM Document
                          Document 610
                                   604-6Filed
                                           Filed 10/30/20Page
                                               11/25/20    Page 24ofof147
                                                              113      58 Page
                                                                          Page ID
                                                                               ID
                                 #:21044
                                 #:21228




         The notice given to the members of the Class fully and accurately informed the Class
         members of all material elements of the settlement…[through] a broad and extensive
         multi-media notice campaign.

 Additionally, with regard to the third-year notice program for Louisiana-Pacific, the Honorable
 Richard Unis, Special Master, commented that the notice was:

         …well formulated to conform to the definition set by the court as adequate and
         reasonable notice. Indeed, I believe the record should also reflect the Court's
         appreciation to Ms. Finegan for all the work she's done, ensuring that noticing was
         done correctly and professionally, while paying careful attention to overall costs. Her
         understanding of various notice requirements under Fed. R. Civ. P. 23, helped to insure
         that the notice given in this case was consistent with the highest standards of
         compliance with Rule 23(d)(2).

 In re: Expedia Hotel Taxes and Fees Litigation, No. 05-2-02060-1 (SEA) (Sup. Ct. of Wash. in and
 for King County). In the Order Granting Final Approval of Class Action Settlement, Judge
 Monica Benton stated:

         The Notice of the Settlement given to the Class … was the best notice practicable
         under the circumstances. All of these forms of Notice directed Class Members to a
         Settlement Website providing key Settlement documents including instructions on how
         Class Members could exclude themselves from the Class, and how they could object to
         or comment upon the Settlement. The Notice provided due and adequate notice of
         these proceeding and of the matters set forth in the Agreement to all persons entitled
         to such notice, and said notice fully satisfied the requirements of CR 23 and due
         process.

 Thomas A. Foster and Linda E. Foster v. ABTco Siding Litigation, No. 95-151-M (Cir. Ct.,
 Choctaw County, Ala.). This litigation focused on past and present owners of structures sided
 with Abitibi-Price siding. The notice program that Ms. Finegan designed and implemented was
 national in scope and received the following praise from the Honorable J. Lee McPhearson:

         The Court finds that the Notice Program conducted by the Parties provided individual
         notice to all known Class Members and all Class Members who could be identified
         through reasonable efforts and constitutes the best notice practicable under the
         circumstances of this Action. This finding is based on the overwhelming evidence of
         the adequacy of the notice program. … The media campaign involved broad national
         notice through television and print media, regional and local newspapers, and the
         Internet (see id. ¶¶9-11) The result: over 90 percent of Abitibi and ABTco owners are
         estimated to have been reached by the direct media and direct mail campaign.

 Wilson v. Massachusetts Mut. Life Ins. Co., No. D-101-CV 98-02814 (First Judicial Dist. Ct.,
 County of Santa Fe, N.M.). This was a nationwide notification program that included all persons

 Jeanne C. Finegan, APR CV                                                                    13
Case 2:12-cv-09012-AB-FFM
Case 2:12-cv-09012-AB-FFM Document
                          Document 610
                                   604-6Filed
                                           Filed 10/30/20Page
                                               11/25/20    Page 25ofof147
                                                              114      58 Page
                                                                          Page ID
                                                                               ID
                                 #:21045
                                 #:21229




 in the United States who owned, or had owned, a life or disability insurance policy with
 Massachusetts Mutual Life Insurance Company and had paid additional charges when paying
 their premium on an installment basis. The class was estimated to exceed 1.6 million
 individuals. www.insuranceclassclaims.com. In granting preliminary approval to the settlement,
 the Honorable Art Encinias found:

         [T]he Notice Plan [is] the best practicable notice that is reasonably calculated, under
         the circumstances of the action. …[and] meets or exceeds all applicable requirements
         of the law, including Rule 1-023(C)(2) and (3) and 1-023(E), NMRA 2001, and the
         requirements of federal and/or state constitutional due process and any other
         applicable law.

 Sparks v. AT&T Corp., No. 96-LM-983 (Third Judicial Cir., Madison County, Ill.). The litigation
 concerned all persons in the United States who leased certain AT&T telephones during the
 1980’s. Ms. Finegan designed and implemented a nationwide media program designed to
 target all persons who may have leased telephones during this time period, a class that
 included a large percentage of the entire population of the United States.
 In granting final approval to the settlement, the Court found:

          The Court further finds that the notice of the proposed settlement was sufficient and
         furnished Class Members with the information they needed to evaluate whether to
         participate in or opt out of the proposed settlement. The Court therefore concludes
         that the notice of the proposed settlement met all requirements required by law,
         including all Constitutional requirements.

 In re: Georgia-Pacific Toxic Explosion Litig., No. 98 CVC05-3535 (Ct. of Common Pleas, Franklin
 County, Ohio). Ms. Finegan designed and implemented a regional notice program that included
 network affiliate television, radio and newspaper. The notice was designed to alert adults living
 near a Georgia-Pacific plant that they had been exposed to an air-born toxic plume and their
 rights under the terms of the class action settlement. In the Order and Judgment finally
 approving the settlement, the Honorable Jennifer L. Bunner stated:

         [N]otice of the settlement to the Class was the best notice practicable under the
         circumstances, including individual notice to all members who can be identified
         through reasonable effort. The Court finds that such effort exceeded even reasonable
         effort and that the Notice complies with the requirements of Civ. R. 23(C).

 In re: American Cyanamid, No. CV-97-0581-BH-M (S.D.Al.). The media program targeted
 Farmers who had purchased crop protection chemicals manufactured by American Cyanamid.
 In the Final Order and Judgment, the Honorable Charles R. Butler Jr. wrote:

         The Court finds that the form and method of notice used to notify the Temporary
         Settlement Class of the Settlement satisfied the requirements of Fed. R. Civ. P. 23 and
         due process, constituted the best notice practicable under the circumstances, and

 Jeanne C. Finegan, APR CV                                                                     14
Case 2:12-cv-09012-AB-FFM
Case 2:12-cv-09012-AB-FFM Document
                          Document 610
                                   604-6Filed
                                           Filed 10/30/20Page
                                               11/25/20    Page 26ofof147
                                                              115      58 Page
                                                                          Page ID
                                                                               ID
                                 #:21046
                                 #:21230




         constituted due and sufficient notice to all potential members of the Temporary Class
         Settlement.

 In re: First Alert Smoke Alarm Litig., No. CV-98-C-1546-W (UWC) (N.D.Al.). Ms. Finegan
 designed and implemented a nationwide legal notice and public information program. The
 public information program ran over a two-year period to inform those with smoke alarms of
 the performance characteristics between photoelectric and ionization detection. The media
 program included network and cable television, magazine and specialty trade publications. In
 the Findings and Order Preliminarily Certifying the Class for Settlement Purposes, Preliminarily
 Approving Class Settlement, Appointing Class Counsel, Directing Issuance of Notice to the Class,
 and Scheduling a Fairness Hearing, the Honorable C.W. Clemon wrote that the notice plan:

         …constitutes due, adequate and sufficient notice to all Class Members; and (v) meets
         or exceeds all applicable requirements of the Federal Rules of Civil Procedure, the
         United States Constitution (including the Due Process Clause), the Alabama State
         Constitution, the Rules of the Court, and any other applicable law.

 In re: James Hardie Roofing Litig., No. 00-2-17945-65SEA (Sup. Ct. of Wash., King County). The
 nationwide legal notice program included advertising on television, in print and on the Internet.
 The program was designed to reach all persons who own any structure with JHBP roofing
 products. In the Final Order and Judgment, the Honorable Steven Scott stated:

         The notice program required by the Preliminary Order has been fully carried out… [and
         was] extensive. The notice provided fully and accurately informed the Class Members
         of all material elements of the proposed Settlement and their opportunity to
         participate in or be excluded from it; was the best notice practicable under the
         circumstances; was valid, due and sufficient notice to all Class Members; and complied
         fully with Civ. R. 23, the United States Constitution, due process, and other applicable
         law.

 Barden v. Hurd Millwork Co. Inc., et al, No. 2:6-cv-00046 (LA) (E.D.Wis.) ("The Court approves,
 as to form and content, the notice plan and finds that such notice is the best practicable under
 the circumstances under Federal Rule of Civil Procedure 23(c)(2)(B) and constitutes notice in a
 reasonable manner under Rule 23(e)(1).")

 Altieri v. Reebok, No. 4:10-cv-11977 (FDS) (D.C.Mass.) ("The Court finds that the notices …
 constitute the best practicable notice... The Court further finds that all of the notices are
 written in simple terminology, are readily understandable by Class Members, and comply
 with the Federal Judicial Center’s illustrative class action notices.")

 Marenco v. Visa Inc., No. CV 10-08022 (DMG) (C.D.Cal.) ("[T]he Court finds that the notice
 plan…meets the requirements of due process, California law, and other applicable precedent.
 The Court finds that the proposed notice program is designed to provide the Class with the
 best notice practicable, under the circumstances of this action, of the pendency of this

 Jeanne C. Finegan, APR CV                                                                     15
Case 2:12-cv-09012-AB-FFM
Case 2:12-cv-09012-AB-FFM Document
                          Document 610
                                   604-6Filed
                                           Filed 10/30/20Page
                                               11/25/20    Page 27ofof147
                                                              116      58 Page
                                                                          Page ID
                                                                               ID
                                 #:21047
                                 #:21231




 litigation and of the proposed Settlement’s terms, conditions, and procedures, and shall
 constitute due and sufficient notice to all persons entitled thereto under California law, the
 United States Constitution, and any other applicable law.")

 Palmer v. Sprint Solutions, Inc., No. 09-cv-01211 (JLR) (W.D.Wa.) ("The means of notice were
 reasonable and constitute due, adequate, and sufficient notice to all persons entitled to be
 provide3d with notice.")

 In re: Tyson Foods, Inc., Chicken Raised Without Antibiotics Consumer Litigation, No. 1:08-md-
 01982 RDB (D. Md. N. Div.) (“The notice, in form, method, and content, fully complied with the
 requirements of Rule 23 and due process, constituted the best notice practicable under the
 circumstances, and constituted due and sufficient notice to all persons entitled to notice of
 the settlement.”)

 Sager v. Inamed Corp. and McGhan Medical Breast Implant Litigation, No. 01043771 (Sup. Ct.
 Cal., County of Santa Barbara) (“Notice provided was the best practicable under the
 circumstances.”).

 Deke, et al. v. Cardservice Internat’l, Case No. BC 271679, slip op. at 3 (Sup. Ct. Cal., County of
 Los Angeles) (“The Class Notice satisfied the requirements of California Rules of Court 1856
 and 1859 and due process and constituted the best notice practicable under the
 circumstances.”).

 Levine, et al. v. Dr. Philip C. McGraw, et al., Case No. BC 312830 (Los Angeles County Super.
 Ct., Cal.) (“[T]he plan for notice to the Settlement Class … constitutes the best notice
 practicable under the circumstances and constituted due and sufficient notice to the members
 of the Settlement Class … and satisfies the requirements of California law and federal due
 process of law.”).

 In re: Canadian Air Cargo Shipping Class Actions, Court File No. 50389CP, Ontario Superior
 Court of Justice, Supreme Court of British Columbia, Quebec Superior Court (“I am satisfied the
 proposed form of notice meets the requirements of s. 17(6) of the CPA and the proposed
 method of notice is appropriate.”).

 Fischer et al v. IG Investment Management, Ltd. et al, Court File No. 06-CV-307599CP, Ontario
 Superior Court of Justice.

 In re: Vivendi Universal, S.A. Securities Litigation, No. 02-cv-5571 (RJH)(HBP) (S.D.N.Y.).

 In re: Air Cargo Shipping Services Antitrust Litigation, No. 06-MD-1775 (JG) (VV) (E.D.N.Y.).

 Berger, et al., v. Property ID Corporation, et al., No. CV 05-5373-GHK (CWx) (C.D.Cal.).

 Lozano v. AT&T Mobility Wireless, No. 02-cv-0090 CAS (AJWx) (C.D.Cal.).

 Jeanne C. Finegan, APR CV                                                                       16
Case 2:12-cv-09012-AB-FFM
Case 2:12-cv-09012-AB-FFM Document
                          Document 610
                                   604-6Filed
                                           Filed 10/30/20Page
                                               11/25/20    Page 28ofof147
                                                              117      58 Page
                                                                          Page ID
                                                                               ID
                                 #:21048
                                 #:21232




 Howard A. Engle, M.D., et al., v. R.J. Reynolds Tobacco Co., Philip Morris, Inc., Brown &
 Williamson Tobacco Corp., No. 94-08273 CA (22) (11th Judicial Dist. Ct. of Miami-Dade County,
 Fla.).

 In re: Royal Dutch/Shell Transport Securities Litigation, No. 04 Civ. 374 (JAP) (Consolidated
 Cases) (D. N.J.).

 In re: Epson Cartridge Cases, Judicial Council Coordination Proceeding, No. 4347 (Sup. Ct. of
 Cal., County of Los Angeles).

 UAW v. General Motors Corporation, No: 05-73991 (E.D.MI).

 Wicon, Inc. v. Cardservice Intern’l, Inc., BC 320215 (Sup. Ct. of Cal., County of Los Angeles).

 In re: SmithKline Beecham Clinical Billing Litig., No. CV. No. 97-L-1230 (Third Judicial Cir.,
 Madison County, Ill.). Ms. Finegan designed and developed a national media and Internet site
 notification program in connection with the settlement of a nationwide class action concerning
 billings for clinical laboratory testing services.

 MacGregor v. Schering-Plough Corp., No. EC248041 (Sup. Ct. Cal., County of Los Angeles). This
 nationwide notification program was designed to reach all persons who had purchased or used
 an aerosol inhaler manufactured by Schering-Plough. Because no mailing list was available,
 notice was accomplished entirely through the media program.

 In re: Swiss Banks Holocaust Victim Asset Litig., No. CV-96-4849 (E.D.N.Y.). Ms. Finegan
 managed the design and implementation of the Internet site on this historic case. The site was
 developed in 21 native languages. It is a highly secure data gathering tool and information hub,
 central to the global outreach program of Holocaust survivors. www.swissbankclaims.com.

 In re: Exxon Valdez Oil Spill Litig., No. A89-095-CV (HRH) (Consolidated) (D. Alaska). Ms.
 Finegan designed and implemented two media campaigns to notify native Alaskan residents,
 trade workers, fisherman, and others impacted by the oil spill of the litigation and their rights
 under the settlement terms.

 In re: Johns-Manville Phenolic Foam Litig., No. CV 96-10069 (D. Mass). The nationwide multi-
 media legal notice program was designed to reach all Persons who owned any structure,
 including an industrial building, commercial building, school, condominium, apartment house,
 home, garage or other type of structure located in the United States or its territories, in which
 Johns-Manville PFRI was installed, in whole or in part, on top of a metal roof deck.

 Bristow v Fleetwood Enters Litig., No Civ 00-0082-S-EJL (D. Id). Ms. Finegan designed and
 implemented a legal notice campaign targeting present and former employees of Fleetwood
 Enterprises, Inc., or its subsidiaries who worked as hourly production workers at Fleetwood’s

 Jeanne C. Finegan, APR CV                                                                         17
Case 2:12-cv-09012-AB-FFM
Case 2:12-cv-09012-AB-FFM Document
                          Document 610
                                   604-6Filed
                                           Filed 10/30/20Page
                                               11/25/20    Page 29ofof147
                                                              118      58 Page
                                                                          Page ID
                                                                               ID
                                 #:21049
                                 #:21233




 housing, travel trailer, or motor home manufacturing plants. The comprehensive notice
 campaign included print, radio and television advertising.

 In re: New Orleans Tank Car Leakage Fire Litig., No 87-16374 (Civil Dist. Ct., Parish of Orleans,
 LA) (2000). This case resulted in one of the largest settlements in U.S. history. This campaign
 consisted of a media relations and paid advertising program to notify individuals of their rights
 under the terms of the settlement.

 Garria Spencer v. Shell Oil Co., No. CV 94-074(Dist. Ct., Harris County, Tex.). The nationwide
 notification program was designed to reach individuals who owned real property or structures
 in the United States, which contained polybutylene plumbing with acetyl insert or metal insert
 fittings.

 In re: Hurd Millwork Heat MirrorΡ Litig., No. CV-772488 (Sup. Ct. of Cal., County of Santa
 Clara). This nationwide multi-media notice program was designed to reach class members with
 failed heat mirror seals on windows and doors, and alert them as to the actions that they
 needed to take to receive enhanced warranties or window and door replacement.

 Laborers Dist. Counsel of Alabama Health and Welfare Fund v. Clinical Lab. Servs., Inc, No.
 CV–97-C-629-W (N.D. Ala.). Ms. Finegan designed and developed a national media and Internet
 site notification program in connection with the settlement of a nationwide class action
 concerning alleged billing discrepancies for clinical laboratory testing services.

 In re: StarLink Corn Prods. Liab. Litig., No. 01-C-1181 (N.D. Ill).. Ms. Finegan designed and
 implemented a nationwide notification program designed to alert potential class members of
 the terms of the settlement.

 In re: MCI Non-Subscriber Rate Payers Litig., MDL Docket No. 1275, 3:99-cv-01275 (S.D.Ill.).
 The advertising and media notice program, found to be “more than adequate” by the Court,
 was designed with the understanding that the litigation affected all persons or entities who
 were customers of record for telephone lines presubscribed to MCI/World Com, and were
 charged the higher non-subscriber rates and surcharges for direct-dialed long distance calls
 placed on those lines. www.rateclaims.com.

 In re: Albertson’s Back Pay Litig., No. 97-0159-S-BLW (D.Id.). Ms. Finegan designed and
 developed a secure Internet site, where claimants could seek case information confidentially.

 In re: Georgia Pacific Hardboard Siding Recovering Program, No. CV-95-3330-RG (Cir. Ct.,
 Mobile County, Ala.). Ms. Finegan designed and implemented a multi-media legal notice
 program, which was designed to reach class members with failed G-P siding and alert them of
 the pending matter. Notice was provided through advertisements, which aired on national
 cable networks, magazines of nationwide distribution, local newspaper, press releases and
 trade magazines.


 Jeanne C. Finegan, APR CV                                                                     18
Case 2:12-cv-09012-AB-FFM
Case 2:12-cv-09012-AB-FFM Document
                          Document 610
                                   604-6Filed
                                           Filed 10/30/20Page
                                               11/25/20    Page 30ofof147
                                                              119      58 Page
                                                                          Page ID
                                                                               ID
                                 #:21050
                                 #:21234




 In re: Diet Drugs (Phentermine, Fenfluramine, Dexfenfluramine) Prods. Liab. Litig., Nos. 1203,
 99-20593. Ms. Finegan worked as a consultant to the National Diet Drug Settlement
 Committee on notification issues. The resulting notice program was described and
 complimented at length in the Court’s Memorandum and Pretrial Order 1415, approving the
 settlement,

 In re: Diet Drugs (Phentermine, Fenfluramine, Dexfenfluramine) Prods. Liab. Litig., 2000 WL
 1222042, Nos. 1203, 99-20593 (E.D.Pa. Aug. 28, 2002).

 Ms. Finegan designed the Notice programs for multiple state antitrust cases filed against the
 Microsoft Corporation. In those cases, it was generally alleged that Microsoft unlawfully used
 anticompetitive means to maintain a monopoly in markets for certain software, and that as a
 result, it overcharged consumers who licensed its MS-DOS, Windows, Word, Excel and Office
 software. The multiple legal notice programs designed by Jeanne Finegan and listed below
 targeted both individual users and business users of this software. The scientifically designed
 notice programs took into consideration both media usage habits and demographic
 characteristics of the targeted class members.

 In re: Florida Microsoft Antitrust Litig. Settlement, No. 99-27340 CA 11 (11th Judicial Dist.
 Ct. of Miami-Dade County, Fla.).

 In re: Montana Microsoft Antitrust Litig. Settlement, No. DCV 2000 219 (First Judicial Dist. Ct.,
 Lewis & Clark Co., Mt.).

 In re: South Dakota Microsoft Antitrust Litig. Settlement, No. 00-235(Sixth Judicial Cir., County
 of Hughes, S.D.).

 In re: Kansas Microsoft Antitrust Litig. Settlement, No. 99C17089 Division No. 15 Consolidated
 Cases (Dist. Ct., Johnson County, Kan.) (“The Class Notice provided was the best notice
 practicable under the circumstances and fully complied in all respects with the requirements of
 due process and of the Kansas State. Annot. §60-22.3.”).

 In re: North Carolina Microsoft Antitrust Litig. Settlement, No. 00-CvS-4073 (Wake) 00-CvS-
 1246 (Lincoln) (General Court of Justice Sup. Ct., Wake and Lincoln Counties, N.C.).

 In re: ABS II Pipes Litig., No. 3126 (Sup. Ct. of Cal., Contra Costa County). The Court approved
 regional notification program designed to alert those individuals who owned structures with
 the pipe that they were eligible to recover the cost of replacing the pipe.

 In re: Avenue A Inc. Internet Privacy Litig., No: C00-1964C (W.D. Wash.).

 In re: Lorazepam and Clorazepate Antitrust Litig., No. 1290 (TFH) (D.C.C.).

 In re: Providian Fin. Corp. ERISA Litig., No C-01-5027 (N.D. Cal.).

 Jeanne C. Finegan, APR CV                                                                       19
Case 2:12-cv-09012-AB-FFM
Case 2:12-cv-09012-AB-FFM Document
                          Document 610
                                   604-6Filed
                                           Filed 10/30/20Page
                                               11/25/20    Page 31ofof147
                                                              120      58 Page
                                                                          Page ID
                                                                               ID
                                 #:21051
                                 #:21235




 In re: H & R Block., et al Tax Refund Litig., No. 97195023/CC4111 (MD Cir. Ct., Baltimore City).

 In re: American Premier Underwriters, Inc, U.S. Railroad Vest Corp., No. 06C01-9912 (Cir. Ct.,
 Boone County, Ind.).

 In re: Sprint Corp. Optical Fiber Litig., No: 9907 CV 284 (Dist. Ct., Leavenworth County, Kan).

 In re: Shelter Mutual Ins. Co. Litig., No. CJ-2002-263 (Dist.Ct., Canadian County. Ok).

 In re: Conseco, Inc. Sec. Litig., No: IP-00-0585-C Y/S CA (S.D. Ind.).

 In re: Nat’l Treasury Employees Union, et al., 54 Fed. Cl. 791 (2002).

 In re: City of Miami Parking Litig., Nos. 99-21456 CA-10, 99-23765 – CA-10 (11th Judicial Dist.
 Ct. of Miami-Dade County, Fla.).

 In re: Prime Co. Incorporated D/B/A/ Prime Co. Personal Comm., No. L 1:01CV658 (E.D. Tx.).

 Alsea Veneer v. State of Oregon A.A., No. 88C-11289-88C-11300.




 Jeanne C. Finegan, APR CV                                                                         20
Case 2:12-cv-09012-AB-FFM
Case 2:12-cv-09012-AB-FFM Document
                          Document 610
                                   604-6Filed
                                           Filed 10/30/20Page
                                               11/25/20    Page 32ofof147
                                                              121      58 Page
                                                                          Page ID
                                                                               ID
                                 #:21052
                                 #:21236




                                   INTERNATIONAL EXPERIENCE

 Bell v. Canadian Imperial Bank of Commerce, et al, Court File No.: CV-08-359335 (Ontario
 Superior Court of Justice); (2016).

 In re: Canadian Air Cargo Shipping Class Actions (Ontario Superior Court of Justice, Court File
 No. 50389CP, Supreme Court of British Columbia.

 In re: Canadian Air Cargo Shipping Class Actions (Québec Superior Court).

 Fischer v. IG Investment Management LTD., No. 06-CV-307599CP (Ontario Superior Court of
 Justice).

 In Re Nortel I & II Securities Litigation, Civil Action No. 01-CV-1855 (RMB), Master File No. 05
 MD 1659 (LAP) (S.D.N.Y. 2006).

 Frohlinger v. Nortel Networks Corporation et al., Court File No.: 02-CL-4605 (Ontario Superior
 Court of Justice).

 Association de Protection des Épargnants et Investissuers du Québec v. Corporation Nortel
 Networks, No.: 500-XX-XXXXXXX-017 (Superior Court of Québec).

 Jeffery v. Nortel Networks Corporation et al., Court File No.: S015159 (Supreme Court of British
 Columbia).

 Gallardi v. Nortel Networks Corporation, No. 05-CV-285606CP (Ontario Superior Court).

 Skarstedt v. Corporation Nortel Networks, No. 500-06-000277-059 (Superior Court of Québec).



                         SEC ENFORCEMENT NOTICE PROGRAM EXPERIENCE

 SEC v. Vivendi Universal, S.A., et al., Case No. 02 Civ. 5571 (RJH) (HBP) (S.D.N.Y.).
 The Notice program included publication in 11 different countries and eight different
 languages.

 SEC v. Royal Dutch Petroleum Company, No.04-3359 (S.D. Tex.)




 Jeanne C. Finegan, APR CV                                                                          21
Case 2:12-cv-09012-AB-FFM
Case 2:12-cv-09012-AB-FFM Document
                          Document 610
                                   604-6Filed
                                           Filed 10/30/20Page
                                               11/25/20    Page 33ofof147
                                                              122      58 Page
                                                                          Page ID
                                                                               ID
                                 #:21053
                                 #:21237




                     FEDERAL TRADE COMMISSION NOTICE PROGRAM EXPERIENCE

 FTC v. TracFone Wireless, Inc., Case No. 15-cv-00392-EMC.

 FTC v. Skechers U.S.A., Inc., No. 1:12-cv-01214-JG (N.D. Ohio).

 FTC v. Reebok International Ltd., No. 11-cv-02046 (N.D. Ohio)

 FTC v. Chanery and RTC Research and Development LLC [Nutraquest], No :05-cv-03460 (D.N.J.)

                                    BANKRUPTCY EXPERIENCE

       Ms. Finegan has designed and implemented hundreds of domestic and international
 bankruptcy notice programs. A sample case list includes the following:

 In Re: PG&E Corporation Case No . 19-30088 Bankr. N.D. Cal. 2019). Hearing Establishing,
 Deadline for Filing Proofs of Claim, (II) establishing the Form and Manner of Notice Thereof,
 and (III) Approving Procedures for Providing Notice of Bar Date and Other Information to all
 Creditors and Potential Creditors PG&E. June 26, 2019, Transcript of Hearing p. 21:1, the
 Honorable Dennis Montali stated: …the technology and the thought that goes into all these
 plans is almost incomprehensible. He further stated, p. 201:20 … Ms. Finegan has really
 impressed me today…

 In re AMR Corporation [American Airlines], et al., No. 11-15463 (SHL) (Bankr. S.D.N.Y.) ("due
 and proper notice [was] provided, and … no other or further notice need be provided.")

 In re Jackson Hewitt Tax Service Inc., et al., No 11-11587 (Bankr. D.Del.) (2011). The debtors
 sought to provide notice of their filing as well as the hearing to approve their disclosure
 statement and confirm their plan to a large group of current and former customers, many of
 whom current and viable addresses promised to be a difficult (if not impossible) and costly
 undertaking. The court approved a publication notice program designed and implemented by
 Finegan and the administrator, that included more than 350 local newspaper and television
 websites, two national online networks (24/7 Real Media, Inc. and Microsoft Media Network), a
 website notice linked to a press release and notice on eight major websites, including CNN and
 Yahoo. These online efforts supplemented the print publication and direct-mail notice provided
 to known claimants and their attorneys, as well as to the state attorneys general of all 50
 states. The Jackson Hewitt notice program constituted one of the first large chapter 11 cases to
 incorporate online advertising.

 In re: Nutraquest Inc., No. 03-44147 (Bankr. D.N.J.)

 In re: General Motors Corp. et al, No. 09-50026 (Bankr. S.D.N.Y.). This case is the 4th largest
 bankruptcy in U.S. history. Ms. Finegan and her team worked with General Motors
 restructuring attorneys to design and implement the legal notice program.

 Jeanne C. Finegan, APR CV                                                                       22
Case 2:12-cv-09012-AB-FFM
Case 2:12-cv-09012-AB-FFM Document
                          Document 610
                                   604-6Filed
                                           Filed 10/30/20Page
                                               11/25/20    Page 34ofof147
                                                              123      58 Page
                                                                          Page ID
                                                                               ID
                                 #:21054
                                 #:21238




 In re: ACandS, Inc., No. 0212687 (Bankr. D.Del.) (2007) (“Adequate notice of the Motion and of
 the hearing on the Motion was given.”).

 In re: United Airlines, No. 02-B-48191 (Bankr. N.D Ill.). Ms. Finegan worked with United and its
 restructuring attorneys to design and implement global legal notice programs. The notice was
 published in 11 countries and translated into 6 languages. Ms. Finegan worked closely with
 legal counsel and UAL’s advertising team to select the appropriate media and to negotiate the
 most favorable advertising rates. www.pd-ual.com.

 In re: Enron, No. 01-16034 (Bankr. S.D.N.Y.). Ms. Finegan worked with Enron and its
 restructuring attorneys to publish various legal notices.

 In re: Dow Corning, No. 95-20512 (Bankr. E.D. Mich.). Ms. Finegan originally designed the
 information website. This Internet site is a major information hub that has various forms in 15
 languages.

 In re: Harnischfeger Inds., No. 99-2171 (RJW) Jointly Administered (Bankr. D. Del.). Ms. Finegan
 designed and implemented 6 domestic and international notice programs for this case. The
 notice was translated into 14 different languages and published in 16 countries.

 In re: Keene Corp., No. 93B 46090 (SMB), (Bankr. E.D. MO.). Ms. Finegan designed and
 implemented multiple domestic bankruptcy notice programs including notice on the plan of
 reorganization directed to all creditors and all Class 4 asbestos-related claimants and counsel.

 In re: Lamonts, No. 00-00045 (Bankr. W.D. Wash.). Ms. Finegan designed an implemented
 multiple bankruptcy notice programs.

 In re: Monet Group Holdings, Nos. 00-1936 (MFW) (Bankr. D. Del.). Ms. Finegan designed and
 implemented a bar date notice.

 In re: Laclede Steel Co., No. 98-53121-399 (Bankr. E.D. MO.). Ms. Finegan designed and
 implemented multiple bankruptcy notice programs.

 In re: Columbia Gas Transmission Corp., No. 91-804 (Bankr. S.D.N.Y.). Ms. Finegan developed
 multiple nationwide legal notice notification programs for this case.

 In re: U.S.H. Corp. of New York, et al. (Bankr. S.D.N.Y). Ms. Finegan designed and implemented
 a bar date advertising notification campaign.

 In re: Best Prods. Co., Inc., No. 96-35267-T, (Bankr. E.D. Va.). Ms. Finegan implemented a
 national legal notice program that included multiple advertising campaigns for notice of sale,
 bar date, disclosure and plan confirmation.


 Jeanne C. Finegan, APR CV                                                                    23
Case 2:12-cv-09012-AB-FFM
Case 2:12-cv-09012-AB-FFM Document
                          Document 610
                                   604-6Filed
                                           Filed 10/30/20Page
                                               11/25/20    Page 35ofof147
                                                              124      58 Page
                                                                          Page ID
                                                                               ID
                                 #:21055
                                 #:21239




 In re: Lodgian, Inc., et al., No. 16345 (BRL) Factory Card Outlet – 99-685 (JCA), 99-686 (JCA)
 (Bankr. S.D.N.Y).

 In re: Internat’l Total Servs, Inc., et al., Nos. 01-21812, 01-21818, 01-21820, 01-21882, 01-
 21824, 01-21826, 01-21827 (CD) Under Case No: 01-21812 (Bankr. E.D.N.Y).

 In re: Decora Inds., Inc. and Decora, Incorp., Nos. 00-4459 and 00-4460 (JJF) (Bankr. D. Del.).

 In re: Genesis Health Ventures, Inc., et al, No. 002692 (PJW) (Bankr. D. Del.).

 In re: Tel. Warehouse, Inc., et al, No. 00-2105 through 00-2110 (MFW) (Bankr. D. Del.).

 In re: United Cos. Fin. Corp., et al, No. 99-450 (MFW) through 99-461 (MFW) (Bankr. D. Del.).

 In re: Caldor, Inc. New York, The Caldor Corp., Caldor, Inc. CT, et al., No. 95-B44080 (JLG)
 (Bankr. S.D.N.Y).

 In re: Physicians Health Corp., et al., No. 00-4482 (MFW) (Bankr. D. Del.).

 In re: GC Cos., et al., Nos. 00-3897 through 00-3927 (MFW) (Bankr. D. Del.).

 In re: Heilig-Meyers Co., et al., Nos. 00-34533 through 00-34538 (Bankr. E.D. Va.).


                             PRODUCT RECALL AND CRISIS COMMUNICATION EXPERIENCE

 Reser’s Fine Foods. Reser’s is a nationally distributed brand and manufacturer of food products
 through giants such as Albertsons, Costco, Food Lion, WinnDixie, Ingles, Safeway and Walmart.
 Ms. Finegan designed an enterprise-wide crisis communication plan that included
 communications objectives, crisis team roles and responsibilities, crisis response procedures,
 regulatory protocols, definitions of incidents that require various levels of notice, target
 audiences, and threat assessment protocols. Ms. Finegan worked with the company through
 two nationwide, high profile recalls, conducting extensive media relations efforts.

 Gulf Coast Claims Facility Notice Campaign. Finegan coordinated a massive outreach effort
 throughout the Gulf Coast region to notify those who have claims as a result of damages caused
 by the Deep Water Horizon Oil spill. The notice campaign included extensive advertising in
 newspapers throughout the region, Internet notice through local newspaper, television and
 radio websites and media relations. The Gulf Coast Claims Facility (GCCF) was an independent
 claims facility, funded by BP, for the resolution of claims by individuals and businesses for
 damages incurred as a result of the oil discharges due to the Deepwater Horizon incident on
 April 20, 2010.




 Jeanne C. Finegan, APR CV                                                                         24
Case 2:12-cv-09012-AB-FFM
Case 2:12-cv-09012-AB-FFM Document
                          Document 610
                                   604-6Filed
                                           Filed 10/30/20Page
                                               11/25/20    Page 36ofof147
                                                              125      58 Page
                                                                          Page ID
                                                                               ID
                                 #:21056
                                 #:21240




 City of New Orleans Tax Revisions, Post-Hurricane Katrina. In 2007, the City of New Orleans
 revised property tax assessments for property owners. As part of this process, it received
 numerous appeals to the assessments. An administration firm served as liaison between the
 city and property owners, coordinating the hearing schedule and providing important
 information to property owners on the status of their appeal. Central to this effort was the
 comprehensive outreach program designed by Ms. Finegan, which included a website and a
 heavy schedule of television, radio and newspaper advertising, along with the coordination of
 key news interviews about the project picked up by local media.

                                    ARTICLES/ SOCIAL MEDIA

 Tweet Chat: Contributing Panelist #Law360SocialChat, A live Tweet workshop concerning the
 benefits and pit-falls of social media, Lexttalk.com, November 7, 2019.

 Author, “Top Class Settlement Admin Factors to Consider in 2020” Law360, New York, (October
 31, 2019, 5:44 PM ET).

 Author, “Creating a Class Notice Program that Satisfies Due Process” Law360, New York,
 (February 13, 2018 12:58 PM ET).

 Author, “3 Considerations for Class Action Notice Brand Safety” Law360, New York, (October 2,
 2017 12:24 PM ET).

 Author, “What Would Class Action Reform Mean for Notice?” Law360, New York, (April 13,
 2017 11:50 AM ET).

 Author, “Bots Can Silently Steal your Due Process Notice.” Wisconsin Law Journal, April 2017.

 Author, “Don’t Turn a Blind Eye to Bots. Ad Fraud and Bots are a Reality of the Digital
 Environment.” LinkedIn article March 6, 2107.

 Co-Author, “Modern Notice Requirements Through the Lens of Eisen and Mullane” –
 Bloomberg - BNA Class Action Litigation Report, 17 CLASS 1077, (October 14, 2016).

 Author, “Think All Internet Impressions Are The Same? Think Again” – Law360.com, New York
 (March 16, 2016, 3:39 ET).

 Author, “Why Class Members Should See an Online Ad More Than Once” – Law360.com, New
 York, (December 3, 2015, 2:52 PM ET).

 Author, ‘Being 'Media-Relevant' — What It Means and Why It Matters - Law360.com, New York
 (September 11, 2013, 2:50 PM ET).




 Jeanne C. Finegan, APR CV                                                                   25
Case 2:12-cv-09012-AB-FFM
Case 2:12-cv-09012-AB-FFM Document
                          Document 610
                                   604-6Filed
                                           Filed 10/30/20Page
                                               11/25/20    Page 37ofof147
                                                              126      58 Page
                                                                          Page ID
                                                                               ID
                                 #:21057
                                 #:21241




 Co-Author, “New Media Creates New Expectations for Bankruptcy Notice Programs,” ABI
 Journal, Vol. XXX, No 9, (November 2011).

 Quoted Expert, “Effective Class Action Notice Promotes Access to Justice: Insight from a New
 U.S. Federal Judicial Center Checklist,” Canadian Supreme Court Law Review, (2011), 53 S.C.L.R.
 (2d).

 Co-Author, with Hon. Dickran Tevrizian – “Expert Opinion: It’s More Than Just a Report…Why
 Qualified Legal Experts Are Needed to Navigate the Changing Media Landscape,” BNA Class
 Action Litigation Report, 12 CLASS 464, May 27, 2011.

 Co-Author, with Hon. Dickran Tevrizian, Your Insight, "Expert Opinion: It's More Than Just a
 Report -Why Qualified Legal Experts Are Needed to Navigate the Changing Media Landscape,"
 TXLR, Vol. 26, No. 21, May 26, 2011.

 Quoted Expert, “Analysis of the FJC’s 2010 Judges’ Class Action Notice and Claims Process
 Checklist and Guide: A New Roadmap to Adequate Notice and Beyond,” BNA Class Action
 Litigation Report, 12 CLASS 165, February 25, 2011.

 Author, Five Key Considerations for a Successful International Notice Program, BNA Class Action
 Litigation Report, April, 9, 2010 Vol. 11, No. 7 p. 343.

 Quoted Expert, “Communication Technology Trends Pose Novel Notification Issues for Class
 Litigators,” BNA Electronic Commerce and Law, 15 ECLR 109 January 27, 2010.

 Author, “Legal Notice: R U ready 2 adapt?” BNA Class Action Report, Vol. 10 Class 702, July 24,
 2009.

 Author, “On Demand Media Could Change the Future of Best Practicable Notice,” BNA Class
 Action Litigation Report, Vol. 9, No. 7, April 11, 2008, pp. 307-310.

 Quoted Expert, “Warranty Conference: Globalization of Warranty and Legal Aspects of
 Extended Warranty,” Warranty Week, warrantyweek.com/archive/ww20070228.html/
 February 28, 2007.

 Co-Author, “Approaches to Notice in State Court Class Actions,” For The Defense, Vol. 45, No.
 11, November, 2003.

 Citation, “Recall Effectiveness Research: A Review and Summary of the Literature on Consumer
 Motivation and Behavior,” U.S. Consumer Product Safety Commission, CPSC-F-02-1391, p.10,
 Heiden Associates, July 2003.

 Author, “The Web Offers Near, Real-Time Cost Efficient Notice,” American Bankruptcy Institute,
 ABI Journal, Vol. XXII, No. 5., 2003.

 Jeanne C. Finegan, APR CV                                                                   26
Case 2:12-cv-09012-AB-FFM
Case 2:12-cv-09012-AB-FFM Document
                          Document 610
                                   604-6Filed
                                           Filed 10/30/20Page
                                               11/25/20    Page 38ofof147
                                                              127      58 Page
                                                                          Page ID
                                                                               ID
                                 #:21058
                                 #:21242




 Author, “Determining Adequate Notice in Rule 23 Actions,” For The Defense, Vol. 44, No. 9
 September, 2002.

 Author, “Legal Notice, What You Need to Know and Why,” Monograph, July 2002.

 Co-Author, “The Electronic Nature of Legal Noticing,” The American Bankruptcy Institute
 Journal, Vol. XXI, No. 3, April 2002.

 Author, “Three Important Mantras for CEO’s and Risk Managers,” - International Risk
 Management Institute, irmi.com, January 2002.

 Co-Author, “Used the Bat Signal Lately,” The National Law Journal, Special Litigation Section,
 February 19, 2001.

 Author, “How Much is Enough Notice,” Dispute Resolution Alert, Vol. 1, No. 6. March 2001.

 Author, “Monitoring the Internet Buzz,” The Risk Report, Vol. XXIII, No. 5, Jan. 2001.

 Author, “High-Profile Product Recalls Need More Than the Bat Signal,” - International Risk
 Management Institute, irmi.com, July 2001.

 Co-Author, “Do You Know What 100 Million People are Buzzing About Today?” Risk and
 Insurance Management, March 2001.

 Quoted Article, “Keep Up with Class Action,” Kentucky Courier Journal, March 13, 2000.

 Author, “The Great Debate - How Much is Enough Legal Notice?” American Bar Association –
 Class Actions and Derivatives Suits Newsletter, winter edition 1999.

                             SPEAKER/EXPERT PANELIST/PRESENTER

 Chief Litigation Counsel      Speaker, “Four Factors Impacting the Cost of Your Class Action
 Association (CLCA)            Settlement and Notice,” Houston TX, May 1, 2019

 CLE Webinar                   “Rule 23 Changes to Notice, Are You Ready for the Digital Wild,
                               Wild West?” October 23, 2018, https://bit.ly/2RIRvZq

 American Bar Assn.            Faculty Panelist, 4th Annual Western Regional CLE Class Actions,
                               “Big Brother, Information Privacy, and Class Actions: How Big Data
                               and Social Media are Changing the Class Action Landscape” San
                               Francisco, CA June, 2018.

 Miami Law Class Action        Faculty Panelist, “ Settlement and Resolution of Class Actions,”

 Jeanne C. Finegan, APR CV                                                                        27
Case 2:12-cv-09012-AB-FFM
Case 2:12-cv-09012-AB-FFM Document
                          Document 610
                                   604-6Filed
                                           Filed 10/30/20Page
                                               11/25/20    Page 39ofof147
                                                              128      58 Page
                                                                          Page ID
                                                                               ID
                                 #:21059
                                 #:21243




 & Complex Litigation Forum Miami, FL December 2, 2016.

 The Knowledge Group         Faculty Panelist, “Class Action Settlements: Hot Topics 2016 and
                             Beyond,” Live Webcast, www.theknowledgegroup.org, October
                             2016.

 ABA National Symposium      Faculty Panelist, “Ethical Considerations in Settling Class Actions,”
                             New Orleans, LA, March 2016.

 S.F. Banking Attorney Assn. Speaker, “How a Class Action Notice can Make or Break your
                             Client’s Settlement,” San Francisco, CA, May 2015.

 Perrin Class Action Conf.   Faculty Panelist, “Being Media Relevant, What It Means and Why
                             It Matters – The Social Media Evolution: Trends, Challenges and
                             Opportunities,” Chicago, IL May 2015.

 Bridgeport Continuing Ed.   Speaker, Webinar “Media Relevant in the Class Notice Context.”
                             July, 2014.

 Bridgeport Continuing Ed.   Faculty Panelist, “Media Relevant in the Class Notice Context.”
                             Los Angeles, California, April 2014.

 CASD 5th Annual             Speaker, “The Impact of Social Media on Class Action Notice.”
                             Consumer Attorneys of San Diego Class Action Symposium, San
                             Diego, California, September 2012.

 Law Seminars International Speaker, “Class Action Notice: Rules and Statutes Governing FRCP
                            (b)(3) Best Practicable… What constitutes a best practicable
                            notice? What practitioners and courts should expect in the new
                            era of online and social media.” Chicago, IL, October 2011.
                            *Voted by attendees as one of the best presentations given.

 CASD 4th Annual             Faculty Panelist, “Reasonable Notice - Insight for practitioners on
                             the FJC’s Judges’ Class Action Notice and Claims Process Checklist
                             and Plain Language Guide. Consumer Attorneys of San Diego Class
                             Action Symposium, San Diego, California, October 2011.

 CLE International           Faculty Panelist, Building a Workable Settlement Structure, CLE
                             International, San Francisco, California May, 2011.

 CASD                        Faculty Panelist, “21st Century Class Notice and Outreach.” 3nd
                             Annual Class Action Symposium CASD Symposium, San Diego,
                             California, October 2010.



 Jeanne C. Finegan, APR CV                                                                     28
Case 2:12-cv-09012-AB-FFM
Case 2:12-cv-09012-AB-FFM Document
                          Document 610
                                   604-6Filed
                                           Filed 10/30/20Page
                                               11/25/20    Page 40ofof147
                                                              129      58 Page
                                                                          Page ID
                                                                               ID
                                 #:21060
                                 #:21244




 CASD                        Faculty Panelist, “The Future of Notice.” 2nd Annual Class Action
                             Symposium CASD Symposium, San Diego California, October 2009.

 American Bar Association    Speaker, 2008 Annual Meeting, “Practical Advice for Class Action
                             Settlements: The Future of Notice In the United States and
                             Internationally – Meeting the Best Practicable Standard.”
                             Section of Business Law Business and Corporate Litigation
                             Committee – Class and Derivative Actions Subcommittee, New
                             York, NY, August 2008.

 Women Lawyers Assn.         Faculty Panelist, Women Lawyers Association of Los Angeles
                             “The Anatomy of a Class Action.” Los Angeles, CA, February, 2008.

 Warranty Chain Mgmt.        Faculty Panelist, Presentation Product Recall Simulation. Tampa,
                             Florida, March 2007.

 Practicing Law Institute.   Faculty Panelist, CLE Presentation, 11th Annual Consumer
                             Financial Services Litigation. Presentation: Class Action Settlement
                             Structures – Evolving Notice Standards in the Internet Age. New
                             York/Boston (simulcast), NY March 2006; Chicago, IL April 2006
                             and San Francisco, CA, May 2006.

 U.S. Consumer Product       Ms. Finegan participated as an invited expert panelist to the CPSC
 Safety Commission           to discuss ways in which the CPSC could enhance and measure the
                             recall process. As a panelist, Ms Finegan discussed how the CPSC
                             could better motivate consumers to take action on recalls and
                             how companies could scientifically measure and defend their
                             outreach efforts. Bethesda, MD, September 2003.

 Weil, Gotshal & Manges      Presenter, CLE presentation, “A Scientific Approach to Legal Notice
                             Communication.” New York, June 2003.

 Sidley & Austin             Presenter, CLE presentation, “A Scientific Approach to Legal
                             Notice Communication.” Los Angeles, May 2003.

 Kirkland & Ellis            Speaker to restructuring group addressing “The Best Practicable
                             Methods to Give Notice in a Tort Bankruptcy.” Chicago, April
                             2002.

 Georgetown University Law Faculty, CLE White Paper: “What are the best practicable methods
                           to Center Mass Tort Litigation give notice? Dispelling the
                           communications myth – A notice Institute disseminated is a
                           notice communicated,” Mass Tort Litigation Institute. Washington
                           D.C., November, 2001.

 Jeanne C. Finegan, APR CV                                                                    29
Case 2:12-cv-09012-AB-FFM
Case 2:12-cv-09012-AB-FFM Document
                          Document 610
                                   604-6Filed
                                           Filed 10/30/20Page
                                               11/25/20    Page 41ofof147
                                                              130      58 Page
                                                                          Page ID
                                                                               ID
                                 #:21061
                                 #:21245




 American Bar Association     Presenter, “How to Bullet-Proof Notice Programs and What
                              Communication Barriers Present Due Process Concerns in Legal
                              Notice,” ABA Litigation Section Committee on Class Actions &
                              Derivative Suits. Chicago, IL, August 6, 2001.

 McCutchin, Doyle, Brown      Speaker to litigation group in San Francisco and simulcast to four
                              other McCutchin locations, addressing the definition of effective
                              notice and barriers to communication that affect due process in
                              legal notice. San Francisco, CA, June 2001.

 Marylhurst University        Guest lecturer on public relations research methods. Portland,
                              OR, February 2001.

 University of Oregon         Guest speaker to MBA candidates on quantitative and qualitative
                              research for marketing and communications programs. Portland,
                              OR, May 2001.

 Judicial Arbitration &       Speaker on the definition of effective notice. San Francisco and Los
 Mediation Services (JAMS)    Angeles, CA, June 2000.

 International Risk           Past Expert Commentator on Crisis and Litigation Communications.
 Management Institute         www.irmi.com.

 The American Bankruptcy      Past Contributing Editor – Beyond the Quill. www.abi.org.
 Institute Journal (ABI)

                                             BACKGROUND

         Ms Finegan’s past experience includes working in senior management for leading Class
 Action Administration firms including The Garden City Group (“GCG”) and Poorman-Douglas
 Corp., (“EPIQ”). Ms. Finegan co-founded Huntington Advertising, a nationally recognized leader
 in legal notice communications. After Fleet Bank purchased her firm in 1997, she grew the
 company into one of the nation’s leading legal notice communication agencies.

         Prior to that, Ms. Finegan spearheaded Huntington Communications, (an Internet
 development company) and The Huntington Group, Inc., (a public relations firm). As a partner
 and consultant, she has worked on a wide variety of client marketing, research, advertising,
 public relations and Internet programs. During her tenure at the Huntington Group, client
 projects included advertising (media planning and buying), shareholder meetings, direct mail,
 public relations (planning, financial communications) and community outreach programs. Her
 past client list includes large public and privately held companies: Code-A-Phone Corp., Thrifty-
 Payless Drug Stores, Hyster-Yale, The Portland Winter Hawks Hockey Team, U.S. National Bank,
 U.S. Trust Company, Morley Capital Management, and Durametal Corporation.

 Jeanne C. Finegan, APR CV                                                                     30
Case 2:12-cv-09012-AB-FFM
Case 2:12-cv-09012-AB-FFM Document
                          Document 610
                                   604-6Filed
                                           Filed 10/30/20Page
                                               11/25/20    Page 42ofof147
                                                              131      58 Page
                                                                          Page ID
                                                                               ID
                                 #:21062
                                 #:21246




         Prior to Huntington Advertising, Ms. Finegan worked as a consultant and public relations
 specialist for a West Coast-based Management and Public Relations Consulting firm.

         Additionally, Ms. Finegan has experience in news and public affairs. Her professional
 background includes being a reporter, anchor and public affairs director for KWJJ/KJIB radio in
 Portland, Oregon, as well as reporter covering state government for KBZY radio in Salem,
 Oregon. Ms. Finegan worked as an assistant television program/promotion manager for KPDX
 directing $50 million in programming. She was also the program/promotion manager at KECH-
 22 television.

         Ms. Finegan's multi-level communication background gives her a thorough, hands-on
 understanding of media, the communication process, and how it relates to creating effective
 and efficient legal notice campaigns.
                           MEMBERSHIPS, PROFESSIONAL CREDENTIALS

 APR     Accredited. Universal Board of Accreditation Public Relations Society of America
                   x Member of the Public Relations Society of America
                   x Member Canadian Public Relations Society

 Board of Directors - Alliance for Audited Media
 Alliance for Audited Media (“AAM”) is the recognized leader in cross-media verification. It was
 founded in 1914 as the Audit Bureau of Circulations (ABC) to bring order and transparency to the
 media industry. Today, more than 4,000 publishers, advertisers, agencies and technology vendors
 depend on its data-driven insights, technology certification audits and information services to
 transact with trust.




                                           SOCIAL MEDIA

 LinkedIn: www.linkedin.com/in/jeanne-finegan-apr-7112341b




 Jeanne C. Finegan, APR CV                                                                          31
     Case 2:12-cv-09012-AB-FFM
     Case 2:12-cv-09012-AB-FFM Document
                               Document 610
                                        604-6Filed
                                                Filed 10/30/20Page
                                                    11/25/20    Page 43ofof147
                                                                   132      58 Page
                                                                               Page ID
                                                                                    ID
                                      #:21063
                                      #:21247


 1     EILEEN R. RIDLEY (SBN 151735)               ROBERT L. TEEL (SBN 127081)
         eridley@foley.com                           lawoffice@rlteel.com
 2
       ALAN R. OUELLETTE (SBN 272745)              LAW OFFICE OF ROBERT L. TEEL
 3       aouellette@foley.com                      1425 Broadway, Mail Code: 20-6690
       FOLEY & LARDNER LLP                         Seattle, Washington 98122
 4     555 California Street, Suite 1700           T: 866.833.5529 // F: 855.609.6911
       San Francisco, CA 94104-1520
 5     T: 415.434.4484 // F: 415.434.4507
 6
       GEOFFREY M. RAUX (pro hac vice)
 7       graux@foley.com
       FOLEY & LARDNER LLP
 8     111 Huntington Avenue
       Boston, MA 02199-7610
 9
       T: 617.342.4000 // F: 617.342.4001
10

11    Attorneys for Plaintiffs SYLVESTER OWINO,
      JONATHAN GOMEZ, and the Proposed Class(es)
12
                           UNITED STATES DISTRICT COURT
13                       SOUTHERN DISTRICT OF CALIFORNIA
14
   SYLVESTER OWINO and JONATHAN                )   Case No. 3:17-CV-01112-JLS-NLS
15 GOMEZ,    on behalf of themselves and all   )
   others similarly situated,                  )
16                              Plaintiffs,    )   CLASS ACTION
                                               )
17              vs.                            )
                                               )   DECLARATION OF JEANNE C.
18    CORECIVIC, INC.,                         )   FINEGAN REGARDING NOTICE
                                               )   PLAN
19                                 Defendant. )
                                               )
20                                             )
      CORECIVIC, INC.,                         )   Judge: Hon. Janis L. Sammartino
21                          Counter-Claimant, ))   Magistrate: Hon. Nita L. Stormes
22                                             )
                                               )
23                 vs.                         )
                                               )
24    SYLVESTER OWINO and JONATHAN )
      GOMEZ, on behalf of themselves and all )
25    others similarly situated,               )
26
                          Counter-Defendants. ))
                                               )
27

28


                                                            Case No. 17-CV-01112-JLS-NLS
Case 2:12-cv-09012-AB-FFM Document 610 Filed 11/25/20 Page 133 of 147 Page ID
                                 #:21248
     Case 2:12-cv-09012-AB-FFM
     Case 2:12-cv-09012-AB-FFM Document
                               Document 610
                                        604-6Filed
                                                Filed 10/30/20Page
                                                    11/25/20    Page 45ofof147
                                                                   134      58 Page
                                                                               Page ID
                                                                                    ID
                                      #:21065
                                      #:21249


 1        5.      Accordingly, the media outreach will be tiered with the greatest media weight
 2    focusing on those countries representing the largest population of Class Members. A tiered
 3    approach to Notice has been approved by courts in other international notice programs,
 4    including Air Cargo Shipping Servs. Antitrust Litig., No. 1:06-MD-01775-CBA-VVP
 5    (E.D.N.Y.); Dover, et al. v. British Airways PLC, No. 1:12-CV-05567 (E.D.N.Y.); In re
 6    Mexico Money Transfer Litig. (W. Union & Valuta), 164 F. Supp. 2d 1002 (N.D. Ill. 2000);
 7    In re W. Union Money Transfer Litig., No. CV-01-0335 (CPS), 2004 WL 3709932
 8    (E.D.N.Y. Oct. 19, 2004); and In re Royal Ahold N.V. Sec. & ERISA Litig., 437 F. Supp.
 9    2d 467 (D. Md. 2006); among others.
10        6.      This Declaration will describe and detail the proposed Notice Program and
11    address why it is consistent with other best practicable court-approved notice programs,
12    the requirements of Federal Rule of Civil Procedure 23(c)(2)(B), and the Federal Judicial
13    Center guidelines2 for Best Practicable Due Process Notice.
14                                    QUALIFICATIONS
15          7.    I previously set out detailed information concerning my credentials and
16 qualifications in this case for the Court and provided my Curriculum Vitae in connection

17 with Plaintiffs’ July 14, 2020 submission to the Court. In summary, my credentials that

18 qualify me to provide an expert opinion regarding notice in this matter include more than

19 30 years of communications and advertising experience. I have also planned and

20 implemented over 1,000 high-profile, complex legal notice communication programs. I

21 have extensive experience providing notice to international classes spanning more than 170

22 countries and over 40 languages. I am the only Notice Expert accredited in Public Relations

23 (APR) by the Universal Accreditation Board, a program administered by the Public

24 Relations Society of America. Further, I have provided testimony before Congress on

25 issues of notice. I have lectured, published and been cited extensively on various aspects

26 of legal noticing, product recall and crisis communications and have served the Consumer

27
      2
28     Judges’ Class Action Notice and Claims Process Checklist and Plain Language Guide,
      Federal Judicial Center (2010), https://www.fjc.gov/sites/default/files/2012/NotCheck.pdf.
                                                -2-           Case No. 17-CV-01112-JLS-NLS
     Case 2:12-cv-09012-AB-FFM
     Case 2:12-cv-09012-AB-FFM Document
                               Document 610
                                        604-6Filed
                                                Filed 10/30/20Page
                                                    11/25/20    Page 46ofof147
                                                                   135      58 Page
                                                                               Page ID
                                                                                    ID
                                      #:21066
                                      #:21250


 1    Product Safety Commission (CPSC) as an expert to determine ways in which the CPSC
 2    can increase the effectiveness of its product recall campaigns. More recently, I was
 3    extensively involved as a contributing author for “Guidelines and Best Practices
 4    Implementing 2018 Amendments to Rule 23 Class Action Settlement Provisions,”
 5    published by Duke University School of Law. I am also a member of the Board of Directors
 6    for the Alliance for Audited Media.
 7          8.       I have served as an expert, with day-to-day operational responsibilities,
 8    directly responsible for the design and implementation of class action notice programs,
 9    some of which are the largest and most complex programs ever implemented in both the
10    United States and in Canada. My work includes a wide range of class actions and regulatory
11    and consumer matters that include product liability, construction defect, antitrust, asbestos,
12    medical, pharmaceutical, human rights, civil rights, telecommunications, media,
13    environmental, securities, banking, insurance and bankruptcy.
14          9.       Additionally, I have been at the forefront of modern notice, including plain
15 language as noted in a RAND study,3 and importantly, I was the first Notice Expert to

16    integrate digital media and social media into court-approved legal notice programs.
17                             SUMMARY OF NOTICE PROGRAM
18          10.      This Notice Program is designed to inform potential Class Members of the
19 certification of this class and their rights and obligations. The members of the three certified

20 classes fall within three categories:

21                (1) Individuals who were detained at any CoreCivic facility in the United States
                      any time between December 23, 2008 and the present, AND were coerced
22
                      or forced to clean areas of the facility outside of their personal living area
23                    under threat of punishment.
24                (2) Individuals who were detained at one of these CoreCivic facilities in
                      California: Otay Mesa Detention Center in Otay Mesa, CA, the San Diego
25
                      Correctional Facility in Otay Mesa, CA, or the California City Correctional
26                    Facility in California City, CA any time between January 1, 2006 and the
27
      3
28     Deborah R. Hensler et al., Class Action Dilemmas: Pursuing Public Goals for Private
      Gain (2000).
                                              -3-        Case No. 17-CV-01112-JLS-NLS
     Case 2:12-cv-09012-AB-FFM
     Case 2:12-cv-09012-AB-FFM Document
                               Document 610
                                        604-6Filed
                                                Filed 10/30/20Page
                                                    11/25/20    Page 47ofof147
                                                                   136      58 Page
                                                                               Page ID
                                                                                    ID
                                      #:21067
                                      #:21251


 1                   present, AND were coerced or forced to clean areas of the facility outside of
 2                   their personal living area under threat of punishment.
 3                (3) Individuals who were detained at any CoreCivic facility in California listed
                      above any time between May 31, 2013 and the present, AND participated in
 4                    the Voluntary Work Program.
 5

 6                              NOTICE PLAN METHODOLOGY
 7          11.      To appropriately design and target the media outreach component of the
 8 notice plan, Heffler is guided by well-established principles of communication and utilizes

 9 best-in class nationally syndicated media research data relevant to individuals residing in

10 the United States and Mexico. In the United States, media use across the Hispanic/Latino

11 population is tracked by GfK Mediamark Research and Intelligence, LLC (“MRI”),4

12    comScore,5 Nielsen,6 and Ad Age’s Hispanic Fact Pact.7 In Mexico and Central America,
13    Heffler relied on comScore Latin America, among other sources, to provide media
14    consumption habits and audience delivery verification for the potential Class Members.
15          12.      The data resources on which this Notice Program relies are used by
16 advertising agencies nationwide as the basis to select the most appropriate media to reach

17 specific target audiences. These research reports are instrumental in our selection of media

18 channels and outlets for determining the estimated net audience reached through this

19

20    4
        GfK MRI's Survey of the American Consumer® is the industry standard for magazine
21
      audience ratings in the U.S. and is used in the majority of media and marketing agencies
      in the country. MRI provides comprehensive reports on demographic, lifestyle, product
22
      usage
      5
            and media exposure.
        comScore is a global Internet information provider on which leading companies and
23
      advertising agencies rely for consumer behavior insight and Internet usage data. comScore
      maintains a proprietary database of more than 2 million consumers who have given
24
      comScore permission to monitor their browsing and transaction behavior, including online
      and offline purchasing. This data includes and fuses first-party (website data), second-party
25
      (data shared by websites for marketing purposes) and third-party data, tied to offline
      purchasing behavior.
      6
26
        The Nielsen Corporation measures and monitors television and radio audiences and media
      delivery. The company measures programming and advertising across all distribution
27
      points, including, among others, network television and radio. Nielsen’s ratings are used
      by advertisers and networks to shape the buying and selling of advertising. See generally
28
      The
      7
           Nielsen Company (US), LLC, https://www.nielsen.com (last visited Aug. 27, 2020).
        Ad Age’s Hispanic Fact Pack offers statistics on U.S. Hispanic marketing, media, and
      demographics, among other information.
                                                 -4-           Case No. 17-CV-01112-JLS-NLS
     Case 2:12-cv-09012-AB-FFM
     Case 2:12-cv-09012-AB-FFM Document
                               Document 610
                                        604-6Filed
                                                Filed 10/30/20Page
                                                    11/25/20    Page 48ofof147
                                                                   137      58 Page
                                                                               Page ID
                                                                                    ID
                                      #:21068
                                      #:21252


 1    Notice Plan. Specifically, this research identifies which media channels are favored by the
 2 target audience (i.e., the potential Class Members) by considering browsing behaviors on

 3 the Internet, social media channels that are used, which magazines Class Members are

 4 reading, and which television programs people are watching.

 5          13.    While traditional media8 is typically purchased based on both demographic
 6    (i.e., age, gender, ethnicity, income, education) and psychographic (i.e., lifestyle, product
 7 and brand preference, media usage, and media definition) characteristics, online media,

 8 including Internet and mobile, may be purchased through more granular target audience

 9 characteristics. As a result, Heffler will apply the most sophisticated and modern media

10 relevant approach to audience targeting.

11          14.    Based on these tools, Heffler is able to measure and report to the Court the
12 percentage of the target Class that will be reached by the Notice Program and how many

13    times the target audience will have the opportunity to see the message. In advertising, this
14    is commonly referred to as a “Reach and Frequency” analysis, where “Reach” refers to the
15 estimated percentage of the unduplicated audience exposed to the campaign, and

16    “Frequency” refers to how many times, on average, the target audience had the opportunity
17 to see the message. The calculations are used by advertising and communications firms

18 worldwide and have become a critical element to help provide the basis for determining

19 adequacy of notice in class actions.

20                             NOTICE PROGRAM SUMMARY
21          15.    The objective of the Notice Program is to successfully reach (through
22 objective quantifiable validation measures described in Paragraph 13 above) and inform

23 the potential Class Members of their rights and obligations. The notice procedures being

24 implemented include direct, written notice (in the form of the Long Form Notice approved

25 by the Court) to all known potential Class Members via first class physical mail at their

26 last known addresses.

27
      8
28      Traditional media is a reference to pre-Internet media: magazine, newspaper, terrestrial
      radio, and broadcast and cable television.
                                                 -5-         Case No. 17-CV-01112-JLS-NLS
     Case 2:12-cv-09012-AB-FFM
     Case 2:12-cv-09012-AB-FFM Document
                               Document 610
                                        604-6Filed
                                                Filed 10/30/20Page
                                                    11/25/20    Page 49ofof147
                                                                   138      58 Page
                                                                               Page ID
                                                                                    ID
                                      #:21069
                                      #:21253


 1          16.   As written notice may not reach all potential Class Members, the Notice
 2 Program will supplement direct notice using various forms of media targeted to potential

 3 Class Members. The supplemental Notice Program will be tiered to weight the media

 4 where the greatest number of potential Class Members are found based on statistical and

 5 demographic research studies and available data.

 6          17.   Tier 1 includes the United States and Mexico. Mexico alone represents the
 7 country of origin for over 42% of undocumented immigrants to the United States. The

 8 Supplemental Notice Plan being implemented in the United States and Mexico utilizes the

 9 following paid media channels to reach unknown potential Class Members for which direct

10 notice may not be available:

11                                      Tier 1 – United States
12
          Direct Mail
13
           Television         Cable          Telemundo       :60-second       Spanish
14
                           Television                       commercials
15
             Radio          National          Univision      :60-second       Spanish
16
                              Radio                         commercials
17
                          Local Markets         Local        :60-second       Spanish
18
                                             Terrestrial    commercials
19
            Online          Display ,           Pulpo        Banner and       Spanish
20
                          Search, Video                      Video Ads
21
                            -YouTube
22
         Social Media     Facebook and                      Newsfeed Ads      Spanish
23
                            Instagram
24
         Press Release       USA 1                                         English/Spanish
25
        Response Hubs     Informational
26
                             Website
27
                          Toll-free line
28

                                               -6-          Case No. 17-CV-01112-JLS-NLS
     Case 2:12-cv-09012-AB-FFM
     Case 2:12-cv-09012-AB-FFM Document
                               Document 610
                                        604-6Filed
                                                Filed 10/30/20Page
                                                    11/25/20    Page 50ofof147
                                                                   139      58 Page
                                                                               Page ID
                                                                                    ID
                                      #:21070
                                      #:21254


 1                                            Tier 1 – Mexico
 2
             Direct Mail
 3
              Television       Network            Televisa       :60-second     Spanish
 4
                              Television                        commercials
 5
               Online       Display , Search        Pulpo        Banner and     Spanish
 6
                                                                 Video Ads
 7
            Social Media     Facebook and                       Newsfeed Ads    Spanish
 8
                               Instagram
 9
            Press Release   Latin America                                       Spanish
10
                               Network
11
            Response Hubs    Informational
12
                                Website
13
                             Toll-free line
14

15                                  Tier 2 – All Other Countries
16

17           Direct Mail
18          Press Release   Latin America                                       English
19                            Network                                           Spanish
20                              India
21
              U.S. TARGET AUDIENCE DEMOGRAPHICS AND POPULATION
22
                                        CONCENTRATIONS
23
              18.   Our assumptions are derived from a number of research reports and data
24
      sources, including the Department of Homeland Security, Office of Immigration Statistics:
25
      ///
26
      ///
27

28

                                                  -7-           Case No. 17-CV-01112-JLS-NLS
     Case 2:12-cv-09012-AB-FFM
     Case 2:12-cv-09012-AB-FFM Document
                               Document 610
                                        604-6Filed
                                                Filed 10/30/20Page
                                                    11/25/20    Page 51ofof147
                                                                   140      58 Page
                                                                               Page ID
                                                                                    ID
                                      #:21071
                                      #:21255


 1    Population Estimates: Illegal Alien Population Residing in The United States,9 U.S.
 2    Immigration and Customs Enforcement Fiscal Year 2019 Enforcement and Removal
 3    Operations Report,10 and MigrationPolicy.org: Unauthorized Immigrant Population
 4    Profiles.11 Our assumptions are also guided by the over 1 million rows of data produced
 5    by CoreCivic detailing the last known address, country of origin and demographic
 6    information for the potential Class Members. The data was then sorted to determine the
 7    total migrant counts for each country. Based on this analysis, Mexico, Guatemala,
 8    Honduras and El Salvador make up the country of origin for over 80% of the potential
 9    Class Members. India, Cuba, Ecuador and Nicaragua increase that count by another 7%.
10          19.   The data also reveals key demographic information, such as race and ethnic
11    considerations. Over 94% of the potential Class Members are Hispanic (91% identify their
12    ethnicity as Central American and Latino). Of the total detainee population, 76% are male
13    and 24% are female. While the age categories range from 18-54 years of age, 83% of the
14    potential Class Members are between 25-54 years of age.
15          20.   Further, research reports and data sources indicate that 84% of undocumented
16    immigrants residing in the United States are age 18-54. Of this population, 53% are male
17    and 47% are female.12 Consistent with this data, the demographic data produced by
18    CoreCivic indicates that 85.3% of the potential Class Members self-report as Hispanic.
19    MigrationPolicy.Org reports that 41% of the undocumented immigrant population is found
20

21
      9
22       Bryan Baker, Population Estimates: Illegal Alien Population Residing in the United
      States: January 2015, United States Department of Homeland Security (December 2018),
23
      https:// www.dhs.gov/sites/default/files/publications/18 1214 PLCY pops-est-report.pdf
      10
24       U.S. Immigration and Customs Enforcement Fiscal Year 2019 Enforcement and Removal
      Operations Report, U.S. Immigrations and Customs Enforcement, at 9, fig. 15 (2019),
25
      https://www.ice.gov/sites/default/files/documents/Document/2019/
26    eroReportFY2019.pdf.
      11
           Unauthorized Immigrant Population Profiles, Migration Policy Institute,
27
      https://www.migrationpolicy.org/programs/us-immigration-policy-program-data-
28    hub/unauthorized-immigrant-population-profiles (last visited Aug. 27, 2020).
      12
         Baker, supra note 9.
                                                -8-           Case No. 17-CV-01112-JLS-NLS
     Case 2:12-cv-09012-AB-FFM
     Case 2:12-cv-09012-AB-FFM Document
                               Document 610
                                        604-6Filed
                                                Filed 10/30/20Page
                                                    11/25/20    Page 52ofof147
                                                                   141      58 Page
                                                                               Page ID
                                                                                    ID
                                      #:21072
                                      #:21256


 1    in California and Texas.13
 2                            U.S. MEDIA CHOICE RATIONALE
 3            21.   The media channel selection is based on syndicated research data from MRI.
 4 This data provides insight into media consumption habits of various populations. For

 5 individuals who identify as Hispanic with a birthplace outside of the United States, the data

 6 shows strong broadcast (television and radio) use along with heavy use of online and social

 7 media:

 8         x Television: 90.4% have watched TV in the past 7 days.
           x Radio: 84% have listened to radio in the past 7 days.
 9         x Digital Media: Search, Display & Social
             o 72.3% have used the Internet in the past 30 days
10
             o 70.8% have used their smartphone to access the Internet in the past 30 days
11           o 67.3% have used social media
12                                      DIRECT NOTICE
13            22.   Heffler will perform an extensive analysis and cleansing of the Class Member
14 data to identify records with possible mailing addresses in the United States and other

15 countries. At this time, Heffler is unable to determine the number of records with

16 potentially valid mailing addresses.

17            23.   Once the records with mailing addresses are identified, Heffler will run the
18 United States addresses through the United States Postal Service’s (USPS) National

19 Change of Address database to obtain current mailing addresses for Class Members who

20 may have filed a change of address with the USPS in the last four years. Heffler will then

21 integrate the updated addresses within the Class Member data set for mailing. Heffler will

22 then send, by First-Class mail, the Long Form Notice approved by the Court to the United

23 States addresses and to the addresses in countries outside of the United States. The final

24 results of this analysis will be reported to the Court upon completion of the Notice Program.

25                         NETWORK BROADCAST TELEVISION
26            24.   The Notice Plan contemplates :60-second commercials that will air on
27

28
      13
           Unauthorized Immigrant Population Profiles, supra note 11.
                                               -9-           Case No. 17-CV-01112-JLS-NLS
Case 2:12-cv-09012-AB-FFM Document 610 Filed 11/25/20 Page 142 of 147 Page ID
                                 #:21257
     Case 2:12-cv-09012-AB-FFM
     Case 2:12-cv-09012-AB-FFM Document
                               Document 610
                                        604-6Filed
                                                Filed 10/30/20Page
                                                    11/25/20    Page 54ofof147
                                                                   143      58 Page
                                                                               Page ID
                                                                                    ID
                                      #:21074
                                      #:21258


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16
                  Graphic Source URL: Unauthorized Immigrant Populations by Country and Region,
17                Top States and Counties of Residence, 2012-16, Migration Policy Institute,
                  https://www.migrationpolicy.org/programs/data-hub/charts/unauthorized-immigrant-
18                populations-country-and-region-top-state-and-county (last visited Aug. 27, 2020).

19                   SOCIAL MEDIA: FACEBOOK AND INSTAGRAM
20          26.   Heffler will target Hispanic/Latino adults age 18 to 54 in Spanish on the social
21 media networks Facebook and Instagram with weighted delivery to States with higher

22 populations of undocumented immigrants.

23                                  INTERNET SEARCH TERMS
24          27.   This Notice Plan will employ Google keyword search terms. When users
25 search for target phrases and keywords identified for this Notice Plan on Google, ads will

26 appear on the search result pages. Representative key terms will include, but are not limited

27 to, ICE class action, ICE litigation, ICE detention facilities, immigration enforcement,

28 CoreCivic class action, CoreCivic litigation, CoreCivic detention facilities, and

                                                       -11-               Case No. 17-CV-01112-JLS-NLS
Case 2:12-cv-09012-AB-FFM Document 610 Filed 11/25/20 Page 144 of 147 Page ID
                                 #:21259
     Case 2:12-cv-09012-AB-FFM
     Case 2:12-cv-09012-AB-FFM Document
                               Document 610
                                        604-6Filed
                                                Filed 10/30/20Page
                                                    11/25/20    Page 56ofof147
                                                                   145      58 Page
                                                                               Page ID
                                                                                    ID
                                      #:21076
                                      #:21260


 1    the media consumption habits in Mexico are similar to the United States. As a result,
 2    Heffler will apply a similar media strategy. 93% of Mexicans report owning at least one
 3 television set,14 and 69% of Mexicans are active social media users, with 99% of these

 4    users accessing social media via mobile phones.15
 5                                   MEXICO TELEVISION
 6          33.    Televisa is the largest media company in the Spanish-speaking world, and an
 7 important cable operator in Mexico, where the majority of households have at least one

 8 television set. The Notice Plan contemplates 15-25 TV spots using :60-second Spanish

 9 language commercials. The TV schedule will air over a three (3) week time period using a

10 variety of dayparts.16

11             MEXICO ONLINE, SOCIAL MEDIA AND SEARCH NOTICE
12          34.    Within Mexico, Heffler will adopt the same digital media strategy as in the
13 United States with weighted delivery to Mexican states with higher populations of

14 undocumented immigrants to the United States. Ads will appear across multiple devices,

15 including desktop, tablet, and mobile devices using display, social media through Facebook

16 and Instagram, and on Google Search. The charts below summarize the Mexican state of

17 origin for undocumented immigrants from Mexico in the United States:

18 ///

19 ///

20 ///

21 ///

22

23
      14
          Television, Media Landscapes, https://medialandscapes.org/country/mexico/media/
24    television
      15
                 (last visited Aug. 27, 2020).
         Source: Hootsuite Digital 2020 Global Digital Yearbook
25    16
         A “daypart” is a term traditionally used when buying television but is also used for radio.
26    It is a block of time that divides the day into segments for purchase, scheduling, and
      delivery. The dayparting method is often used to tailor content to specific audiences
27    throughout the day, e.g., early morning is 5 a.m. to 9 a.m.; daytime is 9 a.m. to 4 p.m.; early
28    fringe is 4 p.m. to 6 p.m.; evening news is 6 p.m. to 7 p.m.; prime time is 8 p.m. to 10 p.m.
      and late is 11:30 p.m. to 2 a.m.
                                                 -13-           Case No. 17-CV-01112-JLS-NLS
Case 2:12-cv-09012-AB-FFM Document 610 Filed 11/25/20 Page 146 of 147 Page ID
                                 #:21261
     Case 2:12-cv-09012-AB-FFM
     Case 2:12-cv-09012-AB-FFM Document
                               Document 610
                                        604-6Filed
                                                Filed 10/30/20Page
                                                    11/25/20    Page 58ofof147
                                                                   147      58 Page
                                                                               Page ID
                                                                                    ID
                                      #:21078
                                      #:21262


 1    Members. The notice procedures are broad and multi-faceted and are designed to reach an
 2    estimated 70 percent of Hispanic adults eighteen (18) to fifty-four (54) years with an
 3    average frequency of over two (2) times in the United States. The Notice Plan is estimated
 4    to also reach 70 percent of men twenty-five (25) to fifty-four (54) years with an average
 5    frequency of two (2) times in Mexico. The notice plan as described is reasonably calculated
 6    to provide notice that is consistent with best practicable court approved notice programs
 7    in similar matters which are consistent with the Federal Judicial Center’s guidelines
 8    concerning appropriate reach.
 9          I declare under penalty of perjury, under the laws of the United States of America,
10    that the foregoing is true and correct. Executed on August 28, 2020 in Tigard, Oregon.
11

12

13                                                              Jeanne C. Finegan
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               -15-          Case No. 17-CV-01112-JLS-NLS
